Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

MASTER REPURCHASE AGREEMENT

Dated as of June 19, 2019

by and among

BARCLAYS BANK PLC,

as Purchaser,

PARLEX 3A FINCO, LLC,

as US Seller,

PARLEX 3A UK FINCO, LLC,

as UK Seller

and

PARLEX 3A EUR FINCO, LLC,

as EUR Seller

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 APPLICABILITY

     1  

ARTICLE 2 DEFINITIONS

     2  

ARTICLE 3 INITIATION; CONFIRMATION; TERMINATION; EXTENSION

     30  

ARTICLE 4 MARGIN MAINTENANCE

     41  

ARTICLE 5 PAYMENTS; COLLECTION ACCOUNTS

     42  

ARTICLE 6 REQUIREMENTS OF LAW; ALTERNATIVE RATE

     44  

ARTICLE 7 SECURITY INTEREST

     47  

ARTICLE 8 TRANSFER AND CUSTODY

     49  

ARTICLE 9 SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

     50  

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

     50  

ARTICLE 11 NEGATIVE COVENANTS OF SELLERS

     56  

ARTICLE 12 AFFIRMATIVE COVENANTS OF SELLERS

     58  

ARTICLE 13 SINGLE PURPOSE ENTITY COVENANTS

     62  

ARTICLE 14 EVENTS OF DEFAULT; REMEDIES

     64  

ARTICLE 15 SET-OFF

     70  

ARTICLE 16 SINGLE AGREEMENT

     71  

ARTICLE 17 RECORDING OF COMMUNICATIONS

     71  

ARTICLE 18 NOTICES AND OTHER COMMUNICATIONS

     71  

ARTICLE 19 ENTIRE AGREEMENT; SEVERABILITY

     72  

ARTICLE 20 NON-ASSIGNABILITY

     72  

ARTICLE 21 GOVERNING LAW

     74  

ARTICLE 22 WAIVERS AND AMENDMENTS

     74  

ARTICLE 23 INTENT

     74  

ARTICLE 24 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     76  

ARTICLE 25 CONSENT TO JURISDICTION; WAIVERS

     76  

ARTICLE 26 NO RELIANCE

     77  

ARTICLE 27 INDEMNITY AND EXPENSES

     78  

ARTICLE 28 DUE DILIGENCE

     79  

ARTICLE 29 SERVICING

     80  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 30 ACKNOWLEDGMENT AND CONSENT TO BAIL-IN

     82  

ARTICLE 31 MISCELLANEOUS

     84  

ARTICLE 32 TAXES

     85  

ARTICLE 33 JOINT AND SEVERAL LIABILITY

     88  

 

ii



--------------------------------------------------------------------------------

ANNEX AND EXHIBITS

 

ANNEX I

  

Wire Instructions

EXHIBIT I

  

Names and Addresses for Communications between Parties

EXHIBIT II

  

Form of Confirmation Statement

EXHIBIT III

  

Authorized Representatives of Sellers

EXHIBIT IV-A

  

Form of Power of Attorney (for U.S. Purchased Assets)

EXHIBIT IV-B

  

Form of Power of Attorney (for Foreign Purchased Assets (GBP))

EXHIBIT V-A

  

Representations and Warranties Regarding Individual Purchased Assets (for U.S.
Purchased Assets)

EXHIBIT V-B

  

Representations and Warranties Regarding Individual Purchased Assets (for
Foreign Purchased Assets (GBP))

EXHIBIT VI

  

Asset Information

EXHIBIT VII

  

Advance Procedures

EXHIBIT VIII

  

Form of Margin Call Notice

EXHIBIT IX

  

Form of Release Letter

EXHIBIT X

  

Form of Covenant Compliance Certificate

EXHIBIT XI

  

Form of Redirection Letter

EXHIBIT XII

  

Form of Bailee Letter

EXHIBIT XIII

  

Form of U.S. Tax Compliance Certificates

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of June 19, 2019 (as
further amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Agreement”), by and among BARCLAYS BANK PLC, a public
limited company organized under the laws of England and Wales (including any
successor thereto, “Purchaser”), PARLEX 3A FINCO, LLC, a limited liability
company organized under the laws of the State of Delaware (“US Seller”), PARLEX
3A UK FINCO, LLC, a limited liability company organized under the laws of the
State of Delaware (“UK Seller”), and PARLEX 3A EUR FINCO, LLC, a limited
liability company organized under the laws of the State of Delaware (“EUR
Seller” and, together with US Seller and UK Seller, each a “Seller” and
collectively, “Sellers”).

RECITALS

WHEREAS, Purchaser and Sellers are parties to that certain Master Repurchase
Agreement dated as of March 30, 2018 (the “Existing Agreement”); and

WHEREAS, the parties now desire to amend and restate the Existing Agreement in
its entirety on the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend and
restate the Existing Agreement in its entirety as follows:

ARTICLE 1

APPLICABILITY

Subject to the terms of the Transaction Documents, from time to time during the
Availability Period (as defined herein) the parties hereto may enter into
transactions in which a Seller will sell to Purchaser, all of such Seller’s
right, title and interest in and to certain Eligible Assets (as defined herein)
and the other related Purchased Items (as defined herein) (collectively, the
“Assets”) against the transfer of funds (in the Applicable Currency of the
related Eligible Asset) by Purchaser to such Seller, with a simultaneous
agreement by Purchaser to re-sell back to such Seller, and by such Seller to
repurchase, such Assets at a date certain or on demand, against the transfer of
funds (in the Applicable Currency of the related Eligible Asset) by such Seller
to Purchaser. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing by the applicable Seller
and Purchaser, shall be governed by this Agreement, including any supplemental
terms or conditions contained in any exhibits identified herein as applicable
hereunder. Each individual transfer of an Eligible Asset shall constitute a
distinct Transaction. Notwithstanding any provision or agreement herein, this
Agreement is not a commitment by Purchaser to engage in Transactions, but sets
forth the requirements under which Purchaser would consider entering into
Transactions from time to time. At no time shall Purchaser be obligated to
purchase or effect the transfer of any Eligible Asset from any Seller to
Purchaser.



--------------------------------------------------------------------------------

All Transactions (as defined in the Existing Agreement) outstanding under the
Existing Agreement as of the Closing Date shall be deemed to be Transactions (as
defined in this Agreement) outstanding under this Agreement and all
Confirmations (as defined in the Existing Agreement) under the Existing
Agreement as of the Closing Date shall be deemed to be Confirmations under this
Agreement (and, accordingly, in each case, subject to the terms and conditions
hereof) and all references in any Transaction Document (including, without
limitation, any and all Confirmations and assignment documentation executed
pursuant to the Existing Agreement) to “the Agreement” or any similar
formulation intended to refer to the Existing Agreement shall be deemed to be
references to this Agreement.

ARTICLE 2

DEFINITIONS

The following capitalized terms shall have the respective meanings set forth
below.

“Accelerated Repurchase Date” shall have the meaning specified in Article 14(b).

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan, mezzanine loan or participation interest servicing
practices of prudent mortgage lending institutions that service mortgage loans,
mezzanine loans and/or participation interests of the same type as such
Purchased Asset in the jurisdiction where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.

“Account Bank” shall mean PNC Bank, National Association, or any successor
appointed by Purchaser and reasonably acceptable to Sellers.

“Account Control Agreement” shall mean individually or collectively, as the
context may require, (i) that certain Account Control Agreement, dated on or
about the Closing Date, among Purchaser, US Seller and Account Bank relating to
the US Collection Account, (ii) that certain Account Control Agreement, dated on
or about the Closing Date, among Purchaser, UK Seller and Account Bank relating
to the UK Collection Account, (iii) that certain Account Control Agreement,
dated on or about the Closing Date, among Purchaser, EUR Seller and Account Bank
relating to the EUR Collection Account and (iv) any account control or similar
agreement entered into with respect to any other Foreign Purchased Asset
Collection Account, in each case, as such agreements may be amended, modified
and/or restated from time to time, and/or any replacement agreement.

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement by such Person as debtor
or with the authorization of such Person of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or similar law relating to the protection of creditors, or
(b) suffering any such petition or proceeding described in clause (a) to be
commenced by another Person which (i) is consented to, solicited by, colluded
with or not timely contested or (ii) results in the entry of an order or decree
for relief that, in the case of an action not commenced by or with the consent
of such Person, is not dismissed or stayed within sixty (60) days; (c) the
seeking or consenting to the appointment of a receiver, trustee, custodian

 

2



--------------------------------------------------------------------------------

or similar official for such Person or all or substantially all of the property
of such Person; (d) the appointment of a receiver, conservator, or manager for
such Person by any governmental agency or authority having the jurisdiction to
do so; (e) the making by such Person of a general assignment for the benefit of
creditors; (f) the admission in a legal proceeding by such Person of its
inability to, or intention not to, pay its debts or discharge its obligations as
they become due or mature; or (g) that any Governmental Authority or agency or
any person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or substantially all of the property of such
Person, or shall have taken any action to displace the management of such Person
or to curtail its authority in the conduct of the business of such Person (or,
with respect to clauses (a) through (g) above, any equivalent in each relevant
jurisdiction).

“Affiliate” shall mean, when used with respect to any specified Person, (a) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person or (b) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code. Control shall mean, with respect to any Person,
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such a Person, whether through the
ownership of voting power, by contract or otherwise and “controlling” and
“controlled” shall have meanings correlative thereto.

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

“Alternative Rate” shall have the meaning specified in Article 6(b).

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate is determined for
such Pricing Rate Period with reference to the Alternative Rate.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction in which any Seller Party is located or doing business applicable
to such Seller Party and any of their respective Affiliates from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the United Kingdom Bribery Act of 2010 and the United States
Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” shall mean all anti-money laundering laws and
regulations of any jurisdiction in which any Seller Party is located or doing
business applicable to such Seller Party and any of their respective Affiliates.

“Applicable Currency” shall mean U.S. Dollars, Pounds Sterling, Euros or such
other currency permitted by Purchaser, in its sole and absolute discretion, as
applicable.

“Applicable Index” shall mean, (a) with respect to a LIBOR Transaction, LIBOR,
(b) with respect to a EURIBOR Transaction, EURIBOR and (c) with respect to an
Alternative Rate Transaction, the Alternative Rate. The initial Applicable Index
as of the Purchase Date for any Purchased Asset shall be specified in the
related Confirmation.

 

3



--------------------------------------------------------------------------------

“Approved Future Advance” shall mean, with respect to any Future Advance
Purchased Asset, any Future Advance thereunder that was pre-approved by
Purchaser in connection with the purchase of such Purchased Asset and as
indicated in the related Confirmation.

“Asset Combination” shall mean any Mezzanine Asset together with the related
Mezzanine Related Asset.

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VI attached hereto to the extent applicable to
such Purchased Asset.

“Assets” shall have the meaning specified in Article 1.

“Availability Period” shall mean the period (i) beginning on the Closing Date
and (ii) ending June 18, 2020 (which is one (1) year after the Closing Date), as
such date may be extended pursuant to Article 3(f).

“Availability Period Extension” shall have the meaning specified in Article
3(f).

“Availability Period Extension Conditions” shall have the meaning specified in
Article 3(f).

“Bailee” shall mean (i) Ropes & Gray LLP, (ii) a firm of solicitors regulated by
the Solicitors Regulation Authority (with respect to any Foreign Purchased Asset
secured by Mortgaged Property located in England) reasonably acceptable to
Purchaser or (iii) any other attorney-at-law or law firm reasonably acceptable
to Purchaser, or notary (if required in the relevant jurisdiction) that has, in
the case of each of (i), (ii) and (iii) herein, delivered at Seller’s request a
Bailee Letter, as applicable.

“Bailee Letter” shall mean a letter from a Seller and acknowledged by Bailee and
Purchaser substantially in the form attached hereto as Exhibit XII, pursuant to
which the Bailee (i) agrees to issue a Bailee Trust Receipt upon taking
possession of the Purchased Asset Documents identified in such Bailee Letter,
(ii) confirms that it is holding the Purchased Asset Documents as bailee (in the
case of U.S. Purchased Assets) or agent (in the case of Foreign Purchased
Assets), as applicable, for the benefit of Purchaser under the terms of such
Bailee Letter, (iii) agrees that it shall deliver such Purchased Asset Documents
to the Custodian, or as otherwise directed by Purchaser in writing, by not later
than the third (3rd) Business Day following the Purchase Date for the related
Purchased Asset and (iv) agrees to indemnify Purchaser and Sellers for any
failure of Bailee to deliver the Purchased Asset Documents in accordance with
the Bailee Letter.

“Bailee Trust Receipt” shall mean a trust receipt issued by Bailee to Purchaser
in accordance with and substantially in the form contained in Exhibit XII
confirming the Bailee’s possession of the Purchased Asset Documents listed
thereon.

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

“Borrower” shall mean (a) with respect to a U.S. Purchased Asset, (i) the
obligor on a Promissory Note and (ii) (x) in the case of a Mortgage Loan related
to the applicable Purchased Asset, the grantor of the related Mortgage or (y) in
the case of a Mezzanine Loan related to the applicable Purchased Asset, the
grantor of the pledge under the related pledge agreement and (b) with respect to
a Foreign Purchased Asset, each obligor under the related Mortgage Loan.

“Breakage Costs” shall have the meaning specified in the Fee Letter.

“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange, the Federal Reserve Bank of New York
or banks in the States of New York, Kansas, Pennsylvania or Minnesota or, as it
relates to a specific Foreign Purchased Asset, the relevant non-U.S.
jurisdiction in which the Mortgaged Property securing the related Foreign
Purchased Asset is located or the laws of which otherwise govern the Purchased
Asset Documents relating to the subject Foreign Purchased Asset (or as otherwise
designated in the Purchased Asset Documents relating to the subject Foreign
Purchased Asset and stated in the related Confirmation) are authorized or
obligated by law or executive order to be closed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligation shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Cash Flow Trigger Date” shall have the meaning specified in Section 5(j).

“Change of Control” shall mean the occurrence of any of the following events
(a) any consummation of a merger, amalgamation, or consolidation of Guarantor
with or into another entity or any other reorganization occurs and more than
fifty percent (50%) of the combined voting power of the continuing or surviving
entity’s stock or other ownership interest in such entity outstanding
immediately after such merger, amalgamation, consolidation or such other
reorganization is not owned directly or indirectly by Persons who were
stockholders or holders of such other ownership interests in Guarantor
immediately prior to such merger, amalgamation, consolidation or other
reorganization; (b) any “person” or “group” (within the meaning of Section 13(d)
or 14(d) of the Exchange Act) shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of the total voting power of all classes of Capital Stock of
Guarantor entitled to vote generally in the election of directors of twenty
percent (20%) or more other than wholly-owned Affiliates of Guarantor and
related funds of The Blackstone Group L.P., or to the extent such interests are
obtained through a

 

5



--------------------------------------------------------------------------------

public market offering or secondary market trading; (c) Guarantor shall cease to
directly or indirectly own and control, of record and beneficially, 100% of the
Capital Stock of any Seller; or (d) any transfer of all or substantially all of
Guarantor’s assets (other than any securitization transaction or any repurchase
or other similar transactions in the ordinary course of Guarantor’s business).

“Closing Date” shall mean June 19, 2019.

“Collateral” shall have the meaning specified in Article 7(a).

“Collection Accounts” shall have the meaning specified in Article 5(c).

“Confirmation” shall have the meaning specified in Article 3(c).

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit X hereto.

“Current Availability Period” shall have the meaning specified in Article 3(f).

“Current Termination Date” shall have the meaning specified in Article 3(g).

“Custodial Agreement” shall mean the Amended and Restated Custodial Agreement,
dated on or about the Closing Date, by and among Custodian, Sellers and
Purchaser, as the same may be amended, modified and/or restated from time to
time, and/or any replacement agreement.

“Custodial Delivery” shall mean compliance by any Seller with the delivery
obligations set forth in Section 2.02 of the Custodial Agreement.

“Custodian” shall mean U.S. Bank, National Association, or any successor
custodian appointed by Purchaser and reasonably acceptable to Sellers.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Asset” shall mean any Purchased Asset (including, with respect to any
Participation Interest, the related Mortgage Loans or Mezzanine Loan) (a) that
is ninety (90) days or more delinquent in the payment of scheduled principal or
interest, fees or other amounts payable under the terms of the related Purchased
Asset Documents, (b) for which there is a breach of the representations and
warranties with respect to such Purchased Asset set forth in Exhibit V made by
any Seller that has not been cured (other than MTM Representations and as
disclosed in any Requested Exceptions Report approved by Purchaser in accordance
with the terms hereof), (c) as to which an Act of Insolvency shall have occurred
and be continuing with respect to the related Borrower or guarantor (with
respect to an involuntary filing, if the same has not been dismissed for sixty
(60) days), (d) as to which a material non-monetary event of default shall have
occurred and be continuing for ninety (90) days under the terms of the related
Purchased Asset Documents or (e) as to which a Future Advance Failure shall have
occurred and be continuing for at least ninety (90) days.

 

6



--------------------------------------------------------------------------------

“Default Threshold” shall have the meaning specified in the Fee Letter.

“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§18-101 et seq., as amended.

“Direct Competitor” shall have the meaning specified in the Fee Letter.

“Dividing LLC” shall mean a Delaware limited liability company that is effecting
a Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.

“Division” shall mean the division of a Dividing LLC into two (2) or more
domestic limited liability companies pursuant to and in accordance with
Section 18-217 of the Delaware LLC Act.

“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(e).

“Eligibility Criteria” shall mean: (a) with respect to any Mortgage Loan or
Mezzanine Loan, such Mortgage Loan or Mezzanine Loan (i) is performing as of its
Purchase Date, (ii) is fully disbursed (except for customary holdbacks,
reserves, escrows and Future Advances for interest, repairs, capital
improvements, tenant improvements, leasing commissions and such other items as
may be set forth in the related loan documents); (iii) accrues interest at a
floating rate based on, (A) with respect to a U.S. Purchased Asset, LIBOR
determined in accordance with paragraph (a) of the definition thereof, (B) with
respect to a Foreign Purchased Asset (GBP), LIBOR determined in accordance with
paragraph (b) of the definition thereof or, (C) with respect to a Foreign
Purchased Asset (EUR), EURIBOR determined in accordance with the definition
thereof (or, in each case, if applicable, an alternative floating rate index),
(iv) has an interest rate cap in place that is acceptable to Purchaser in its
sole and absolute discretion as of the related Purchase Date; (v) has a term to
maturity of no greater than five (5) years, inclusive of extension options,
(vi) if previously subject to another warehouse, repurchase or similar facility,
was not subject to a margin call or mandatory early repurchase thereunder,
(vii) has an underlying borrower/obligor that is a bankruptcy-remote special
purpose entity, (viii) in the case of a Mortgage Loan, is secured by a first
Lien mortgage or deed of trust on one or more properties that are of an Eligible
Property Type and otherwise satisfies the criteria set forth in the definition
of Eligible Property Type, and in the case of a Mezzanine Loan, is secured by a
first Lien pledge of the equity in the Borrower under the related Mortgage Loan
(or, with respect to a junior Mezzanine Loan, the direct parent of the borrower
under such Mezzanine Loan immediately senior to such junior Mezzanine Loan in
order of payment of priority); (ix) has, as of its Purchase Date, a senior
financing as-is loan-to-value ratio (taking into account the Mortgage Loan and
any related Mezzanine Loan that is, or is proposed to be, a Purchased Asset,
together with any pari-passu loans but excluding any subordinate loans secured
directly or indirectly by the same collateral (the “Senior Financing”)) of up to
80.0% as determined by Purchaser in its sole and absolute discretion on a
case-by-case basis on or prior to the related Purchase Date, (x) has, as of its
Purchase Date, a total financing as-is loan-to-value ratio (taking into account
such Mortgage Loan together with any related pari-passu or subordinate
(including

 

7



--------------------------------------------------------------------------------

mezzanine) loans secured directly or indirectly by the same collateral (the
“Total Financing”) of up to 85.0% as determined by Purchaser in its sole and
absolute discretion on a case-by-case basis on or prior to the related Purchase
Date, (xi) in the case of a Mezzanine Loan, is denominated in the same
Applicable Currency as the related Mortgage Loan and (xii) as of its Purchase
Date, satisfies the requirements set forth in the Pricing Matrix; or (b) with
respect to any Mezzanine Loan, Senior Note or Senior Participation Interest, the
related Mortgage Loan and/or Mezzanine Loan satisfies the criteria set forth in
clause (a) above.

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person (i) has total assets (in name or under management) in excess of
$650,000,000 and (except with respect to a pension advisory firm, asset manager
or similar fiduciary) capital/statutory surplus or shareholder’s equity of
$250,000,000 and (ii) is regularly engaged in the business of making or owning
(including indirectly through REMIC bonds and/or securitizations) commercial
real estate loans or interests therein (including, without limitation, A-notes,
B-notes, participations and mezzanine loans with respect to commercial real
estate) or owning and operating commercial properties.

“Eligible Asset” shall mean any Mortgage Loan, Mezzanine Loan, Senior Note or
Senior Participation Interest (a) that is approved by Purchaser in its sole and
absolute discretion (such determination of acceptability only being applicable
prior to the Purchase Date for the related Purchased Asset, but shall not be a
factor at any time from and after such Purchase Date); (b) that satisfies the
Eligibility Criteria; and (c) with respect to which, on the related Purchase
Date, the representations and warranties with respect to such Purchased Asset
set forth in this Agreement (including the Exhibits hereto) are true and correct
in all material respects, except to the extent disclosed in a Requested
Exceptions Report approved by Purchaser in writing in accordance with the terms
hereof; provided, that any Mezzanine Asset shall be transferred to Purchaser
together with the related Mezzanine Related Asset and, after becoming a
Purchased Asset, repurchased together with the related Mezzanine Related Asset
pursuant to this Agreement.

Unless otherwise specified, with respect to any Asset Combination, any reference
to Eligible Asset shall include the applicable Mezzanine Related Asset and the
Mezzanine Asset that is, or is proposed to be, subject to the same Transaction.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement: (i) loans
that, as of the Purchase Date, are non-performing, defaulted or delinquent;
(ii) Purchased Assets that are Defaulted Assets as of the Purchase Date
therefor; (iii) construction loans; (iv) mortgage-backed securities; (v) loans
secured by raw, vacant or unimproved land; and (vi) participation interests in
any assets described in the preceding clauses (i) through (v).

“Eligible Property Types” shall mean multi-family, office, retail, hospitality,
industrial, self-storage and manufactured housing properties, or properties made
up of any combination of the foregoing, in each case that: (i) have a minimum
value of $25 million (or, with respect to any Foreign Purchased Asset, the
then-current equivalent of such amount based on the Spot Rate with respect to
the Applicable Currency of such Foreign Purchased Asset as of the date of
determination) as determined by Purchaser in its sole and absolute discretion on
a case-by-case basis; (ii) are not undergoing, and not be scheduled to undergo,
any ground-up construction; and (iii) are free of material structural and/or
environmental defects.

 

8



--------------------------------------------------------------------------------

The Eligible Property Type criteria set forth herein may be revised by Purchaser
in its sole and absolute discretion with respect to any new Eligible Assets
proposed to be purchased by the Purchaser pursuant to this Agreement prior to
the Purchase Date of such Eligible Asset.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Internal Revenue Code of which any Seller is a member and (b) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which any Seller is a member.

“EURIBOR” shall mean, with respect to each Pricing Rate Period related to any
Foreign Purchased Asset (EUR), the rate determined by Purchaser to be (i) the
per annum rate for three (3) month deposits in Euros, which appears on Thomson
Reuters Screen EURIBOR01 (or any replacement Thomson Reuters page which displays
that rate) as the Euro interbank offered rate administered by the European Money
Markets Institute (or any successor thereto) as of 11:00 a.m., Brussels time, on
the Pricing Rate Determination Date (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Thomson Reuters
Screen EURIBOR01, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Purchaser from the Reference Banks for three
(3) month deposits in Euros to prime banks in the London Interbank market as of
approximately 11:00 a.m., Brussels time, on the Pricing Rate Determination Date
and in an amount that is representative for a single transaction in the relevant
market at the relevant time; or (iii) if fewer than two (2) Reference Banks
provide Purchaser with such quotations, the rate per annum which Purchaser
determines to be the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates which major banks in New York, New York selected by
Purchaser are quoting at approximately 11:00 a.m., New York City time, on the
Pricing Rate Determination Date for loans in Euros to leading European banks for
a period equal to the applicable Pricing Rate Period in amounts of not less than
$1,000,000.00, provided, that such selected banks shall be the same banks as
selected for all of Purchaser’s other commercial real estate mortgage repurchase
facilities where EURIBOR is to be applied, to the extent such banks are
available.

EURIBOR may or may not be the lowest rate based upon the market for Euro
deposits in the Euro interbank market at which Purchaser prices loans on the
date which EURIBOR is determined by Purchaser as set forth above. Purchaser’s
determination of EURIBOR shall be binding and conclusive on each Seller absent
manifest error. Notwithstanding the foregoing, in no event shall EURIBOR be less
than zero.

 

9



--------------------------------------------------------------------------------

“EURIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to EURIBOR, as specified in the related
Confirmation (unless such Transaction is converted to an Alternate Rate
Transaction in accordance with this Agreement).

“Euros” and “€ ” shall mean the lawful currency of the member states of the
European Union that have adopted and retain the single currency in accordance
with the Treaty establishing the European Community, as amended from time to
time; provided that if any member state or states ceases to have such single
currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), Euro and € shall, for the avoidance of doubt, mean for all purposes
of this Agreement the single currency adopted and retained as the lawful
currency of the remaining member states and shall not include any successor
currency introduced by the Exiting State(s).

“Event of Default” shall have the meaning specified in Article 14(a).

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following taxes imposed on or with
respect to Purchaser or required to be withheld or deducted from a payment to
Purchaser: (a) taxes imposed on or measured by net income or similar taxes
imposed in lieu of net income (however denominated), franchise taxes, and branch
profits taxes, in each case, (i) imposed as a result of Purchaser being
organized under the laws of, or having its principal office or the office from
which it books a Transaction located in, the jurisdiction imposing such tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding taxes imposed on amounts payable to or for the
account of Purchaser pursuant to a law in effect as of the date on which such
Person (i) acquires such interest in a Transaction or (ii) changes its principal
office or the office from which it books a Transaction, except to the extent
that, pursuant to Article 32, that such taxes were payable to such party’s
assignor immediately before such Person became a party hereto or to such Person
immediately before it changed its lending office, (c) taxes attributable to
Purchaser’s failure to comply with Article 23(g) or Article 32 of this Agreement
and (d) any U.S. federal withholding taxes imposed under FATCA.

“Exit Fee” shall have the meaning specified in the Fee Letter.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
together in each case with any current or future regulations, guidance or
official interpretations thereof, any agreements entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.

“FCA Regulations” shall have the meaning specified in Article 23(a).

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Purchaser from three
(3) federal funds brokers of recognized standing selected by it; provided, that
such selected brokers shall be the same brokers as selected for all of
Purchaser’s other commercial real estate mortgage repurchase facilities where
the Federal Funds Rate is to be applied, to the extent such brokers are
available.

 

10



--------------------------------------------------------------------------------

“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, from
Purchaser and accepted and agreed by Sellers, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.

“Filings” shall have the meaning specified in Article 7(b).

“Foreign Assignment Agreement” shall mean, with respect to a Foreign Purchased
Asset, a security agreement or a security deed between the applicable Seller and
Purchaser pursuant to which such Seller assigns and charges to Purchaser all of
its right, title and interest under and in relation to each related Purchased
Asset Document relating to such Foreign Purchased Asset (including its rights
against any Security Agent) and any professional report delivered with respect
to a Foreign Purchased Asset that is addressed to or capable of being relied on
by such Seller (in such form as Purchaser may reasonably require).

“Foreign Purchased Asset” shall mean any Purchased Asset secured directly or
indirectly by Mortgaged Property located outside of the United States of America
or any territory thereof. Any Foreign Purchased Asset that is repurchased by a
Seller in accordance with this Agreement shall cease to be a Purchased Asset.

“Foreign Purchased Asset (EUR)” shall mean a Foreign Purchased Asset denominated
in Euros.

“Foreign Purchased Asset (GBP)” shall mean a Foreign Purchased Asset denominated
in Pounds Sterling.

“Foreign Purchased Asset Collection Account” shall have the meaning specified in
Article 5(c).

“Funding Fee” shall have the meaning specified in the Fee Letter.

“Future Advance” shall have the meaning specified in the definition of Future
Advance Purchased Asset.

“Future Advance Failure” shall mean, with respect to any Purchased Asset, any
Seller’s or Servicer’s receipt of notice or any Seller’s Knowledge of any
litigation or other proceeding commenced by the related Borrower alleging a
failure to fund any Future Advance as and when required thereunder, which
litigation is continuing for ninety (90) days or more.

“Future Advance Purchased Asset” shall mean any Purchased Asset with respect to
which less than the full principal amount of such Purchased Asset (or the
related Mortgage Loan or Mezzanine Loan) is funded at origination and the
applicable Seller as the holder (or licensee) of such Purchased Asset is
obligated, subject to the satisfaction of certain conditions precedent under the
related Purchased Asset Documents, to make additional advances (each, a “Future
Advance”) in the future to the related Borrower.

 

11



--------------------------------------------------------------------------------

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
over the applicable Person and any Person with jurisdiction exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantor” shall mean Blackstone Mortgage Trust, Inc., a Maryland corporation.

“Guaranty” shall mean the Guaranty, dated as of the Closing Date, from Guarantor
in favor of Purchaser, as the same may be amended, modified and/or restated from
time to time, and/or any replacement agreement.

“Hedging Transaction” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any swap, cap or collar agreement or similar arrangements providing for
protection against fluctuations in interest rates, credit spreads or the
exchange of nominal interest obligations, either generally or under specific
contingencies, entered into by any Seller in respect of such Purchased Asset(s)
with Purchaser or an Affiliate of Purchaser or one or more other counterparties
acceptable to Purchaser in its sole and absolute discretion.

“Income” shall mean, with respect to any Purchased Asset at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, payments in respect of any associated
hedging transaction, and all net proceeds from sale or other disposition of such
Purchased Asset to a Person other than Purchaser. For the avoidance of doubt,
Income shall not include origination fees and expense deposits paid by the
Borrowers in connection with the origination and closing of the Purchased Asset,
any reimbursement for out-of-pocket costs and expenses or any amounts deposited
into an escrow reserve pursuant to and in accordance with the related Purchased
Asset Documents.

“Indebtedness” shall mean, with respect to any Person, without duplication (a)
obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within ninety (90) days of the
date the respective goods are delivered or the respective services are rendered;
(c) Indebtedness of others secured by a Lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) obligations of such
Person under repurchase agreements or like arrangements;

 

12



--------------------------------------------------------------------------------

(f) Indebtedness of others guaranteed by such Person to the extent of such
guarantee; (g) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; and (h) Capitalized
Lease Obligations of such Person. Notwithstanding the foregoing, non-Recourse
Indebtedness owing pursuant to a securitization transaction such as a REMIC
securitization, a collateralized loan obligation transaction or other similar
securitization shall not be considered Indebtedness for any Person.

“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 27(a).

“Indemnified Taxes” means (a) taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Sellers
under any Transaction Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Independent Manager” shall mean a natural Person who (a) is not at the time of
initial appointment and has never been, and will not while serving as
Independent Manager be: (i) a stockholder, director, officer, employee, partner,
member (other than a “special member” or “springing member”) or manager (with
the exception of serving as the Independent Manager of a Seller) of any Seller
Party or any Affiliate or equity owner of any Seller Party; (ii) a creditor,
supplier or service provider who derives any of its purchases or revenues (other
than any revenue derived from serving as the Independent Manager of such party
or as a nationally recognized company that routinely provides professional
independent managers or directors and that also provides lien search and other
similar services to a Seller or any of its equity owners or Affiliates in the
ordinary course of business) from its activities with any Seller Party, or any
Affiliate or equity owner of any Seller Party; (iii) a Person controlling or
under common control with any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person of any Seller Party or any Affiliate or equity owner of any Seller
Party; or (iv) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, manager, equity owner, creditor,
supplier or service provider of any Seller Party or any Affiliate or equity
owner of any Seller Party and (b) has (i) prior experience as an independent
director or independent manager for a corporation, a trust or limited liability
company whose charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation,
trust or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company or LordSPV, a TMF Group
company or, if none of these companies is then providing professional
independent directors or managers, another nationally recognized company
reasonably acceptable to Purchaser, that is not an Affiliate of a Seller and
that provides, inter alia, professional independent directors or independent
managers in the ordinary course of their respective business to issuers of
securitization or structured finance instruments, agreements or securities or
lenders originating commercial real estate loans for inclusion in securitization
or structured finance instruments, agreements or securities (a “Professional
Independent Manager”) and is an employee of such a company or companies at all
times during his or her service as an Independent Manager. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent

 

13



--------------------------------------------------------------------------------

manager of a “special purpose entity” Affiliated with any Seller Party (provided
such Affiliate does not or did not own a direct or indirect equity interest in
any Seller) shall not be disqualified from serving as an Independent Manager,
provided that such natural Person satisfies all other criteria set forth above
and that the fees such individual earns from serving as independent director or
independent manager of Affiliates of any Seller or in any given year constitute
in the aggregate less than five percent (5%) of such individual’s annual income
for that year. A natural Person who satisfies the foregoing definition other
than clause (a)(ii) shall not be disqualified from serving as an Independent
Manager if such individual is a Professional Independent Manager and such
individual complies with the requirements of the previous sentence.

“Insolvency Regulation” shall have the meaning specified in Article
10(b)(xxxii).

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Knowledge” shall mean, as of any date of determination, the then-current actual
(as distinguished from imputed or constructive) knowledge of (i) Stephen Plavin,
Thomas C. Ruffing, Douglas Armer or any replacement of any of the foregoing,
(ii) any asset manager at The Blackstone Group L.P. or any Affiliate thereof
responsible for the applicable Purchased Asset or (iii) any other employee with
a title equivalent or more senior to that of “principal” within The Blackstone
Group L.P. or any Affiliate thereof responsible for the origination, acquisition
and/or management of the applicable Purchased Asset.

“LIBOR” shall mean:

(a) with respect to each Pricing Rate Period related to any U.S. Purchased
Asset, the rate determined by Purchaser to be (i) the per annum rate for one
(1) month deposits in U.S. Dollars, which appears on the Reuters Screen LIBOR01
Page (or any replacement Thomson Reuters page which displays that rate) as the
London Interbank Offering Rate as of 11:00 a.m., London time, on the Pricing
Rate Determination Date (rounded upwards, if necessary, to the nearest 1/1000 of
1%); (ii) if such rate does not appear on said Reuters Screen LIBOR01 Page, the
arithmetic mean (rounded as aforesaid) of the offered quotations of rates
obtained by Purchaser from the Reference Banks for one (1) month deposits in
U.S. Dollars to prime banks in the London Interbank market as of approximately
11:00 a.m., London time, on the Pricing Rate Determination Date and in an amount
that is representative for a single transaction in the relevant market at the
relevant time; or (iii) if fewer than two (2) Reference Banks provide Purchaser
with such quotations, the rate per annum which Purchaser determines to be the
arithmetic mean (rounded as aforesaid) of the offered quotations of rates which
major banks in New York, New York selected by Purchaser are quoting at
approximately 11:00 a.m., New York City time, on the Pricing Rate Determination
Date for loans in U.S. Dollars to leading European banks for a period equal to
the applicable Pricing Rate Period in amounts of not less than $1,000,000.00;
provided, that such selected banks shall be the same banks as selected for all
of Purchaser’s other commercial real estate repurchase facilities where LIBOR is
to be applied, to the extent such banks are available.

 

14



--------------------------------------------------------------------------------

(b) with respect to each Pricing Rate Period related to any Foreign Purchased
Asset (GBP), the rate determined by Purchaser to be (i) the per annum rate for
three (3) month deposits in Pounds Sterling, which appears on Thomson Reuters
Screen LIBOR01 (or any replacement Thomson Reuters page which displays that
rate) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the Pricing Rate Determination Date (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Thomson Reuters
Screen LIBOR01, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Purchaser from the Reference Banks for three
(3) month deposits in Pounds Sterling to prime banks in the London Interbank
market as of approximately 11:00 a.m., Brussels time, on the Pricing Rate
Determination Date and in an amount that is representative for a single
transaction in the relevant market at the relevant time; or (iii) if fewer than
two (2) Reference Banks provide Purchaser with such quotations, the rate per
annum which Purchaser determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by Purchaser are quoting at approximately 11:00 a.m., New York
City time, on the Pricing Rate Determination Date for loans in Pounds Sterling
to leading European banks for a period equal to the applicable Pricing Rate
Period in amounts of not less than $1,000,000.00, provided, that such selected
banks shall be the same banks as selected for all of Purchaser’s other
commercial real estate mortgage repurchase facilities where LIBOR is to be
applied, to the extent such banks are available.

Purchaser’s determination of LIBOR shall be binding and conclusive on Sellers
absent manifest error. LIBOR may or may not be the lowest rate based upon the
market for U.S. Dollars or Pounds Sterling, as applicable, deposits in the
London Interbank Eurodollar Market at which Purchaser prices loans on the date
which LIBOR is determined by Purchaser as set forth above. Notwithstanding the
foregoing, in no event shall LIBOR be less than zero.

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to LIBOR.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capitalized Lease
Obligation having substantially the same economic effect as any of the
foregoing), and the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing.

“Litigation Threshold” shall have the meaning specified in the Fee Letter.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, United Kingdom are not
open for business.

“Margin Call” shall have the meaning specified in Article 4(a).

“Margin Deficit” shall exist, with respect to any Purchased Asset, if (a) the
Maximum Purchase Price for such Purchased Asset is less than (b) the outstanding
Purchase Price for such Purchased Asset.

 

15



--------------------------------------------------------------------------------

“Margin Deficit Event” shall exist, with respect to any Purchased Asset, if the
Margin Deficit for such Purchased Asset is at least $250,000 (or, with respect
to any Foreign Purchased Asset, the then-current equivalent of such amount based
on the Spot Rate with respect to the Applicable Currency of such Foreign
Purchased Asset as of the date of determination).

“Margin Excess” shall mean, with respect to a Purchased Asset at any time of
determination, the amount by which the Maximum Purchase Price for such Purchased
Asset exceeds the outstanding Purchase Price for such Purchased Asset.

“Market Value” shall have the meaning specified in the Fee Letter.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, condition (financial or otherwise), assets or operations of
the Seller Parties taken as a whole; (b) the ability of any Seller Party to
perform its obligations under any of the Transaction Documents; (c) the validity
or enforceability of any of the Transaction Documents; or (d) the rights and
remedies of Purchaser under any of the Transaction Documents.

“Material Modification” shall mean any amendment, waiver or other modification
to the terms of any Purchased Asset Documents, or any other action taken
pursuant to or with respect to a Purchased Asset, which, in each case, would
have the effect of:

(i) reducing the principal amount of the Purchased Asset in question other than
(1) with respect to a dollar-for-dollar principal payment or (2) reductions of
principal to the extent of deferred, accrued or capitalized interest added to
principal which additional amount subsequently reduced was not taken into
account by Purchaser in determining the related Maximum Purchase Price;

(ii) increasing the principal amount of a Purchased Asset other than
(a) increases which are derived from accrual or capitalization of deferred
interest which is added to principal or protective advances or (b) increases
resulting from future fundings made pursuant to the Purchased Asset Documents;

(iii) modifying the amount or timing of any regularly scheduled payments of
principal and non-contingent interest of the Purchased Asset in question,
provided, however, that the related Seller may, without the consent of Purchaser
change the scheduled payment date of a Purchased Asset within any given calendar
month;

(iv) changing the frequency of scheduled payments of principal and interest in
respect of a Purchased Asset;

(v) subordinating the Lien priority of the Purchased Asset in question or the
payment priority of the Purchased Asset in question other than subordinations
required under the then existing terms and conditions of the Purchased Asset in
question (provided, however, the foregoing shall not preclude the execution and
delivery of subordination, nondisturbance and attornment agreements with
tenants, subordination to tenant leases, easements, plats of subdivision and
condominium declarations, conditions, covenants and restrictions and similar
instruments which in the commercially reasonable judgment of the related Seller
do not materially adversely affect the rights and interest of the holder of the
Purchased Asset in question);

 

16



--------------------------------------------------------------------------------

(vi) releasing any material collateral for the Purchased Asset in question other
than releases required under the related Purchased Asset Documents;

(vii) waiving, amending or modifiying any cash management or reserve account
requirements of the Purchased Asset other than changes required under the
related Purchased Asset Documents;

(viii) waiving any due-on-sale or due-on-encumbrance provisions of the Purchased
Asset in question other than waivers required to be given under the related
Purchased Asset Documents; or

(ix) waiving, amending or modifying the underlying insurance requirements of the
Purchased Asset.

“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.

“Maximum Purchase Price” shall mean, with respect to any Purchased Asset on any
date, an amount expressed in U.S. Dollars (or, with respect to any Foreign
Purchased Asset, the then-current equivalent of such amount based on the Spot
Rate with respect to the Applicable Currency of such Foreign Purchased Asset as
of the date of determination) equal to the product obtained by multiplying the
applicable Purchase Price Percentage set forth in the related Confirmation (as
the same may be updated in accordance with Article 3(h)), by the lesser of (x)
the unpaid principal balance of such Purchased Asset and (y) the Market Value of
such Purchased Asset.

“Mezzanine Asset” shall mean, any Eligible Asset or Purchased Asset that is a
Mezzanine Loan, a Senior Note representing a portion of a Mezzanine Loan or a
Participation Interest representing an interest in a Mezzanine Loan.

“Mezzanine Loan” shall mean a whole mezzanine loan that is secured by a pledge
of all of the equity interests in entities that own, directly or indirectly, the
Mortgaged Property(ies) that serve as collateral for a related Mortgage Loan.

“Mezzanine Related Asset” shall mean, with respect to any Mezzanine Asset, the
related Mortgage Loan, Senior Note related to such Mortgage Loan or
Participation Interest representing an interest in such Mortgage Loan, as
applicable.

“Monthly Reporting Package” shall mean a monthly reporting package that includes
(a) any and all other required reports, rent rolls, financial statements,
certificates and material notices (including, without limitation, any notice of
the occurrence of a default or an event of default under the Purchased Asset
Documents) the related Seller receives pursuant to the Purchased Asset Documents
relating to any Purchased Asset, (b) a remittance report containing servicing
information, including, without limitation, the amount of each periodic payment
due, the amount of each periodic payment received, the date of receipt, the date
due, and whether, to the related Seller’s Knowledge, there has been any
developments or events with respect to such

 

17



--------------------------------------------------------------------------------

Purchased Asset that have occurred since delivery of the last Monthly Reporting
Package that are reasonably likely to have a Material Adverse Effect, on a loan
by loan basis and in the aggregate, with respect to the Purchased Assets
serviced by Servicer (such remittance report, a “Servicing Tape”), or to the
extent Servicer does not provide any such Servicing Tape, a remittance report
containing the servicing information that would otherwise be set forth in the
Servicing Tape, and (c) a listing of all Purchased Assets reflecting (i) loan
status, collection performance and any delinquency and loss experience with
respect to any Purchased Asset, and (ii) such other information as mutually
agreed by the related Seller and Purchaser.

“Mortgage” shall mean: (x) with respect to a U.S. Purchased Asset, a mortgage,
deed of trust, deed to secure debt or other instrument, creating a valid and
enforceable first Lien on or a first priority ownership interest in an estate in
(i) fee simple in real property and the improvements thereon or (ii) a ground
lease, in each case securing a Promissory Note or similar evidence of
indebtedness, and (y) with respect to a Foreign Purchased Asset, the related
debenture or equivalent security deed or other instrument creating a first
priority Lien (or, in relation to a Foreign Purchased Asset located in England,
a first ranking legal mortgage) or a first priority security interest in a
property and the improvements thereon, securing a Promissory Note or similar
evidence of indebtedness.

“Mortgage Loan” shall mean a whole mortgage loan secured by a first Lien on one
or more commercial or multi-family properties.

“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan (b) a Mezzanine Loan, the
mortgaged property directly or indirectly securing such Mezzanine Loan and (c) a
Participation Interest, the mortgaged property securing such Participation
Interest, or the mortgaged property directly or indirectly securing the Mortgage
Loan and/or Mezzanine Loan, as applicable, in which such Participation Interest
represents a participation, as applicable.

“MTM Representation” shall mean:

(i) with respect to each Mortgage Loan that (x) is a Purchased Asset or (y) is
related to a Purchased Asset that is a Mezzanine Loan, Senior Note or
Participation Interest, (A) the representations and warranties set forth in the
following paragraphs of Exhibit V-A, Section (B): Paragraph 11 (Condition of
Property), Paragraph 12 (Taxes and Assessments), Paragraph 14 (Actions
Concerning Mortgage Loan), Paragraph 15 (Escrow Deposits), Paragraph 18 (Access;
Utilities; Separate Tax Lots), Paragraph 19 (No Encroachments), Paragraph 25
(Local Law Compliance), Paragraph 26 (Licenses and Permits), Paragraph 35(f)
(Ground Leases), Paragraph 36 (Servicing), Paragraph 37 (Origination and
Underwriting), Paragraph 39 (No Material Default; Payment Record) and Paragraph
42 (Environmental Conditions); and (B) solely with respect to each Purchased
Asset where (and to the extent that) the Mortgaged Property is located in
England or Wales, those representations and warranties described in sub-clause
(A) above and the representations and warranties set forth in Paragraph 8 (Loan
Event of Default) and Paragraph 10 (Market Value of Mortgaged Property) of
Exhibit V-B.

 

18



--------------------------------------------------------------------------------

(ii) with respect to each Mezzanine Loan that (x) is a Purchased Asset or (y) is
related to a Purchased Asset that is a Senior Note or Participation Interest,
the representations and warranties set forth in the following paragraphs of
Exhibit V-A, Section (C): Paragraph 1 (Whole Loans) (solely with respect to the
last sentence thereof as it relates to the representations and warranties set
forth in clause (i) above), Paragraph 7 (Actions Concerning Mezzanine Loan),
Paragraph 8 (Escrow Deposits), Paragraph 16 (Servicing), Paragraph 17
(Origination and Underwriting) and Paragraph 18 (No Material Default; Payment
Record);

(iii) with respect to each Senior Note that is a Purchased Asset, the
representation and warranty set forth in Exhibit V-A, Section (D) solely as it
relates to the representations and warranties set forth in clause (i) and (ii)
above, as applicable; and

(iv) with respect to each Participation Interest that is a Purchased Asset, the
representations and warranties set forth in the following paragraphs of Exhibit
V-A, Section (E): Paragraph 1 (Mortgage Loan/Mezzanine Loan) (solely as it
relates to the representations and warranties set forth in clause (i) and (ii)
above, as applicable), Paragraph 7 (No Defaults or Waivers under Participation
Documents) and Paragraph 9 (No Known Liabilities).

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by any Seller or any ERISA Affiliate and that is covered by
Title IV of ERISA.

“Other Connection Taxes” shall mean taxes imposed as a result of a present or
former connection between Purchaser and the jurisdiction imposing such taxes
(other than a connection arising solely as a result of Purchaser having
executed, delivered, become a party to, performed its obligations under,
received payments under, or received or perfected a security interest under any
Transaction Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes (including, without limitation,
United Kingdom stamp duty and stamp duty reserve tax) that arise from any
payment made under, the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such taxes that
are Other Connection Taxes imposed with respect to an assignment, transfer or
sale of participation or other interest in or with respect to the Transaction
Document.

“Participant Register” shall have the meaning specified in Article 20(d).

“Participating Member State” shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

 

19



--------------------------------------------------------------------------------

“Participation Interest” shall mean a participation interest in a Mortgage Loan
or Mezzanine Loan.

“Paying Seller” shall have the meaning specified in Article 33(c).

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
any Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which such Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

“Post-Availability Period” shall mean, if an extension of the Termination Date
is effected pursuant to Article 3(g), the period (i) beginning immediately upon
the expiration of the Availability Period and the beginning of such extension
period and (ii) ending on the Termination Date, as the same may be extended
pursuant to Article 3(g).

“Post-Availability Period Extension Conditions” shall have the meaning specified
in Article 3(g).

“Pounds Sterling” and “£” shall mean the lawful currency for the time being of
the United Kingdom.

“PRA Contractual Stay Rules” shall have the meaning specified in Article 30(b).

“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).

“Pre-Purchase Legal/Due Diligence Review Fee” shall have the meaning specified
in the Fee Letter.

“Pricing Matrix” shall have the meaning specified in the Fee Letter.

“Pricing Rate” shall mean, for any Pricing Rate Period and any Transaction, an
annual rate equal to the sum of (a)(i) with respect to a LIBOR Transaction,
LIBOR in relation to U.S. Dollars calculated in accordance with paragraph (a) of
that definition, or in relation to GBP calculated in accordance with paragraph
(b) of that definition, or in relation to Euros, determined in accordance with
EURIBOR for such Pricing Rate Period, (ii) with respect to an Alternative Rate
Transaction, the Alternative Rate for such Pricing Rate Period and (iii) with
respect to a Prime Rate Transaction, the Prime Rate for such Pricing Rate Period
plus (b) the relevant Spread for such Transaction plus (c) the relevant Spread
Adjustment for such Transaction, in each case, subject to adjustment and/or
conversion as provided in Articles 6(a)(i) and 6(b); provided, however that in
no event shall the Pricing Rate be less than the relevant Spread.

 

20



--------------------------------------------------------------------------------

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to (i) any Transaction, other than a LIBOR Transaction or
EURIBOR Transaction, the second (2nd) Business Day, and (ii) any LIBOR
Transaction or EURIBOR Transaction, the second (2nd) London Business Day, in
each case, preceding the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction, Remittance
Date or Repurchase Date (a) in the case of the first Pricing Rate Period, the
period commencing on and including the Purchase Date for such Transaction and
ending on and excluding the following Remittance Date, and (b) in the case of
any subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset (or such later date on which the Purchased Asset is actually
repurchased).

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates) on the related Pricing Rate Determination Date (and, upon
conversion of a Transaction from a LIBOR Transaction or an Alternative Rate
Transaction to a Prime Rate Transaction pursuant to Article 6(a) of this
Agreement on the date of the conversion of a Transaction from a LIBOR
Transaction or an Alternative Rate Transaction to a Prime Rate Transaction). The
Prime Rate shall be determined by Purchaser or its agent which determination
shall be conclusive absent manifest error. Notwithstanding the foregoing, in no
event shall the Prime Rate be less than zero.

“Prime Rate Transaction” shall mean, with respect to any Pricing Rate Period,
any Transaction with respect to which the Pricing Rate for such Pricing Rate
Period is determined with reference to the Prime Rate.

“Principal Payment” shall mean, with respect to any Purchased Asset, any
scheduled or unscheduled payment or prepayment of principal (including, without
limitation, insurance casualty or condemnation proceeds to the extent that such
proceeds are not required to be reserved, escrowed or readvanced to the Borrower
pursuant to the applicable Purchased Asset Documents and are applied to the
payment of principal in respect thereof, and any other amounts applied in
reduction of the principal balance thereof).

“Prohibited Person” shall mean any Person (i) whose name appears on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (OFAC); (ii) that is a foreign shell bank; and (iii) that resident
in or whose subscription funds are transferred from or through an account in a
jurisdiction that has been designated as a non-cooperative with international
anti-money laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering
(FATF), of which the U.S. is a member and with which designation the U.S.
representative to the group or organization continues to concur; or (iv) that
is, or is owned or controlled by any Person that is, the target of any Sanctions
or is located, organized or resident in a country or territory that is, or whose
government is, the target of Sanctions.

 

21



--------------------------------------------------------------------------------

“Promissory Note” shall mean (x) with respect to a U.S. Purchased Asset, a note
or other evidence of indebtedness of a Borrower under a Mortgage Loan or a
Mezzanine Loan in connection with such U.S. Purchased Asset, and (y) with
respect to a Foreign Purchased Asset, any evidence of indebtedness of a Borrower
(including, without limitation, the applicable facility, bond or loan agreement)
in connection with such Foreign Purchased Asset.

“Property Report” shall mean, with respect to a Foreign Purchased Asset, any
certificate or report title in relation to the related Mortgaged Property that
is delivered as a condition precedent to the making of the related Foreign
Purchased Asset under the loan agreement for such Foreign Purchased Asset. Any
such Property Report shall (a) with respect to any Wet Purchased Asset, be
addressed to Purchaser and capable of being relied upon by Purchaser or any
beneficial owner of the related Foreign Purchased Asset from time to time and
(b) with respect to any Purchased Asset other than a Wet Purchased Asset, at
Purchaser’s request, be addressed to Purchaser or otherwise capable of being
relied upon by Purchaser or any beneficial owner of the related Foreign
Purchased Asset from time to time.

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from the related Seller
hereunder.

“Purchase Date Spot Rate” shall mean, with respect to any Foreign Purchased
Asset, the Spot Rate as of the related Purchase Date for purchasing the
Applicable Currency of such Purchased Asset using U.S. Dollars (which shall be
set forth in the applicable Confirmation).

“Purchase Price” shall mean, with respect to any Purchased Asset, the price
(paid in the same Applicable Currency as the related Purchased Asset) at which
such Purchased Asset is transferred by the related Seller to Purchaser on the
applicable Purchase Date, increased by any amounts advanced by Purchaser to such
Seller hereunder with respect to such Purchased Asset after its Purchase Date,
decreased by any amounts applied by Purchaser to reduce the Purchase Price for
the Purchased Asset (including, without limitation, any cash payment and/or
application of Margin Excess by such Seller in connection with the cure of any
Margin Deficit pursuant to Article 4). The Purchase Price as of the Purchase
Date for any Purchased Asset shall be set forth in the Confirmation for the
related Transaction (expressed in the same Applicable Currency as the related
Purchased Asset) and shall not exceed the Maximum Purchase Price with respect to
such Purchased Asset.

For purposes of calculating the aggregate outstanding Purchase Price for all
Purchased Assets in relation to the determination of whether the Maximum
Facility Purchase Price, the Maximum Fixed Rate Asset Purchase Price or the
Maximum Floating Rate Asset Purchase Price has been exceeded as of any date of
determination, the outstanding Purchase Price of each Foreign Purchased Asset in
the Applicable Currency as of such date of determination shall be converted to
U.S. Dollars at the respective Purchase Date Spot Rate.

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date of determination, the amount equal to the product of (a) the
applicable Pricing Rate for such Purchased Asset and (b) the daily outstanding
Purchase Price of such Purchased Asset, calculated on the basis of a either
(i) a 360-day year with respect to U.S. Purchased Assets or in relation to any
Foreign Purchased Asset which is subject to a EURIBOR Transaction or (ii) a 365

 

22



--------------------------------------------------------------------------------

day year with respect to any Foreign Purchased Asset which is subject to a LIBOR
Transaction and the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset and ending on the date of
determination (reduced by any amount of such Purchase Price Differential
previously paid by the related Seller to Purchaser with respect to such
Purchased Asset). Purchase Price Differential shall be payable in the Applicable
Currency of the Purchase Price of the applicable Purchased Asset.

“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by a Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by such Seller to
Purchaser (other than Purchased Assets that have been repurchased by such
Seller). Any Purchased Asset that is repurchased by the related Seller in
accordance with this Agreement shall cease to be a Purchased Asset. Unless
otherwise specified, any reference to Purchased Asset shall include the Mortgage
Loan and any related Mezzanine Loan that is subject to the same Transaction.
Unless otherwise specified, with respect to any Asset Combination, any reference
to Purchased Asset shall include the applicable Mezzanine Related Asset and the
Mezzanine Asset that is, or is proposed to be, subject to the same Transaction.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset File” shall mean, with respect to each Purchased Asset, the
documents specified as the “Purchased Asset File” in the Custodial Agreement,
together with any additional documents and information required to be delivered
to Purchaser or its designee (including the Custodian) pursuant to this
Agreement and/or the Custodial Agreement.

“Purchased Asset Schedule” shall mean, with respect to any Purchased Asset, a
schedule attached to each Trust Receipt and Custodial Delivery Certificate
substantially in the form attached as Exhibit A to Annex 1 to the Custodial
Agreement.

“Purchased Items” shall mean all of a Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

(i) the Purchased Assets;

(ii) the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

(iii) any Hedging Transactions entered into with respect to any Purchased Asset
to the extent such Hedging Transactions are permitted to be transferred without
consent of the applicable counterparty;

 

23



--------------------------------------------------------------------------------

(iv) all related forward trades and takeout commitments placed on the Purchased
Assets to the extent such takeout commitments are permitted to be transferred
without consent of the applicable counterparty;

(v) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and

(vi) all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

“Qualified Transferee” shall mean (i) Purchaser and any entity Controlled by,
Controlling or under common Control with Purchaser or (ii) any one or more of
the following:

(A) a real estate investment trust, bank, savings and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan; provided that any such Person satisfies the
Eligibility Requirements;

(B) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended; provided that any
such Person satisfies the Eligibility Requirements;

(C) an institution substantially similar to any of the entities described in
clauses (ii)(A), (ii)(B) or (ii)(E) of this definition that satisfies the
Eligibility Requirements;

(D) any entity Controlled by, Controlling or under common Control with, any of
the entities described in clauses (ii)(A), (ii)(B), (ii)(C) or (ii)(E) of this
definition;

(E) an investment fund, limited liability company, limited partnership or
general partnership where an entity that is otherwise a Qualified Transferee
under clauses (ii)(A), (ii)(B), (ii)(C) or (ii)(D) of this definition, acts as
the general partner, managing member or fund manager and at least fifty percent
(50%) of the equity interests in such investment fund, limited liability
company, limited partnership, general partnership or entity are owned, directly
or indirectly, by one or more of the following: a Qualified Transferee, an
institutional “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended, and/or a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act of 1933, as amended, provided such institutional “accredited
investors” or “qualified institutional buyers” that are used to satisfy the
fifty percent (50%) test set forth above in this clause (ii)(E) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or

 

24



--------------------------------------------------------------------------------

(F) any entity that is otherwise a Qualified Transferee under clauses (ii)(A),
(ii)(B), (ii)(C), (ii)(D) or (ii)(E) of this definition that is acting in an
agency capacity for a syndicate of lenders, provided more than fifty percent
(50%) of the committed loan amounts or outstanding loan balance are owned by
lenders in the syndicate that are Qualified Transferees.

For purposes of this definition of “Qualified Transferee” only, “Control” shall
mean, when used with respect to any specific Person, the ownership, directly or
indirectly, in the aggregate of more than twenty percent (20%) of the beneficial
ownership interest of such Person and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlled by,” “Controlling” and “under common Control with”
shall have the respective correlative meaning thereto.

“Record Holder” shall mean, the holder of any Promissory Note or Participation
Interest, to the extent that such holder is the lender of record (including,
without limitation, the mortgagee or pledgee, as applicable, of record) with
respect to the related Mortgage Loan and/or Mezzanine Loan pursuant to the
related co-lender agreement, participation agreement or intercreditor agreement.

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

“Redirection Letter” shall have the meaning specified in Article 29(e).

“Reference Banks” shall mean banks designated by Purchaser, in its sole and
absolute discretion, each of which shall (i) be a leading bank engaged in
transactions in Eurodollar deposits in the international Eurocurrency market and
(ii) have an established place of business in London.

“Register” shall have the meaning specified in Article 20(c).

“REIT” shall mean an entity that has elected to be a “real estate investment
trust” for federal income tax purposes pursuant to Sections 856, et seq. of the
Internal Revenue Code.

“Release Letter” shall mean a letter substantially in the form of Exhibit IX
hereto (or such other form as may be acceptable to Purchaser).

“Remittance Date” shall mean (i) for any U.S. Purchased Assets the seventeenth
(17th) calendar day of each month, or the immediately succeeding Business Day,
if such calendar day shall not be a Business Day, (ii) for any Foreign Purchased
Asset, January 25, April 25, July 25 and October 25, or the immediately
succeeding Business Day, if such calendar day shall not be a Business Day or
(iii) such other day as is mutually agreed to by the related Seller and
Purchaser.

“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of (a) the date set forth in the applicable Confirmation, or if such
day is not a Business Day, the immediately following Business Day, as the same
may be extended by Purchaser in its sole discretion or otherwise in accordance
with this Agreement; (b) an Early Repurchase Date with

 

25



--------------------------------------------------------------------------------

respect to such Purchased Asset; (c) the maturity date of such Purchased Asset
(as the same may be extended pursuant to the Purchase Asset Documents); (d) the
Accelerated Repurchase Date or (e) the Termination Date. Notwithstanding
anything to the contrary herein, any Mezzanine Loan that is a Purchased Asset
shall be repurchased simultaneously with the repurchase of the related Mortgage
Loan.

“Repurchase Obligations” shall have the meaning specified in Article 7(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to the applicable Seller upon termination of the
related Transaction; such price will be determined in each case as the sum of
(i) the outstanding Purchase Price of such Purchased Asset as of such date;
(ii) the accrued and unpaid Purchase Price Differential with respect to such
Purchased Asset as of such date (other than, with respect to calculations in
connection with the determination of a Margin Deficit, accrued and unpaid
Purchase Price Differential for the current Pricing Rate Period); (iii) all
accrued and unpaid out-of-pocket costs and expenses (including, without
limitation, the reasonable fees and expenses of outside counsel and any
applicable Breakage Costs and Exit Fees) of Purchaser relating to such Purchased
Assets required to be paid by any Seller Party under the Transaction Documents;
and (iv) any other amounts due and owing by the applicable Seller to Purchaser
pursuant to the terms of the Transaction Documents as of such date.

“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect in any relevant jurisdiction.

“Responsible Officer” shall mean any executive officer of a Seller.

“Sanctions” shall mean, collectively, any sanctions administered or enforced by
the U.S. Treasury Department Office of Foreign Asset Control (OFAC), the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union, the United Kingdom or any other relevant
sanctions authority of any jurisdiction in which any Seller Party is located or
does business.

“SEC” shall have the meaning specified in Article 24(a).

“Security Agent” shall mean, with respect to a Foreign Purchased Asset that is
in syndicated form, a security agent or a security trustee appointed by the
lenders under such Foreign Purchased Asset to hold the benefit of any security
agreements relating to such Foreign Purchased Asset on their behalf or under a
parallel debt obligation.

“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.

 

26



--------------------------------------------------------------------------------

“Seller Party” shall mean, collectively or individually, as the context may
require, the applicable Seller and Guarantor.

“Seller Financing Statement” shall have the meaning specified in Article 3(b).

“Senior Note” shall mean a Promissory Note evidencing a senior or pari passu
senior position in a Mortgage Loan or a Mezzanine Loan; provided that any pari
passu Senior Note is the controlling note. A Senior Note shall not be junior to
any other Promissory Note secured directly or indirectly by the same Mortgaged
Property (it being understood, for the avoidance of doubt, that a Senior Note in
a Mezzanine Loan shall not be deemed junior to a Senior Note in the related
Mortgage Loan to the extent that such Senior Notes collectively are not junior
to any other Promissory Note or Participation Interest secured directly or
indirectly by the same Mortgaged Property).

“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest in a Mortgage Loan (which Participation Interest shall be
paid in the same Applicable Currency as the related Mortgage Loan) or a
Mezzanine Loan and the related Mortgage Loan evidenced by a Participation
Certificate; provided that any pari passu Senior Participation Interest is the
controlling participation interest (but the holder thereof does not need to be
the Record Holder so long as an agent thereof is the Record Holder or the holder
of the related companion participation interest which is the Record Holder is a
securitization issuer). A Senior Participation Interest shall not be junior to
any other participation interest or Promissory Note secured directly or
indirectly by the same Mortgaged Property (it being understood, for the
avoidance of doubt, that a Senior Participation Interest in a Mezzanine Loan
shall not be deemed junior to a Senior Participation Interest in the related
Mortgage Loan to the extent that such Senior Participation Interests
collectively are not junior to any other Promissory Note or Participation
Interest secured directly or indirectly by the same Mortgaged Property).

“Servicer” shall mean Midland Loan Services, a division of PNC Bank, National
Association or any other servicer approved by Purchaser in its reasonable
discretion.

“Servicing Agreement” shall mean (i) that certain Amended and Restated Servicing
Agreement, dated on or about the Closing Date, by and among Servicer, US Seller
and Purchaser, (ii) that certain Servicing Agreement, dated on or about the
Closing Date, by and among Servicer, UK Seller and Purchaser, (iii) that certain
Servicing Agreement, dated on or about the Closing Date, by and among Servicer,
EUR Seller and Purchaser and (iv) any other servicing agreement, in form and
substance acceptable to Purchaser in its sole and absolute discretion, entered
into by any Seller, any Servicer and Purchaser, in each case, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
servicing agreement reasonably acceptable to Purchaser.

“Servicing Records” shall have the meaning specified in Article 29(f).

“Servicing Rights” shall mean rights of any Seller Party, to administer, service
or subservice, the Purchased Assets or to possess related Servicing Records.

“Servicing Tape” shall have the meaning specified in the definition of “Monthly
Reporting Package.”

 

27



--------------------------------------------------------------------------------

“Spot Rate” shall mean, with respect to any Foreign Purchased Asset on any date
of determination, the rate quoted as the spot rate for the purchase of the
Applicable Currency of such Purchased Asset using U.S. Dollars at or about 11:00
a.m., London time, on the date that is two (2) Business Days prior to the date
as of which the foreign exchange computation is made as obtained from the
applicable screen on Bloomberg.

“Spread” shall have the meaning specified in the Fee Letter.

“SIPA” shall have the meaning specified in Article 24(a).

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests in each case having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of any Seller.

“Termination Date” shall mean the later of (i) the date of the expiration of the
Availability Period or (ii) or such later date as may be in effect pursuant to
Article 3(g).

“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the origination of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction and, if applicable, a mezzanine endorsement
thereto.

“Transaction” shall mean a Transaction, as specified in Article 1.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits and Annexes to this Agreement, the Fee Letter, the Guaranty, the
Custodial Agreement, the Servicing Agreement, each Account Control Agreement,
each Foreign Assignment Agreement, all Confirmations and assignment
documentation executed pursuant to this Agreement in connection with specific
Transactions, and all other documents executed in connection with this Agreement
or any Transaction.

“Transfer Certificate” shall mean, with respect to a Foreign Purchased Asset,
any form of transfer or substitution certificate or assignment agreement that is
scheduled to the related loan agreement or other equivalent agreement for such
Foreign Purchased Asset and that is used to effect the legal transfer or
assignment of such Foreign Purchased Asset.

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

 

28



--------------------------------------------------------------------------------

“UCC” shall have the meaning specified in Article 7(b).

“UCC Filing Jurisdiction” shall mean the State of Delaware.

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which a Seller intends to request a Transaction, (i) all material information
Known by such Seller after making reasonable inquiries and exercising reasonable
care and diligence used by a prudent commercial real estate lender in
determining whether to originate or acquire the Purchased Asset in question that
would be considered a materially “negative” factor (either separately or in the
aggregate with other information) or (ii) a material defect in loan
documentation or closing deliveries (such as any absence of any material
Purchased Asset Document(s)) Known by such Seller that a prudent commercial real
estate lender in determining whether to originate or acquire the Purchased Asset
in question.

“U.S. Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.

“U.S. Tax Compliance Certificate” shall have the meaning specified in Article
32(a) hereof.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Purchased Asset” shall mean any Purchased Asset secured directly or
indirectly by Mortgaged Property located in the United States of America or any
territory thereof and which is sold by the applicable Seller to Purchaser.

“Wet Purchased Asset” shall mean an Eligible Asset which a Seller is selling to
Purchaser simultaneously with the origination thereof and for which the
Purchased Asset File has not been delivered to Custodian.

The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “include” or “including” shall mean without limitation by
reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
References to “good faith” in this Agreement shall mean “honesty in fact in the
conduct or transaction concerned.”

 

29



--------------------------------------------------------------------------------

ARTICLE 3

INITIATION; CONFIRMATION; TERMINATION; EXTENSION

(a) Entry into Transactions. During the Availability Period, upon the
satisfaction of all conditions set forth in Article 3(b) for the initial
Transaction after the date hereof (and, with respect to Article 3(b)(iv), the
initial Transaction entered into by Purchaser with any Seller with respect to a
Foreign Purchased Asset and any Applicable Currency) and Article 3(c) for each
Transaction (including the initial Transaction), the related Eligible Asset
shall be transferred to Purchaser against the transfer of the Purchase Price
therefor on the Purchase Date specified in the related Confirmation by wire
transfer of immediately available funds as set forth in such Confirmation or
other written instructions from the applicable Seller to Purchaser, subject to
Article 3(c)(ii)(A) below. Each Confirmation, together with this Agreement,
shall be conclusive evidence of the terms of the Transaction covered thereby. In
the event of any conflict between the terms of such Confirmation and the terms
of this Agreement, such Confirmation shall prevail.

(b) Conditions Precedent to Initial Transaction. Purchaser’s agreement to enter
into the initial Transaction after the date hereof (and, with respect to Article
3(b)(iv), the initial Transaction entered into by Purchaser with any Seller with
respect to a Foreign Purchased Asset and any Applicable Currency) is subject to
the satisfaction (or waiver by Purchaser in writing), immediately prior to or
concurrently with the making of such Transaction, of the following conditions
precedent to the satisfaction of Purchaser in its sole and absolute discretion:

(i) Delivery of Documents. The following documents, shall have been delivered to
Purchaser:

(A) this Agreement, duly completed and executed by each of the parties hereto;

(B) the Fee Letter, duly completed and executed by each of the parties thereto;

(C) the Custodial Agreement, duly completed and executed by each of the parties
thereto;

(D) the Account Control Agreements, each duly completed and executed by each of
the parties thereto;

(E) the Guaranty, duly completed and executed by each of the parties thereto;

(F) the Servicing Agreement, duly completed and executed by each of the parties
thereto;

(G) [reserved];

(H) [reserved];

(I) [reserved];

(J) any and all consents and waivers applicable to each Seller or to the
Purchased Assets generally;

 

30



--------------------------------------------------------------------------------

(K) a power of attorney from US Seller substantially in the form of Exhibit IV-A
hereto, a power of attorney from UK Seller substantially in the form of Exhibit
IV-B hereto, a power of attorney from EUR Seller substantially in the form of
Exhibit IV-C hereto, in each case, duly completed and executed, provided that
Purchaser shall not utilize any such power of attorney unless a monetary
Default, material non-monetary Default or an Event of Default has occurred and
is continuing;

(L) a UCC financing statement for filing in the UCC Filing Jurisdiction of each
Seller, naming the applicable Seller as “Debtor” and Purchaser as “Secured
Party” and describing as “Collateral” “All assets of Seller, whether now owned
or existing or hereafter acquired or arising and wheresoever located, and all
proceeds and all products thereof” (the “Seller Financing Statement”);

(M) opinions of outside counsel to the Seller Parties in form and substance
reasonably acceptable to Purchaser (including, but not limited to, those
relating to corporate matters, enforceability, perfection under the UCC and,
with respect to any Foreign Purchased Asset and consistent with market customs,
the equivalent Requirements of Law under the relevant Non-U.S. jurisdiction (if
applicable), applicability of the Investment Company Act of 1940, security
interests and Bankruptcy Code safe harbors (including with respect to inclusion
of Mezzanine Loans as Purchased Assets)); and

(N) for each Seller Party, a good standing certificate dated within thirty (30)
calendar days prior to the Closing Date, certified true, correct and complete
copies of organizational documents and certified true, correct and complete
copies of resolutions (or similar authority documents) with respect to the
execution, delivery and performance of the Transaction Documents and each other
document to be delivered by such party from time to time in connection herewith.

(ii) Reimbursement of Costs and Expenses. Sellers shall have paid, or reimbursed
Purchaser for, all actual out-of-pocket costs and expenses, including but not
limited to diligence expenses and the reasonable legal fees of outside counsel,
incurred by Purchaser in connection with the development, preparation and
execution of the Transaction Documents and any other documents prepared in
connection herewith or therewith.

(iii) Know Your Customer and Sanctions Diligence. Purchaser shall have completed
its “Know Your Customer” and Sanctions diligence with respect to each Seller
Party and the results of such diligence are acceptable to Purchaser in its sole
and absolute discretion.

 

31



--------------------------------------------------------------------------------

(iv) Foreign Purchased Assets. For any Seller, with respect to the initial
Transaction entered into by Purchaser with such Seller with respect to a Foreign
Purchased Asset and any Applicable Currency, the following shall have been
delivered to Purchaser:

(A) all such documents and documentation as Purchaser shall reasonably require
for such Seller to grant and perfect in favor of Purchaser in the relevant
non-U.S. jurisdiction a first priority security interest in such Foreign
Purchased Asset and any future Foreign Purchased Assets denominated in the same
Applicable Currency;

(B) a power of attorney from such Seller in form and substance satisfactory to
Purchaser, which power of attorney shall be duly completed and executed in
accordance with customary practices in the applicable non-U.S. jurisdiction in
which the related Mortgaged Property securing such Foreign Purchased Asset is
located, provided that Purchaser shall not utilize such power of attorney unless
an Event of Default has occurred and is continuing;

(C) an opinion of outside counsel to such Seller in form and substance
reasonably acceptable to Purchaser with respect to the perfection of Purchaser’s
security interest in the relevant Non-U.S. jurisdiction and consistent with
market customs and such other matters as Purchaser may reasonably request;

(D) evidence of the establishment by such Seller of the related Foreign
Purchased Asset Collection Account in the Applicable Currency;

(E) an Account Control Agreement, duly completed and executed by each of the
parties thereto, with respect to such Foreign Purchased Asset Collection
Account; and

(F) all such other and further documents and documentation as Purchaser in its
discretion shall reasonably require (including, without limitation, a Foreign
Assignment Agreement and such other closing documentation necessary to transfer
such Foreign Purchased Asset to Purchaser).

(c) Conditions Precedent to All Transactions. Purchaser’s agreement to enter
into each Transaction (including the initial Transaction) is subject to the
satisfaction (or waiver by Purchaser in writing) of the following further
conditions precedent to the satisfaction of Purchaser:

(i) Foreign Assignment Agreement. With respect to each Foreign Purchased Asset
subject to such Transaction, the applicable Seller shall have delivered to
Purchaser a Foreign Assignment Agreement in such form as Purchaser may require
in order to give effect to Article 7(a) in the relevant jurisdiction(s)
applicable to the Foreign Purchased Asset.

(ii) Maximum Facility Purchase Price. The sum of (A) the aggregate unpaid
Purchase Price in U.S. Dollars (with respect to any Foreign Purchased Asset,
based on the Purchase Date Spot Rate with respect to the Applicable Currency)
for all prior outstanding Transactions and (B) the requested Purchase Price in
U.S. Dollars (with respect to any Foreign Purchased Asset, based on the Purchase
Date Spot Rate with respect to the Applicable Currency) for the pending
Transaction shall not exceed an amount equal to the Maximum Facility Purchase
Price.

 

32



--------------------------------------------------------------------------------

(iii) Confirmation. The applicable Seller shall have:

(A) no less than ten (10) Business Days (it being acknowledged that Purchaser
may agree to a shorter period on a case-by-case basis) prior to the requested
Purchase Date, given written notice to Purchaser of the proposed Transaction;

(B) within a time prior to the proposed Purchase Date acceptable to Purchaser
given notice to Purchaser of the proposed Transaction by delivering to Purchaser
a completed draft confirmation substantially in the form of Exhibit II hereto (a
“Confirmation”). The Confirmation shall be signed on or prior to the Purchase
Date by a Responsible Officer of the applicable Seller; provided, however, that
if, in any such Confirmation or other written instruction of such Seller
directing Purchaser to transfer Purchase Price, such Seller requests that funds
be sent to an account or recipient other than pursuant to the wire instructions
of such Seller set forth on Annex I hereto, such Confirmation or other written
instruction must be signed by two (2) Responsible Officers of such Seller;
provided, further, that Purchaser shall not have any duty to confirm that any
such Confirmation has been signed by the requisite number of Responsible
Officers of such Seller and shall not be liable to such Seller if it
inadvertently acts on a Confirmation that has not been signed by the requisite
number of Responsible Officers of such Seller or at all;

(C) with respect to each Eligible Asset subject to the pending Transaction,
delivered to Purchaser the documents required pursuant to Exhibit VII hereto in
accordance with the time frames set forth therein; and

(D) concurrently with the purchase of any Purchased Asset, paid to Purchaser the
Pre-Purchase Legal/Due Diligence Review Fee with respect to each such Purchased
Asset.

(iv) Delivery to Custodian. The applicable Seller shall have delivered to
Custodian, with respect to each Eligible Asset other than a Wet Purchased Asset
or any other Purchased Asset for which such Seller has delivered a Bailee Letter
in accordance with the terms of the Custodial Agreement, the related Purchased
Asset File, in accordance with the procedures and time frames set forth in the
Custodial Agreement.

(v) Bailee Trust Receipt. With respect to any Wet Purchased Asset or any other
Purchased Asset for which the applicable Seller has delivered a Bailee Letter in
accordance with the terms of the Custodial Agreement, the related Bailee shall
have issued to Purchaser a Bailee Trust Receipt.

(vi) Due Diligence Review. Purchaser shall have completed its due diligence
investigation of the Eligible Assets subject to the pending Transaction and such
other documents, records, agreements, instruments, mortgaged properties or
information relating to such Eligible Assets and, in accordance with Article 28,
each Seller Party, as Purchaser in its sole and absolute discretion deems
appropriate to review and such review

 

33



--------------------------------------------------------------------------------

shall be satisfactory to Purchaser in its sole and absolute discretion (the
“Pre-Purchase Due Diligence”) and has determined, in its sole and absolute
discretion, to purchase any or all of the Eligible Assets proposed to be sold to
Purchaser by any Seller. Purchaser shall inform the applicable Seller of its
determination with respect to any such proposed Transaction solely in accordance
with Exhibit VII hereto.

(vii) Countersigned Confirmation. Purchaser shall have delivered to the
applicable Seller a countersigned copy of the related Confirmation described in
clause (ii)(A) above.

(viii) No Default. No Default or Event of Default shall have occurred and be
continuing;

(ix) No Material Adverse Effect. No event shall have occurred and be continuing
which has had a Material Adverse Effect.

(x) Waiver of Exceptions. Purchaser shall have waived in writing all exceptions
in the related Requested Exceptions Report, as evidenced by Purchaser’s
execution of the Confirmation to which such Requested Exceptions Report is
attached.

(xi) Representations and Warranties. The representations and warranties made by
Sellers in Article 10 (other than with respect to MTM Representations relating
to Purchased Assets not subject to the proposed Transaction and as disclosed in
a Requested Exceptions Report approved by Purchaser in accordance with the terms
hereof) shall be true, correct and complete on and as of the Purchase Date for
the pending Transaction with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(xii) Servicing Agreement; Acknowledgement of Servicer. To the extent such
Eligible Asset will be serviced pursuant to a new Servicing Agreement, such new
Servicing Agreement, duly completed and executed by each of the parties thereto,
shall have been delivered to Purchaser. Purchaser shall have received from
Servicer a written acknowledgement that each Eligible Asset to be sold to
Purchaser will be serviced in accordance with the applicable Servicing Agreement
as of the related Purchase Date.

(xiii) No Margin Deficit Event. No Margin Deficit Event shall exist, either
immediately prior to or after giving effect to the requested Transaction.

(xiv) Receipt of Trust Receipt. With respect to any Eligible Asset other than a
Wet Purchased Asset or any other Purchased Asset for which the related Seller
has delivered a Bailee Letter in accordance with the terms of the Custodial
Agreement, Purchaser shall have received from Custodian on each Purchase Date a
Trust Receipt accompanied by an Asset Schedule and Exception Report with respect
to such Eligible Asset to be sold to Purchaser, dated the Purchase Date, duly
completed and with exceptions acceptable to Purchaser in its sole discretion in
respect of such Eligible Assets to be purchased hereunder on such Purchase Date.

 

34



--------------------------------------------------------------------------------

(xv) Seller Release Letter. Purchaser shall have received from the applicable
Seller a Release Letter covering each Eligible Asset to be sold to Purchaser.

(xvi) Redirection Notice. Purchaser shall have received from the applicable
Seller a copy of each related Redirection Letter(s) that such Seller shall send
to the related Borrower(s) or servicers within one (1) Business Day following
the closing of such Transaction in accordance with Article 29(e).

(xvii) No Change in Law. Purchaser shall not have determined in good faith that
the introduction of or a change in any Requirement of Law or in the
interpretation or administration of any Requirement of Law has made it unlawful,
and no Governmental Authority shall have asserted that it is unlawful, for
Purchaser to enter into Transactions.

(xviii) Security Interest. The applicable Seller shall have taken such other
action as Purchaser shall have reasonably requested in order to transfer the
Eligible Assets being transferred to Purchaser pursuant to this Agreement and to
perfect all security interests granted under this Agreement or any other
Transaction Document in favor of Purchaser as secured party under the UCC, or
with respect to any Foreign Purchased Asset, the equivalent Requirement of Law
under the relevant non-U.S. jurisdiction (to the extent applicable), with
respect to such Eligible Assets.

(xix) Availability Period. The related Purchase Date occurs during the
Availability Period.

(xx) Know Your Customer and Sanctions Diligence. The applicable Seller shall
have completed its “Know Your Customer” and Sanctions diligence with respect to
the related Borrower, guarantor and related parties) and the results of such
diligence are acceptable to Purchaser in its sole and absolute discretion.
Purchaser shall have completed its “Know Your Customer” and Sanctions diligence
with respect to the applicable Seller, Guarantor and related parties and the
results of such diligence are acceptable to Purchaser in its sole and absolute
discretion.

(xxi) True Sale. If such Purchased Asset is obtained by the applicable Seller
from any Affiliate of such Seller, then such Seller shall deliver to Purchaser a
true sale opinion from outside counsel in form and substance reasonably
acceptable to Purchaser with respect to the transfer of such Purchased Asset to
such Seller from such Affiliate.

(xxii) Further Assurances. Purchaser shall have received all such other and
further documents, documentation and legal opinions (including, without
limitation, opinions regarding the perfection of Purchaser’s security interests)
consistent with market customs as Purchaser shall have reasonably required.

(xxiii) Payment of Funding Fee. Purchaser shall have received payment from the
related Seller of the applicable Funding Fee then due in respect of such
Purchased Asset.

 

35



--------------------------------------------------------------------------------

(d) Early Repurchase. The applicable Seller shall be entitled to terminate a
Transaction on demand and repurchase the Purchased Asset subject to such
Transaction on any Business Day prior to the Repurchase Date (an “Early
Repurchase Date”); provided, however, that:

(i) no later than three (3) Business Days prior to such Early Repurchase Date,
such Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date;

(ii) no Default or Event of Default shall have occurred and be continuing both
as of the date notice is delivered pursuant to Article 3(d)(i) above and as of
the applicable Early Repurchase Date, unless, in the case of a Default for which
an Event of Default has not yet occurred, such Default is cured by such
repurchase;

(iii) on such Early Repurchase Date, such Seller pays (in the Applicable
Currency of such Purchased Asset) to Purchaser an amount equal to the Repurchase
Price (including, but not limited to, any applicable Breakage Costs and Exit
Fees) for the applicable Purchased Asset and any other amounts payable under
this Agreement against transfer to such Seller or its designated agent of such
Purchased Asset; and

(iv) any Margin Deficit Event then existing is cured contemporaneously with such
early repurchase (including, without limitation, by repurchasing the applicable
Purchase Asset pursuant to this Article 3(d)).

(e) Repurchase on the Repurchase Date. On the Repurchase Date (including any
Early Repurchase Date, so long as the conditions set forth in Article 3(d) are
satisfied) for any Transaction, termination of the Transaction will be effected
by transfer to the applicable Seller (or such Seller’s designee) of the
Purchased Assets being repurchased along with any Income in respect thereof
received by Purchaser (and not previously credited or transferred to, or applied
to the obligations of, such Seller pursuant to Article 5) against the
simultaneous transfer of the Repurchase Price (in the Applicable Currency of the
related Purchased Asset) for such Purchased Asset to an account of Purchaser;
provided that, Purchaser shall have no obligation to permit such Seller to
repurchase individual Purchased Assets if an Event of Default shall have
occurred and be continuing unless, so long as Purchaser has not enforced
remedies hereunder, such Purchased Asset is repaid in full (with respect to any
Mezzanine Loan, such repayment shall include the Mezzanine Loan and the related
Mortgage Loan) by the Borrower thereunder and Purchaser receives for application
in accordance with Article 5(f) an amount equal to the greater of (i) the
Repurchase Price (in the Applicable Currency of the related Purchased Asset) of
such Purchased Asset and (ii) one hundred percent (100%) of such Principal
Payment. Promptly following such Repurchase Date for a Purchased Asset and
satisfaction of the conditions in the preceding sentence, and so long as no
Event of Default shall have occurred and be continuing (except as set forth in
the immediately preceding sentence), Purchaser’s right, title and interest in
such Purchased Asset and the related Collateral shall automatically terminate in
accordance with Article 7(b). Subject to the foregoing, upon the payment in full
of any Purchased Asset by the Borrower thereunder, the Repurchase Date of such
Purchased Asset shall be deemed to have occurred on the date on which the
Repurchase Price (in the Applicable Currency of the related Purchased Asset)
therefor and any additional amounts required hereunder, are received by
Purchaser for application in accordance with Article 5.

 

36



--------------------------------------------------------------------------------

(f) Availability Period Extensions. (i) Provided that all of the extension
conditions listed in clause (ii) below (collectively, the “Availability Period
Extension Conditions”) shall have been satisfied, Purchaser may agree to extend
the then-current Availability Period (each, a “Current Availability Period”) for
a period, in each case, not to exceed one (1) year from the expiration date of
the Current Availability Period (each, an “Availability Period Extension”);
provided that, if Purchaser does not approve such extension in writing within
fifteen (15) days after the date of such written request by a Seller, such
extension shall be deemed disapproved. Purchaser may approve or disapprove any
request for an Availability Period Extension in its sole and absolute
discretion.

(ii) For purposes of this Article 3(f), the Availability Period Extension
Conditions shall be deemed to have been satisfied if:

(A) the applicable Seller shall have delivered to Purchaser written notice of
its request to extend the Current Availability Period at least thirty (30) days,
but not more than one hundred twenty (120) days, prior to the expiration of the
Current Availability Period and Purchaser shall have approved such extension in
writing;

(B) no Material Adverse Effect, Margin Deficit Event, Default or Event of
Default shall have occurred and be continuing as of the expiration of the
Current Availability Period; and

(C) excluding any MTM Representations and as disclosed in a Requested Exceptions
Report approved by Purchaser in accordance with the terms hereof, all
representations and warranties made by any Seller Party in the Transaction
Documents, shall be true, correct, complete and accurate as of the date of
delivery of the notice specified in clause (A) above to Purchaser.

(g) Post-Availability Period Extensions. (i) In the event that Purchaser does
not agree to extend the Current Availability Period after a Seller’s request in
accordance with Article 3(f), provided that all of the extension conditions
listed in clause (ii) below (collectively, the “Post-Availability Period
Extension Conditions”) shall have been satisfied, the then-current Termination
Date (each, a “Current Termination Date”) shall be extended by one (1) year from
the Current Termination Date. Notwithstanding anything to the contrary herein,
in no event shall the Termination Date be extended more than four (4) times
pursuant to this Article 3(g).

(ii) For purposes of this Article 3(g), the Post-Availability Period Extension
Conditions shall be deemed to have been satisfied if:

(A) the applicable Seller shall have delivered to Purchaser written notice of
its request to extend the Current Termination Date at least fifteen (15) days
prior to the Current Termination Date;

(B) no Margin Deficit Event or Event of Default shall have occurred and be
continuing as of the Current Termination Date; and

 

37



--------------------------------------------------------------------------------

(C) excluding any MTM Representations and as disclosed in a Requested Exceptions
Report approved by Purchaser in accordance with the terms hereof, all
representations and warranties made by any Seller Party in the Transaction
Documents, shall be true, correct, complete and accurate as of the date of
delivery of the notice specified in clause (A) above to Purchaser.

(h) Future Advances. (i) In connection with the making of a Future Advance under
a Future Advance Purchased Asset, a Seller may request an increase of the
Purchase Price of such Future Advance Purchased Asset (in the Applicable
Currency of such Future Advance Purchased Asset). Purchaser may approve or
disapprove an increase in the Purchase Price with respect to any Future Advance
that is not an Approved Future Advance in Purchaser’s sole and absolute
discretion and subject to the payment of a Funding Fee on the amount of such
increase of the Purchase Price.

(ii) With respect to any Approved Future Advance and any other Future Advance
with respect to which Purchaser shall have approved a Purchase Price increase in
accordance with clause (i) above, Purchaser’s funding of such increase shall be
subject to the satisfaction of the following conditions:

(A) at least ten (10) Business Days prior to the requested Purchase Price
increase date, the applicable Seller shall have requested such increase in
writing and delivered to Purchaser, which may be in the form of a draft amended
and restated Confirmation for the applicable Transaction described in subclause
(D) below

(1) copies of all documentation submitted by Borrower in connection with the
applicable Future Advance, and

(2) evidence that all conditions precedent to such Future Advance under the
related Purchased Asset Documents have been satisfied or will be satisfied as of
the date of the related funding (or, if any conditions will not be satisfied,
have been specifically identified to Purchaser in writing in the related
Confirmation and waived by Purchaser in writing);

(B) the amount of the requested Purchase Price increase is at least $250,000
(or, with respect to any Foreign Purchased Asset, the then-current equivalent of
such amount based on the Spot Rate with respect to the Applicable Currency of
such Foreign Purchased Asset as of the date of determination);

(C) Purchaser shall have determined to its reasonable satisfaction that (1)
there is no monetary or material non-monetary default then existing under such
Purchased Asset, (2) all conditions precedent to such Future Advance under the
related Purchased Asset Documents have been satisfied (or waived by the related
Seller with the written approval of Purchaser) and (3) any additional conditions
imposed by Purchaser with respect to such Future Advance, as specified in the
related Confirmation on the Purchase Date with respect to Approved Future
Advances or on the date of approval thereof with respect to any Future Advance
approved by Purchaser after the Purchase Date in accordance with the terms
hereof, have been duly satisfied;

 

38



--------------------------------------------------------------------------------

(D) delivery by the applicable Seller to Purchaser of an amended and restated
Confirmation for the applicable Transaction which reflects the increase in the
Purchase Price signed by a Responsible Officer of such Seller (subject to the
provisos to Article 3(c)(ii)(A) hereof; provided, however, that Purchaser shall
not have any duty to confirm that any such Confirmation has been signed by the
requisite number of Responsible Officers of such Seller and shall not be liable
to such Seller if it inadvertently acts on a Confirmation that has not been
signed by the requisite number of Responsible Officers of such Seller or at
all);

(E) immediately after giving effect to the requested Purchase Price increase,
the outstanding Purchase Price of such Purchased Asset shall not exceed the
updated Maximum Purchase Price of such Purchased Asset set forth on the related
amended and restated Confirmation;

(F) immediately after giving effect to the requested Purchase Price increase,
the outstanding Purchase Price in U.S. Dollars (with respect to any Foreign
Purchased Asset, based on the Purchase Date Spot Rate with respect to the
Applicable Currency) of all Purchased Assets shall not exceed the Maximum
Facility Purchase Price;

(G) no Default or Event of Default shall have occurred and be continuing as of
the related Purchase Price increase date;

(H) no Margin Deficit Event shall exist immediately prior to or after giving
effect to the requested Purchase Price increase;

(I) excluding any MTM Representations and as disclosed in a Requested Exceptions
Report approved by Purchaser in accordance with the terms hereof, all
representations and warranties made by any Seller Party in the Transaction
Documents shall be true, correct and complete on and as of the related Purchase
Price increase date with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

(J) on or prior to the related Purchase Price increase date, Purchaser shall
have received a written certification by the related Seller stating that all
conditions precedent to the funding of such Future Advance under the related
Purchased Asset Documents have been satisfied (which may be made via a
representation in the amended and restated Confirmation for the applicable
Transaction described in subclause (D) above);

(K) the applicable Seller shall have delivered to Purchaser such other
information and documentation (including, without limitation, either an updated
title policy or an appropriate date-down endorsement) as Purchaser may
reasonably request; and

 

39



--------------------------------------------------------------------------------

(L) Purchaser shall have received payment from the applicable Seller of any
applicable Funding Fee then due in respect of such Purchase Price increase.

(iii) Upon the satisfaction (or waiver by Purchaser in writing) of all
conditions set forth in Article 3(h)(ii), Purchaser shall transfer the amount of
the Purchase Price increase (in the Applicable Currency of such Future Advance
Purchased Asset) evidenced by such amended and restated Confirmation to an
account of the related Seller or, if such increase is being funded on the same
day as the Future Advance is being made to the related Borrower, directly to the
Borrower, the Servicer or any title company, settlement agent or other Person,
as directed by such Seller in such amended and restated Confirmation or
otherwise in writing agreed to by Purchaser and the applicable Seller.

(i) Voluntary Purchase Price Reduction; Margin Excess. (i) any Seller may from
time to time, upon one (1) Business Day’s prior written notice to Purchaser,
transfer cash (in the Applicable Currency for the applicable Purchased Asset(s))
to Purchaser to be applied in reduction of the outstanding Purchase Price with
respect to one or more Purchased Assets as such Seller may direct. The related
Seller shall pay any applicable Breakage Costs in connection with any such
reduction of the outstanding Purchase Price.

(ii) From time to time prior to the Cash Flow Trigger Date, to the extent that
any Margin Excess exists with respect to one or more Purchased Assets, the
related Seller may from time to time request that Purchaser transfer cash (in
the Applicable Currency of the related Purchased Asset) to such Seller
(resulting in a corresponding increase in the outstanding Purchase Price of the
applicable Purchased Asset(s)) in an amount not to exceed such Margin Excess,
which amount shall be transferred by Purchaser to such Seller within one
(1) Business Day following such Seller’s written request, subject to the
satisfaction of the following conditions:

(A) the amount of the requested Purchase Price increase is at least $250,000
(or, with respect to any Foreign Purchased Asset, the then-current equivalent of
such amount based on the Spot Rate with respect to the Applicable Currency of
such Foreign Purchased Asset as of the date of determination);

(B) if requested by Purchaser, delivery by the applicable Seller to Purchaser of
an amended and restated Confirmation for the applicable Transaction which
reflects the increase in the Purchase Price signed by a Responsible Officer of
such Seller (subject to the provisos to Article 3(c)(ii)(A) hereof; provided,
however, that Purchaser shall not have any duty to confirm that any such
Confirmation has been signed by the requisite number of Responsible Officers of
such Seller and shall not be liable to such Seller if it inadvertently acts on a
Confirmation that has not been signed by the requisite number of Responsible
Officers of such Seller or at all);

(C) immediately after giving effect to the requested Purchase Price increase,
the outstanding Purchase Price of such Purchased Asset shall not exceed the
Maximum Purchase Price of such Purchased Asset;

 

40



--------------------------------------------------------------------------------

(D) immediately after giving effect to the requested Purchase Price increase,
the outstanding Purchase Price in U.S. Dollars (with respect to any Foreign
Purchased Asset, based on the Purchase Date Spot Rate with respect to the
Applicable Currency) of all Purchased Assets shall not exceed the Maximum
Facility Purchase Price;

(E) no Default or Event of Default shall have occurred and be continuing as of
the related Purchase Price increase date;

(F) no Margin Deficit Event shall exist immediately prior to or after giving
effect to the requested Purchase Price increase.

ARTICLE 4

MARGIN MAINTENANCE

(a) Purchaser may, at its option in its sole and absolute discretion,
re-determine the Market Value for any Purchased Asset in accordance with
definition of Market Value. If there exists a Margin Deficit Event with respect
to any Purchased Asset, Purchaser may, by notice to Sellers substantially in the
form of Exhibit VIII hereto (a “Margin Call”), require Sellers to (i) make a
cash payment (in the Applicable Currency of the related Purchased Asset) and/or
apply Margin Excess from other Purchased Assets (in the Applicable Currency of
the related Purchased Asset), in each case in reduction of the outstanding
Purchase Price of such Purchased Asset so that after giving effect to such
payment or applications, no Margin Deficit shall exist or be deemed to exist
with respect to such Purchased Asset or (ii) repurchase such Purchased Asset, in
either case within the time period set forth in clause (b) below.

(b) If a Margin Call is given by Purchaser under Article 4(a) on any Business
Day at or prior to 12:00 noon (New York City time or, with respect to a Foreign
Purchased Asset, London time), the applicable Seller shall cure the related
Margin Deficit as provided in Article 4(a) by no later than 5:00 p.m. (New York
City time or, with respect to a Foreign Purchased Asset, London time) on the
next succeeding Business Day. For the avoidance of doubt, if a Margin Call is
given by Purchaser under Article 4(a) on any Business Day after 12:00 noon (New
York City time or, with respect to a Foreign Purchased Asset, London time), such
Margin Call shall be considered given prior to such time on the immediately
following Business Day.

(c) The failure or delay by Purchaser, on any one or more occasions, to exercise
its rights under this Article 4 shall not change or alter the terms and
conditions or limit or waive the right of Purchaser to do so at a later date or
in any way create additional rights for any Seller.

(d) For the avoidance of doubt, with respect to this Article 4, any such
payments and/or reductions shall be made by the applicable Seller in the
Applicable Currency of the related Purchased Asset with respect to which such
Margin Deficit exists.

 

41



--------------------------------------------------------------------------------

ARTICLE 5

PAYMENTS; COLLECTION ACCOUNTS

(a) Unless otherwise provided herein or mutually agreed in writing, all
transfers of funds to be made by a Seller hereunder shall be made in the
Applicable Currency with respect to each related Purchased Asset, in immediately
available funds, without deduction, set-off or counterclaim.

(b) All payments required to be made directly to Purchaser shall be made in
accordance with the wiring instructions set forth below (or such other wire
instructions provided by Purchaser to the applicable Seller in writing), not
later than 2:00 p.m. (New York City time)(or such other time set forth herein
with respect to such payment), on the date on which such payment shall become
due (and each such payment made after such time shall be deemed to have been
made on the next succeeding Business Day).

(i) In connection with any such payments to be made in U.S. Dollars:

 

Bank Name:

ABA Number:

Account Number:

Account Name:

Reference:

Attention:

  

Barclays Bank Plc, New York

026-002-574

050-012-266

BBPLC CRE Warehouse Settlements Account

BXMT Repo Warehouse

Whole Loan Operations

(ii) In connection with any such payments to be made in Euros:

 

Agent Bank:

Account Name:

BIC:

Account Number:

  

Barclays Bank PLC

Barclays Bank PLC

BARCGB22

203253 44295577

(iii) In connection with any such payments to be made in Pounds Sterling:

 

Agent Bank:

Account Name:

BIC:

Account Number:

  

Barclays Bank PLC

Barclays Bank PLC

BARCGB22

200000 50654140

(iv) In connection with any such payments to be made in a currency other than
U.S. Dollars, Euros or Pounds Sterling, in accordance with such wiring
instructions provided by Purchaser to Seller in writing.

(c) Concurrently with the execution and delivery of this Agreement, Sellers
shall establish, or in the case of the US Collection Account US Seller has
established as of April 4, 2018, (i) a segregated interest bearing deposit
account denominated in U.S. Dollars (the “US Collection Account”) in the name of
US Seller for the benefit of Purchaser at Account Bank, (ii) a segregated
interest bearing deposit account denominated in Pounds Sterling (the “UK

 

42



--------------------------------------------------------------------------------

Collection Account”) in the name of UK Seller for the benefit of Purchaser at
Account Bank and (iii) a segregated interest bearing deposit account denominated
in Euros (the “EUR Collection Account” and, together with the US Collection
Account and the UK Collection Account, the “Collection Accounts”) in the name of
EUR Seller for the benefit of Purchaser at Account Bank. Each Collection Account
shall be subject to the Account Control Agreement in favor of Purchaser.

(d) Each Seller shall cause Servicer to promptly remit, and in any event no
later than two (2) Business Days after receipt thereof, all Income in respect of
each Purchased Assets directly into the applicable Collection Account maintained
by such Seller. In furtherance of the foregoing, Sellers shall cause each
Servicer to execute and deliver a Redirection Letter in accordance with Article
29(e). If any Seller Party or any Affiliate thereof shall receive any Income
with respect to a Purchased Asset other than by remittance from the Collection
Account in accordance with the following sentence, such party shall (and the
applicable Seller shall cause such party to) promptly (and in any case within
one (1) Business Day after receipt thereof) remit such amounts directly into the
applicable Collection Account. Amounts in the Collection Accounts shall be
remitted by Account Bank in accordance with the provisions of Articles 5(e) and
5(f).

(e) Upon the written request of a Seller to Servicer, so long as no Event of
Default shall have occurred and be continuing, Account Bank shall remit all
amounts in each Collection Account on each Business Day to, or at the direction
of, the related Seller. Notwithstanding the foregoing, with respect to each
Purchased Asset, the related Seller shall be required to pay (and shall not
permit Account Bank or Servicer to remit to such Seller or any other Person
(other than Purchaser), and shall cause Servicer to promptly (but in no event
sooner than one (1) Business Day after receipt of such Principal Payment by
Servicer) remit) to Purchaser for application in reduction of the outstanding
Purchase Price of such Purchased Asset an amount equal to the product of (x) any
Principal Payment on account of such Purchased Asset multiplied by (y) the
Purchase Price Percentage for such Purchased Asset as of the date of the receipt
of such Principal Payment by Servicer.

(f) Upon receipt of notice from Purchaser that an Event of Default shall have
occurred and be continuing, and so long as Purchaser has not withdrawn such
notice, Account Bank shall cease remitting funds to, or at the direction of, any
Seller pursuant to Article 5(e) and shall instead remit, on each Business Day
beginning on the Business Day after receipt of such notice from Purchaser, all
amounts on deposit in the respective Collection Accounts as of the prior
Business Day to Purchaser for application to the Repurchase Obligations
(regardless of the applicable Seller) in such order of priority as Purchaser
shall determine in its sole and absolute discretion; provided, that if Purchaser
has not exercised the remedies described in Article 14(b)(ii)(D)(2) with respect
to any or all Purchased Assets, then the excess, if any, of such amounts over
the amount of the Repurchase Obligations then outstanding under the Transaction
Documents shall be remitted to Sellers. For the avoidance of doubt, Purchaser
shall be entitled to convert monies in the Collection Accounts from one
Applicable Currency to another Applicable Currency (or direct any Account Bank
to do so) in connection with such application pursuant to this Article 5(f) to
the extent that any such Repurchase Obligation is in an Applicable Currency
other than the Applicable Currency of the monies in the Collection Accounts.

 

43



--------------------------------------------------------------------------------

(g) On each Remittance Date, each Seller shall pay to Purchaser in the
Applicable Currency for each Transaction all accrued and unpaid Purchase Price
Differential as of such Remittance Date.

(h) [Reserved].

(i) Any amounts paid toward the Repurchase Price for any Purchased Asset shall
be applied by Purchaser to any items constituting the Repurchase Price thereof
in such order of priority as Purchaser shall determine in its sole and absolute
discretion.

(j) Beginning on the first day of the third (3rd) year of the Post-Availability
Period (the “Cash Flow Trigger Date”), on each Remittance Date, all Income from
the Purchased Assets during the then-current Pricing Rate Period remaining after
payment of (i) all fees and other amounts then due and payable to (x) Custodian
pursuant to the Custodial Agreement, (y) Account Bank pursuant to the applicable
Account Control Agreement (if such amount is not deducted by Account Bank prior
to the remittance of such Income from the applicable Collection Account) and
(z) Servicer pursuant to the Servicing Agreement (if such amount is not deducted
by Servicer prior to the remittance of such Income from the applicable
Collection Account), and (ii) the accrued and unpaid Purchase Price Differential
and other amounts that are due and owing to Purchaser, shall be remitted by the
applicable Seller to Purchaser to be applied (i) first, to any other amounts due
to Purchaser under the Transaction Documents in the particular Applicable
Currency, (ii) second, to the outstanding Purchase Price for all remaining
Purchased Assets in the particular Applicable Currency on a pro rata basis based
on outstanding Purchase Price of such Purchased Assets, (iii) third, after
conversion at the then prevailing Spot Rate to any other Applicable Currency in
which amounts are due to Purchaser, to any other amounts due to Purchaser under
the Transaction Documents in such other Applicable Currency, and (iv) fourth,
after conversion at the then prevailing Spot Rate to any Applicable Currency
with respect to any other remaining Purchased Assets, to the outstanding
Purchase Price for all remaining Purchased Assets with respect to such
Applicable Currency on a pro rata basis based on the outstanding Purchase Price
of such Purchased Assets, subject, in each case, to such Seller’s right, upon
request to Purchaser, to retain such excess Income in an amount, if any,
required by applicable law to be distributed in order for Guarantor to maintain
its status as a REIT, provided that Guarantor will be required to exhaust all
other sources of cash flow and income, whether in the form of equity or debt,
then available for distribution prior to retaining such excess Income. Guarantor
shall deliver to Purchaser a certificate containing all information and
calculations reasonably necessary to support any request of a Seller to retain
such Income in accordance with the foregoing sentence.

ARTICLE 6

REQUIREMENTS OF LAW; ALTERNATIVE RATE

(a) Requirements of Law. (i) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for Purchaser (A) to enter into
Transactions as contemplated by the Transaction Documents, then any commitment
of Purchaser hereunder to enter into any Transaction shall forthwith be
canceled, (B) to maintain or continue any Transaction and

 

44



--------------------------------------------------------------------------------

Purchaser does not have any means of complying with Requirements of Law other
than to terminate such Transaction after exercising commercially reasonable
efforts to comply with such Requirements of Law without having to terminate such
Transaction (including, if applicable, by converting the Transaction to a Prime
Rate Transaction pursuant to the immediately following clause (C) or to an
Alternative Rate Transaction pursuant to Article 6(b)), then a Repurchase Date
for such Transaction shall occur on the later to occur of (x) the date that is
ten (10) Business Days after delivery of written notice thereof from Purchaser
to Sellers and (y) the next Remittance Date, or on such earlier date as may be
required by law, or (C) to accrue Purchase Price Differential based on the
Applicable Index, then each Transaction then outstanding shall be converted
automatically to a Prime Rate Transaction on the next Pricing Rate Determination
Date or within such earlier period as may be required by law. If any such
conversion of a Transaction occurs on a day that is not the last day of the then
current Pricing Rate Period with respect to such Transaction, the related Seller
shall pay to Purchaser any applicable Breakage Costs. In exercising its rights
under this Article 6(a)(i), Purchaser shall exercise its rights and remedies in
a manner which is consistent with other similar agreements with other similarly
situated counterparties covered by the same group within Purchaser. In addition,
Purchaser will provide Sellers with notice promptly after any such determination
under this Article 6(a)(i) is made.

(ii) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:

(A) shall subject Purchaser to any tax with respect to the Transaction
Documents, any Purchased Asset or any Transaction (other than (x) Indemnified
Taxes and (y) Excluded Taxes);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of the Applicable Index hereunder;
or

(C) shall impose on Purchaser any other condition (excluding, for the avoidance
of doubt, any tax);

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce in any material respect any amount receivable under
the Transaction Documents in respect thereof; then, in any such case, the
related Seller shall promptly after receipt of written notice thereof from
Purchaser pay Purchaser any additional amounts necessary to compensate Purchaser
for such increased cost or reduced amount receivable in the Applicable Currency
of such increased cost or reduced amount. In exercising its rights under this
Article 6(a)(ii), Purchaser shall exercise its rights and remedies in a manner
which is consistent with

 

45



--------------------------------------------------------------------------------

other similar agreements with other similarly situated counterparties covered by
the same group within Purchaser. In addition, Purchaser will provide Sellers
with notice as soon as practical of any demand for any additional amounts
payable by Sellers under this Article 6(a)(ii). Such notification as to the
calculation of any additional amounts payable pursuant to this subsection shall
be submitted by Purchaser to Sellers and shall be conclusive evidence of such
additional amounts absent manifest error. This covenant shall survive the
termination of this Agreement and the repurchase by Sellers of any or all of the
Purchased Assets.

(iii) If Purchaser shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Purchaser or any
corporation controlling Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has, or will have, the effect of
reducing the rate of return on Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Purchaser
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration Purchaser’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by Purchaser in the
exercise of its reasonable business judgment, to be material, then from time to
time, after submission by Purchaser to Sellers of a written request therefor,
Sellers shall pay to Purchaser such additional amount or amounts as will
compensate Purchaser for such reduction. In exercising its rights under this
Article 6(a)(iii), Purchaser shall exercise its rights and remedies in a manner
which is consistent with other similar agreements with other similarly situated
counterparties covered by the same group within Purchaser. In addition,
Purchaser will provide Sellers with notice as soon as practical of any demand
for any additional amounts payable by Sellers under this Article 6(a)(iii). Such
notification as to the calculation of any additional amounts payable pursuant to
this subsection shall be submitted by Purchaser to Sellers and shall be
conclusive evidence of such additional amounts absent manifest error. With
respect to any amount payable by Purchaser under this Article 6(a)(iii), this
covenant shall survive for a period of twelve (12) months from the date of the
incurrence of such increased costs or reduced amount receivable and Sellers
shall have no further obligation hereunder with respect to such increased costs
or reduced amount.

(b) Alternative Rate. If on or prior to the Pricing Rate Determination Date for
any Pricing Rate Period with respect to any Transaction, Purchaser shall have
determined in the exercise of its sole and absolute business judgment (which
determination shall be conclusive and binding upon Sellers absent manifest
error) that (i) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Applicable Index
for such Pricing Rate Period, (ii) the Applicable Index is likely to, or has,
become unavailable or become an inappropriate index for the calculation of
floating rates on loans, (iii) the Applicable Index determined or to be
determined for such Pricing Rate Period will not adequately and fairly reflect
the cost to Purchaser (as determined and certified by Purchaser) of making or
maintaining Transactions during such Pricing Rate Period or (iv) the Applicable
Index is no longer the industry standard floating rate index, Purchaser shall
give notice thereof to Sellers as soon as practicable thereafter. Such notice,
if given, shall set forth the affected

 

46



--------------------------------------------------------------------------------

Transactions, the floating rate index selected by Purchaser that Purchaser
intends to use as an alternative to the Applicable Index for Sellers and
similarly situated counterparties (the “Alternative Rate”). If such notice is
given, each affected Transaction shall be converted automatically to an
Alternative Rate Transaction with its Pricing Rate determined with reference to
the Alternative Rate set forth in such notice.

ARTICLE 7

SECURITY INTEREST

(a) Purchaser and Sellers intend that the Transactions hereunder be sales to
Purchaser of the Purchased Assets and not loans from Purchaser to the applicable
Seller secured by the Purchased Assets (other than for U.S. federal, state and
local income and franchise tax purposes more fully described in Article 23(g)).
However, in order to preserve Purchaser’s rights under the Transaction
Documents, in the event that, other than for such tax purposes, a court or other
forum re-characterizes the Transactions hereunder as other than sales, and as
security for the performance by each Seller of all of such Seller’s obligations
to Purchaser under the Transaction Documents and the Transactions entered into
hereunder, or in the event that a transfer of a Purchased Asset is otherwise
ineffective to effect an outright transfer of such Purchased Asset to Purchaser,
each Seller hereby assigns, pledges and grants a security interest in all of its
right, title and interest in, to and under the Collateral, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, to
Purchaser to secure the payment of the Repurchase Price on all Transactions to
which it is a party and all other amounts owing by it to Purchaser hereunder,
including, without limitation, amounts owing pursuant to Article 27, and under
the other Transaction Documents (collectively, the “Repurchase Obligations”).
Each Seller agrees to mark its books and records to evidence the interests
granted to Purchaser hereunder. For purposes of this Agreement, “Collateral”
shall mean:

(i) the Collection Accounts and all monies from time to time on deposit in the
Collection Accounts and any and all replacements, substitutions, distributions
on, income relating to or proceeds of any and all of the foregoing; and

(ii) the Purchased Items.

(b) Purchaser’s security interest in the Collateral shall terminate only upon
satisfaction of the Repurchase Obligations (other than obligations under the
Transaction Documents (including contingent reimbursement obligations and
indemnity obligations) which, by their express terms, survive termination of
this Agreement or such other Transaction Document, as the case may be), provided
that, so long as no Event of Default shall have occurred and be continuing
(other than in connection with a repayment of a Purchased Asset by the Borrower
thereunder and subject to the conditions set forth in Article 3(e)), Purchaser’s
security interest with respect to any Purchased Asset shall terminate
automatically effective upon the repurchase thereof in accordance with the terms
of this Agreement and receipt by Purchaser of the Repurchase Price therefor.
Upon such satisfaction and, in the case of the clause (i) below, upon request by
the applicable Seller, Purchaser shall, at such Seller’s sole expense,
(i) deliver to such Seller such UCC termination statements (and, with respect to
Foreign Purchased Assets, the equivalent under the applicable Requirements of
Law in the relevant non-U.S. jurisdiction, if

 

47



--------------------------------------------------------------------------------

applicable) and other release documents as may be commercially reasonable and
(ii) return (or authorize the return by Custodian in accordance with the
Custodial Agreement, as applicable) the Purchased Assets to the applicable
Seller and reconvey the Purchased Items to such Seller and release its security
interest in the Collateral, such release to be effective automatically without
further action by any party. For purposes of the grant of the security interest
pursuant to this Article 7, this Agreement shall be deemed to constitute a
security agreement under the New York Uniform Commercial Code (the “UCC”).
Purchaser shall have all of the rights and may exercise all of the remedies of a
secured creditor under the UCC and the other laws of the State of New York. In
furtherance of the foregoing, (i) Purchaser, at the applicable Seller’s sole
cost and expense, as applicable, shall cause to be filed in such locations as
may be reasonably necessary to perfect and maintain perfection and priority of
the security interest granted hereby, UCC financing statements and continuation
statements (and, with respect to Foreign Purchased Assets, the equivalent under
the applicable Requirements of Law in the relevant non-U.S. jurisdiction, if
applicable) (collectively, the “Filings”), and shall forward copies of such
Filings to such Seller upon the filing thereof, and (ii) such Seller shall from
time to time take such further actions as may be reasonably requested by
Purchaser to maintain and continue the perfection and priority of the security
interest granted hereby and by any Foreign Assignment Agreement (including
marking its records and files to evidence the interests granted to Purchaser
hereunder). Notwithstanding the foregoing, the Repurchase Obligations shall be
full recourse to such Seller.

(c) Each Seller acknowledges that it has no rights to service the Purchased
Assets but only has rights granted to it pursuant to Article 29. Without
limiting the generality of the foregoing and the grant of a security interest
pursuant to Article 7(a), and in the event that any Seller is deemed by a court,
other forum or otherwise to retain any residual Servicing Rights
(notwithstanding that such Servicing Rights are Purchased Items hereunder), and
for the avoidance of doubt, each Seller hereby acknowledges and agrees that the
Servicing Rights constitute Collateral hereunder for all purposes. The foregoing
provision is intended to constitute a security agreement or other arrangement or
other credit enhancement related to the Agreement and Transactions hereunder as
defined under Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.

(d) Each Seller agrees, to the extent permitted by any Requirement of Law, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Purchased Asset or Mortgaged
Property may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Assets, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereof, and each Seller, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws and any and all
right to have any of the properties or assets constituting the Purchased Assets
marshaled upon any such sale, and agrees that Purchaser or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets as an entirety or in such parcels as Purchaser or such
court may determine.

 

48



--------------------------------------------------------------------------------

ARTICLE 8

TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, upon satisfaction (or waiver by
Purchaser in writing) of the conditions precedent in Article 3(b) and (c), each
related Eligible Asset shall become a Purchased Asset hereunder and ownership of
the related Purchased Assets and other Purchased Items shall be transferred to
Purchaser or its designee (including the Custodian or, with respect to any Wet
Purchased Asset or any other Purchased Asset for which the applicable Seller has
delivered a Bailee Letter, the Bailee) against the simultaneous transfer of the
Purchase Price for such Purchased Asset in immediately available funds (in the
Applicable Currency of the relevant Purchased Asset) to an account of such
Seller (or an account directed by such Seller) specified in the Confirmation
relating to such Transaction.

(b) The applicable Seller shall deposit the Purchased Asset Files representing
the Purchased Assets, or direct that the Purchased Asset Files be deposited
directly (including, with respect to any Wet Purchased Asset or any other
Purchased Asset for which such Seller has delivered a Bailee Letter in
accordance with the terms of the Custodial Agreement, by the Bailee), with the
Custodian in accordance with the Custodial Agreement. The Purchased Asset Files
shall be maintained in accordance with the Custodial Agreement. If a Purchased
Asset File is not delivered to Purchaser or its designee (including the
Custodian), such Purchased Asset File shall be held in trust by the applicable
Seller or its designee for the benefit of Purchaser as the owner thereof. The
applicable Seller or its designee shall maintain a copy of the Purchased Asset
File and the originals of the Purchased Asset File not delivered to Purchaser or
its designee (including the Custodian). The possession of the Purchased Asset
File by the applicable Seller or its designee is at the will of Purchaser for
the sole purpose of servicing the related Purchased Asset, and such retention
and possession by such Seller or its designee is in a custodial capacity only.
The books and records (including, without limitation, any computer records or
tapes) of the applicable Seller or its designee shall be marked appropriately to
reflect clearly the sale, subject to the terms and conditions of this Agreement,
of the related Purchased Asset to Purchaser. Each Seller or its designee
(including the Custodian or, in the case of any Wet Purchased Asset or any other
Purchased Asset for which the related Seller has delivered a Bailee Letter in
accordance with the terms of the Custodial Agreement, the Bailee) shall release
its custody of the Purchased Asset File only in accordance with a written
request acknowledged in writing by Purchaser and otherwise in accordance with
the Custodial Agreement (or, in the case of the Bailee with respect to any Wet
Purchased Asset or any other Purchased Asset for which the related Seller has
delivered a Bailee Letter in accordance with the terms of the Custodial
Agreement, in accordance with the related Bailee Letter).

(c) From time to time, each Seller shall forward to the Custodian, with copy to
Purchaser, additional original documents or additional documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate), Custodian will be required to hold such other
documents in the related Purchased Asset File in accordance with the Custodial
Agreement.

 

49



--------------------------------------------------------------------------------

ARTICLE 9

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a) Title to each Purchased Assets shall pass to Purchaser on the related
Purchase Date, and Purchaser shall have free and unrestricted use of each
Purchased Asset, subject, however, to the terms of this Agreement. Nothing in
this Agreement or any other Transaction Document shall preclude Purchaser from
engaging, at Purchaser’s sole cost and expense, in repurchase transactions with
the Purchased Assets or otherwise selling, transferring, pledging, repledging,
hypothecating or rehypothecating the Purchased Assets, all on terms that
Purchaser may determine in its sole and absolute discretion, in conformity with
the terms and conditions of the Purchased Asset Documents; provided that if no
Event of Default has occurred and is continuing (i) Purchaser may only engage in
repurchase transactions or sell, transfer, pledge, repledge, hypothecate or
rehypothecate the Purchased Assets to a Qualified Transferee that is not a
Direct Competitor or a Borrower or an Affiliate of a Borrower, and (ii) no such
transaction shall relieve Purchaser of its obligations to transfer the same
Purchased Assets to the applicable Seller pursuant to Article 3 or of
Purchaser’s obligation to apply amounts to the Repurchase Obligation in
accordance with Article 5 or otherwise affect the rights, obligations and
remedies of any party to this Agreement.

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Purchaser to segregate any Purchased Asset delivered to Purchaser by
any Seller. Except to the extent expressly set forth in this Agreement or any
other Transaction Document, no Purchased Asset shall remain in the custody of
any Seller or any Affiliate of any Seller.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

Each of the Sellers represents and warrants to Purchaser as of the date hereof
and as of each Purchase Date and covenants that at all times while this
Agreement or any Transaction is in effect as follows:

(a) Organization. Each Seller (i) is duly organized, validly existing and in
good standing under the laws and regulations of the jurisdiction of its
formation, (ii) has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted and (iii) has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(b) Authority. Each Seller is duly authorized to execute and deliver the
Transaction Documents to which it is a party, to enter into the Transactions
contemplated hereunder and to perform its obligations under the Transaction
Documents, and has taken all necessary action to authorize such execution,
delivery and performance, and (ii) each person signing any Transaction Document
on its behalf is duly authorized to do so on its behalf.

 

50



--------------------------------------------------------------------------------

(c) Due Execution and Delivery; Consideration. The Transaction Documents to
which it is a party have been or will be duly executed and delivered by each
Seller, for good and valuable consideration.

(d) Enforceability. The Transaction Documents constitute the legal, valid and
binding obligations of each Seller, enforceable against each Seller in
accordance with their respective terms subject to bankruptcy, insolvency, and
other limitations on creditors’ rights generally and to equitable principles.

(e) Approvals and Consents. No consent, approval or other action of, or filing
by, any Seller with any Governmental Authority or any other Person is required
to authorize, or is otherwise required in connection with, the execution,
delivery and performance of any of the Transaction Documents (other than
consents, approvals and filings that have been obtained or made, as applicable,
and any such consents, approvals and filings that have been obtained are in full
force and effect, and the filing of the Seller Financing Statement).

(f) Licenses and Permits. Each Seller is duly licensed, qualified and in good
standing in every jurisdiction where such licensing, qualification or standing
is material to such Seller’s business, and has all material licenses, permits
and other consents that are necessary, for the transaction of such Seller’s
business or the acquisition, origination (if applicable), ownership or sale of
any Purchased Asset or other Purchased Item.

(g) [Reserved].

(h) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by any Seller of the transactions contemplated by
the Transaction Documents (or any of them), nor compliance by any Seller with
the terms, conditions and provisions of the Transaction Documents (or any of
them) will conflict with or result in a breach of any of the terms, conditions
or provisions of (i) the organizational documents of any Seller, (ii) any
agreement by which any Seller is bound or to which any assets of such Seller are
subject or constitute a default thereunder, or result thereunder in the creation
or imposition of any Lien upon any of the assets of such Seller, other than
pursuant to the Transaction Documents, (iii) any judgment or order, writ,
injunction, decree or demand of any court applicable to any Seller, or (iv) any
applicable Requirement of Law.

(i) Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the Knowledge of any Seller, threatened in writing against any
Seller Party, or any of their respective assets that (i) questions or challenges
the validity or enforceability of any of the Transaction Documents or any action
to be taken in connection with the transactions contemplated thereby, (ii) makes
a claim in an aggregate amount greater than the Litigation Threshold or
(iii) which, individually or in the aggregate, if adversely determined is
reasonably likely to have a Material Adverse Effect.

(j) No Outstanding Judgments. Except as disclosed in writing to Purchaser, there
are no judgments against any Seller Party unsatisfied of record or docketed in
any court located in the United States of America or in any other relevant
jurisdiction.

 

51



--------------------------------------------------------------------------------

(k) No Bankruptcies. No Act of Insolvency has ever occurred with respect to any
Seller Party.

(l) Compliance with Law. Each Seller is in compliance in all material respects
with all Requirements of Law. Except as disclosed in writing to Purchaser, no
Seller Party is in default in any material respect with respect to any judgment,
order, writ, injunction, decree, rule or regulation of any arbitrator or
Governmental Authority applicable to and imposed upon such Seller Party.

(m) Acting as Principal. Each Seller is engaging in the Transactions as
principal.

(n) No Broker. No Seller has dealt with any broker, investment banker, agent, or
other Person (other than Purchaser or an Affiliate of Purchaser) who may be
entitled to any commission or compensation in connection with the sale of any
Purchased Asset pursuant to any of the Transaction Documents.

(o) No Default. As of the date of this Agreement and as of each Purchase Date,
no Default has occurred and is continuing which has not been disclosed to
Purchaser in writing. At all times while this Agreement and any Transaction
thereunder is in effect, no Event of Default or, to any Seller’s Knowledge,
Default has occurred and is continuing which has not been disclosed to Purchaser
in writing.

(p) [Reserved].

(q) [Reserved].

(r) No Adverse Selection. No Purchased Asset under this Agreement has been
selected by any Seller so as to affect adversely the interests of Purchaser.

(s) Full and Accurate Disclosure. All information, reports, statements,
exhibits, schedules and certificates (i) furnished in writing by or on behalf of
any Seller Party in connection with the negotiation, preparation or delivery of
the Transaction Documents, or after the date hereof pursuant to the terms of any
Transaction Document or (ii) included in any Transaction Document, when taken as
a whole, do not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which they were made, or (in the
case of projections, financial prospects, forecasts or other forward-looking
information) is based on estimates believed by any Seller to be commercially
reasonable on the date as of which such information is stated or certified.

(t) Financial Information. All financial data concerning the Seller Parties, the
Purchased Asset and the other Purchased Items that has been delivered by or on
behalf of any Seller Party to Purchaser is true, correct and complete in all
material respects. All financial data concerning the Seller Parties has been
prepared fairly in accordance with GAAP (to the extent applicable). Since the
delivery of such data, except as otherwise disclosed in writing to Purchaser,
there has been no change in the financial position of the Seller Parties, or, to
any Seller’s Knowledge, the Purchased Assets and the other Purchased Items or in
the results of operations of any Seller Party, which change is reasonably likely
to result in a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(u) Authorized Representatives. The duly authorized representatives of each
Seller are listed on, and true signatures of such authorized representatives are
set forth on, Exhibit III hereto, or such other most recent list of authorized
representatives substantially in the form of Exhibit III hereto as each Seller
may from time to time deliver to Purchaser.

(v) Chief Executive Office; Jurisdiction of Organization; Location of Books and
Records. Each Seller’s chief executive office is located at the address for
notices specified for such Seller on Exhibit I, unless such Seller has provided
a new chief executive office address to Purchaser in writing. Each Seller’s
jurisdiction of organization is the State of Delaware. The location where each
Seller keeps its books and records, including all computer tapes and records
relating to the Collateral, is its chief executive office.

(w) Representations and Warranties Regarding the Purchased Assets. Each of the
representations and warranties made in respect of the Purchased Assets pursuant
to (i) in the case of a U.S. Purchased Asset, Exhibit V-A, (ii) in the case of a
Foreign Purchased Asset (GBP), Exhibit V-B or (iii) in the case of any other
Foreign Asset, a schedule to the related Confirmation, are true, complete and
correct in all material respects (in each case other than any MTM Representation
and as disclosed in a Requested Exceptions Report approved by Purchaser in
accordance with the terms hereof).

(x) Good Title to Purchased Asset. Immediately prior to the purchase of any
Purchased Asset and other Purchased Items by Purchaser from any Seller, (i) such
Purchased Asset and other Purchased Items are free and clear of any Lien or
impediment to transfer (including any “adverse claim” as defined in Article
8-102(a)(1) of the UCC) (other than any such Lien or impediment to transfer that
is released simultaneously with such purchase), (ii) such Purchased Asset and
other Purchased Items are not subject to any right of set-off or any prior sale,
transfer or assignment, in whole or in part, to a Person other than Purchaser
and (iii) the applicable Seller is the record and beneficial owner of, and had
good and marketable title to, and the right to sell and transfer, such Purchased
Asset and other Purchased Items to Purchaser. Upon the purchase of any Purchased
Asset and other Purchased Items by Purchaser from any Seller, Purchaser shall be
the sole owner of such Purchased Asset and other Purchased Items free from any
adverse claim, subject to the rights of such Seller pursuant to the terms of
this Agreement.

(y) No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of any Seller for a purchase, sale or issuance, in
connection with any Purchased Asset or other Purchased Item, (ii) no agreements
on the part of any Seller to issue, sell or distribute any Purchased Asset or
other Purchased Item and (iii) no obligations on the part of any Seller
(contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, in each case, except as contemplated by the
Transaction Documents.

(z) Security Interest Matters.

 

53



--------------------------------------------------------------------------------

(i) The provisions of the Transaction Documents are effective to either (x)
constitute a sale of Purchased Items to Purchaser (other than for United States
federal, state and local income or franchise tax purposes more fully described
in Article 23(g)) or (y) create in favor of Purchaser a legal, valid and
enforceable first priority “security interest” (as defined in
Section 1-201(b)(35) of the UCC) in each applicable jurisdiction in all rights,
title and interest of the applicable Seller in, to and under the Collateral.

(ii) Upon possession by the Custodian or by a Bailee pursuant to a Bailee Letter
of each Promissory Note or Participation Certificate, endorsed in blank by a
duly authorized officer of the applicable Seller, Purchaser shall have a legal,
valid, enforceable and fully perfected first priority security interest in all
right, title and interest of such Seller in such Promissory Note or
Participation Certificate, as applicable.

(iii) Upon the filing of the Seller Financing Statements in the UCC Filing
Jurisdiction, Purchaser shall have a legal, valid, enforceable and fully
perfected first priority security interest in that portion of the Collateral in
which a security interest can be perfected under the UCC by the filing of
financing statements.

(iv) Upon execution and delivery of any Account Control Agreement, Purchaser
shall either be the owner of, or have a legal, valid, enforceable and fully
perfected first priority security interest in, such Collection Account and all
funds at any time credited thereto. In relation to any Collection Account
situated in any jurisdiction outside the United States (if any), such Collection
Account shall be subject to a first ranking fixed charge.

(aa) Solvency; No Fraudulent Transfer. Each Seller, as of the Closing Date and
each Purchase Date, has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. Each Seller, as of the Closing Date and each
Purchase Date, is generally able to pay, and intends to pay, its debts as they
come due. Neither the Transaction Documents nor any Transaction are entered into
in contemplation of insolvency or with intent to hinder, delay or defraud any of
Sellers’ creditors. As of each Purchase Date, no Seller is insolvent within the
meaning of 11 U.S.C. Section 101(32) or any successor provision thereto and the
transfer and sale of related Purchased Assets on such Purchase Date pursuant
hereto and the obligation to repurchase such Purchased Assets (i) will not cause
the liabilities of any Seller to exceed the assets of such Seller, (ii) will not
result in any Seller having unreasonably small capital and (iii) will not result
in debts that would be beyond any Seller’s ability to pay as the same mature.
Each Seller received reasonably equivalent value in exchange for the transfer
and sale of each Purchased Asset and other Purchased Item subject hereto. Each
Seller has only entered into agreements on terms that would be considered arm’s
length and otherwise on terms consistent with other similar agreements with
other similarly situated entities.

(bb) [Reserved].

(cc) Investment Company Act. No Seller is required to register as an “investment
company,” and is not a company “controlled by an investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

54



--------------------------------------------------------------------------------

(dd) Taxes. Each Seller has filed or caused to be filed all required U.S.
federal and other material tax returns that to the Knowledge of such Seller
would be delinquent if they had not been filed on or before the date hereof and
has paid all material taxes shown to be due and payable on or before the date
hereof on such returns or on any assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it and
any of its assets by any Governmental Authority except for any such taxes as
(i) are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP or (ii) are de minimis in amount; no tax
liens have been filed against any of Sellers’ assets and, to Sellers’ Knowledge,
no claims are being asserted with respect to any such taxes, fees or other
charges.

(ee) ERISA. Neither any Seller nor any ERISA Affiliate of any Seller sponsors,
maintains or contributes to any Plans or any Multiemployer Plans. Sellers are
not, and are not using, any assets of a “benefit plan investor” as defined in
Department of Labor regulation 29 C.F.R Section 2510.3-101, as modified by
Section 3(42) of ERISA (a “Benefit Plan Investor”) in connection with any
Transaction.

(ff) Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by the related Seller for purposes permitted under such Seller’s
governing documents, provided that no part of the proceeds of any Transaction
will be used by any Seller to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
Neither the entering into of any Transaction nor the use of any proceeds thereof
will violate, or be inconsistent with, any provision of Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

(gg) No Real Property. Neither any Seller nor any Subsidiary of any Seller has
at any time since its formation held title to any real property.

(hh) Ownership. Each Seller is and shall remain at all times a wholly-owned
direct or indirect subsidiary of Guarantor.

(ii) Insider. No Seller is an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, controls, or has the power to vote more than ten percent (10%) of any
class of voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or
in regulations promulgated pursuant thereto) of Purchaser, of a bank holding
company of which Purchaser is a Subsidiary, or of any Subsidiary, of a bank
holding company of which Purchaser is a Subsidiary, of any bank at which
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with Purchaser.

(jj) Sanctions; No Prohibited Persons. Each Seller Party and, to Sellers’
Knowledge, each of their respective controlled Affiliates is in compliance with
Sanctions. No Seller Party or, to Sellers’ knowledge, any controlled Affiliate,
officer, director, partner, member or employee, of any Seller Party or of such
Affiliate, is an entity or person that is, or is owned, controlled by or acting
on behalf of any Person that is, a Prohibited Person. Each Seller agrees that,
from time to time upon the prior written request of Purchaser, it shall execute
and deliver such further documents, provide such additional information and
reports and perform such other acts as Purchaser may reasonably request in order
to ensure compliance with the provisions hereof (including, without limitation,
compliance with Sanctions); provided, however, that nothing in this Article
10(jj) shall be construed as requiring Purchaser to conduct any inquiry or
decreasing any Seller’s responsibility for its statements, representations,
warranties or covenants hereunder.

 

55



--------------------------------------------------------------------------------

(kk) Anti-Corruption and Anti-Money Laundering Laws. Each Seller Party and, to
Sellers’ Knowledge, each of their respective controlled Affiliates has complied
with, and is in compliance with, all applicable Anti-Corruption Laws and
Anti-Money Laundering Laws. No part of the proceeds of any Transaction will be
used, directly or, to Sellers’ Knowledge, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Laws.

(ll) Centre of Main Interests. Each Seller warrants, represents and covenants
that it has not (A) taken any action that would cause its “centre of main
interests” (as such term is used in Section 3(1) of the European Council
Regulation (EC) No. 1346/2000 on Insolvency Proceedings (the “Insolvency
Regulation”)) to be located in the United Kingdom or Europe or

(B)

registered as a company in any jurisdiction other than Delaware.

ARTICLE 11

NEGATIVE COVENANTS OF SELLERS

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, no Seller shall without the prior written
consent of Purchaser, which may be granted or denied at Purchaser’s sole and
absolute discretion:

(i) subject to Sellers’ right to repurchase any Purchased Asset, take any action
that would directly or indirectly impair or adversely affect Purchaser’s title
to any Purchased Asset or other Purchased Item;

(ii) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Asset or other Purchased Item to any Person other than
Purchaser, or engage in repurchase transactions or similar transactions with
respect to any Purchased Asset or other Purchased Item with any Person other
than Purchaser;

(iii) create, incur, assume or permit to exist any Lien, in or on any of its
property, assets, revenue, the Purchased Assets, the other Collateral, whether
now owned or hereafter acquired, other than the Liens and security interest
granted by such Seller pursuant to the Transaction Documents;

(iv) [Reserved];

(v) enter into any transaction of merger or consolidation or Division or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution), or sell all or substantially all of its
assets (except in connection with the sale or securitization of the Purchased
Assets in the ordinary course of such Seller’s business after the repurchase
thereof in accordance with this Agreement);

 

56



--------------------------------------------------------------------------------

(vi) permit a Change of Control;

(vii) permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property or Borrower to create, incur, assume or suffer
to exist any Liens or Indebtedness, including without limitation, senior or pari
passu mortgage debt, junior mortgage debt or mezzanine debt (in each case,
unless expressly permitted by the applicable Purchased Asset Documents);

(viii) consent or assent to any Material Modification other than in accordance
with Article 29 and the Servicing Agreement;

(ix) permit such Seller’s certificate of formation or organizational documents
to be amended in any material respect without the prior written consent of
Purchaser (provided that, for this purpose any amendment of the provisions of
such Seller’s limited liability company agreement entitled “Purpose,”
“Independent Manager,” “Dissolution,” “Liquidation,” “Assignments,”
“Resignation,” “Admission of Additional Members,” “SPE Provisions” and
“Amendment” and any change of such Seller’s certificate of formation or
jurisdiction of organization shall be deemed material);

(x) after the occurrence and during the continuance of a monetary Default or an
Event of Default, make any distribution, payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Capital Stock of such Seller,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of such Seller;

(xi) acquire or maintain any right or interest in any Purchased Asset or any
Mortgaged Property that is senior to, or pari passu with, the rights and
interests of Purchaser therein under this Agreement and the other Transaction
Documents unless such right or interest is a Purchased Asset hereunder;

(xii) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System;

(xiii) directly, or through a Subsidiary, acquire or hold title to any real
property; and

(xiv) take any action that will cause its “centre of main interests” (as such
term is used in the Insolvency Regulation) to be located in the United Kingdom
or Europe or register as a company in any jurisdiction other than Delaware.

 

57



--------------------------------------------------------------------------------

ARTICLE 12

AFFIRMATIVE COVENANTS OF SELLERS

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, each Seller covenants that:

(a) Seller Notices.

(i) Material Adverse Effect. Each Seller shall promptly after obtaining
Knowledge thereof, notify Purchaser of any material adverse change in its
business operations and/or financial condition, which change is reasonably
likely, in the commercially reasonable judgment of such Seller, to have a
Material Adverse Effect; provided, however, that nothing in this Article 12
shall relieve any Seller of its obligations under this Agreement.

(ii) Default or Event of Default. Each Seller shall, promptly (but in no event
later than the second (2nd) succeeding Business Day) after obtaining Knowledge
of such event, notify Purchaser of the occurrence of such Default or Event of
Default.

(iii) Purchased Asset Matters. Each Seller shall promptly (but in no event later
than the second (2nd) succeeding Business Day after obtaining Knowledge thereof)
notify Purchaser of (A) any default or event of default under any Purchased
Asset; (B) any facts or circumstances that in the commercially reasonable
judgment of such Seller are reasonably likely to cause, or have caused, the
Market Value of any Purchased Asset to decline; (C) any Purchased Asset that has
become a Defaulted Asset; (D) a breach of any MTM Representations; or (E) any
Future Advance Failure (without regard to the time period set forth in the
definition thereof).

(iv) Other Defaults, Litigation and Judgments. Each Seller shall promptly (and
in any event not later than two (2) Business Days after obtaining Knowledge (or,
in the case of clause (B) below, after such Seller’s receipt of service of
process thereof) notify Purchaser of (A) any default or event of default (or
similar event) on the part of any Seller Party under any Indebtedness or other
material contractual obligation to the extent the obligations in connection with
such default under the applicable agreement (1) are at least equal to the
Default Threshold, or (2) which, individually or in the aggregate, if adversely
determined, would reasonably be likely to have a Material Adverse Effect; and
(B) the commencement or threat in writing of, settlement of, or judgment in, any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceeding involving any Seller Party that (1) makes a claim or
claims in aggregate amount greater than the applicable Litigation Threshold, or
(2) which, individually or in the aggregate, if adversely determined, would
reasonably be likely to have a Material Adverse Effect.

(v) Corporate Change. Each Seller shall advise Purchaser in writing of the
opening of any new chief executive office, or the closing of any such office, of
such Seller and of any change in such Seller’s name or the places where the
books and records pertaining to the Purchased Asset are held not less than
thirty (30) days before any financing statement will lapse, lose perfection or
become materially misleading.

 

58



--------------------------------------------------------------------------------

(vi) Sanctions; Anti-Corruption and Anti-Money Laundering Laws. Each Seller
shall promptly (and in any event within two (2) Business Days after knowledge
thereof) notify Purchaser of any violation of the representation and warranty
contained in Article 10(jj) (Sanctions; No Prohibited Persons) and Article
10(kk) Anti-Corruption and Anti-Money Laundering Laws).

(b) Reporting and Other Information. Each Seller shall provide, or to cause to
be provided, to Purchaser the following financial and reporting information:

(i) Purchased Asset Information. (A) Promptly after receipt by any Seller, but
no less frequently than once per calendar month, copies of property level
information made available to such Seller and all other required reports, rent
rolls, financial statements, certificates and notices (including, without
limitation, any notice of the occurrence of a default or an event of default
under the Purchased Asset Documents) it receives pursuant to the Purchased Asset
Documents relating to any Purchased Asset and (B) any other information with
respect to the Purchased Assets that may be reasonably requested by Purchaser
from time to time.

(ii) Monthly Purchased Asset Reports. No later than the fifteenth (15th) day of
each month, a Monthly Reporting Package with respect to the immediately
preceding calendar month.

(iii) Quarterly Reports. Within forty-five (45) days after the end of each of
the first three (3) quarterly fiscal periods of each fiscal year of Guarantor,
the unaudited, consolidated balance sheet of Guarantor as at the end of such
period and the related unaudited, consolidated statements of income, net assets
and cash flows for Guarantor for such period and the portion of the fiscal year
through the end of such period (and in each case with comparisons to applicable
information in the financial statements from the same quarter of the previous
year), accompanied by an officer’s certificate of Guarantor that includes a
statement of Guarantor that said consolidated financial statements fairly and
accurately present the consolidated financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to customary year-end audit adjustments).

(iv) Annual Reports. Within ninety (90) days after the end of each fiscal year
of Guarantor, the consolidated balance sheet of Guarantor as at the end of such
fiscal year and the related consolidated statements of income, net assets and
cash flows for Guarantor for such fiscal year, accompanied by an opinion thereon
of an independent certified public accounting firm of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly and
accurately present the consolidated financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such fiscal year or, if such financial statements being
delivered have been filed with the SEC pursuant to the requirements of the
Exchange Act.

 

59



--------------------------------------------------------------------------------

(v) Covenant Compliance Certificate. Along with each delivery pursuant to
clauses (ii), (iii) and (iv) above, a completed and executed Covenant Compliance
Certificate.

(vi) Other Documentation. Within five (5) Business Days after Purchaser’s
request thereof, such other documents, reports and information as Purchaser may
reasonably request (A) with respect to the financial affairs of the Seller
Parties, (B) to demonstrate compliance with representations, warranties and
covenants in the Transaction Documents, and (C) to the extent available to each
Seller pursuant to the Purchased Asset Documents, related to such Purchased
Asset, with respect to any Purchased Asset or the operation of any Mortgaged
Property.

(c) Defense of Purchaser’s Security Interest. Each Seller shall defend the
right, title and interest of Purchaser in and to the Purchased Assets and other
Collateral against, and take such other action as is necessary to remove, the
Liens, security interests, claims and demands of all Persons (other than
security interests granted to Purchaser hereunder).

(d) Additional Rights. If any Seller shall at any time become entitled to
receive or shall receive any rights, whether in addition to, in substitution of,
as a conversion of, or in exchange for a Purchased Asset, or otherwise in
respect thereof, such Seller shall accept the same as Purchaser’s agent, hold
the same in trust for Purchaser and deliver the same forthwith to Purchaser (or
the Custodian, as appropriate) in the exact form received, duly endorsed by such
Seller to Purchaser, if required, together with all related reasonably necessary
transfer documents duly executed in blank to be held by Purchaser hereunder as
additional collateral security for the Transactions. If any sums of money or
property so paid or distributed in respect of the Purchased Assets other than
any Income which any Seller is entitled to direct to parties other than
Purchaser pursuant to Article 5 shall be received by such Seller, such Seller
shall, until such money or property is paid or delivered to Purchaser, hold such
money or property in trust for Purchaser, segregated from other funds of such
Seller, as additional collateral security for the Transactions.

(e) Further Assurances. At any time from time to time upon the reasonable
request of Purchaser, at the sole expense of such Seller, each Seller shall
promptly and duly execute and deliver such further instruments and documents and
take such further actions as Purchaser may deem reasonably necessary to
(i) obtain or preserve the security interest granted hereunder, (ii) ensure that
such security interest remains fully perfected at all times and remains at all
times first in priority as against all other creditors of such Seller (whether
or not existing as of the Closing Date or in the future) and (iii) obtain or
preserve the rights and powers herein granted (including, among other things,
filing such UCC financing statements or their equivalent under the Requirements
of Law in the relevant non-U.S. jurisdiction, if applicable, as Purchaser may
reasonably request and serving notices of the security created under each
Foreign Assignment Agreement in such form and on such parties as Purchaser may
specify). If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, other instrument
or certificated security, such note, instrument or certificated security shall
be promptly delivered to Purchaser, duly endorsed in blank, to be itself held as
Collateral pursuant to the Transaction Documents.

 

60



--------------------------------------------------------------------------------

(f) Preservation of Existence; Licenses. Each Seller shall at all times maintain
and preserve its legal existence and all of its material rights, privileges,
licenses, permits and franchises necessary for the operation of its business
(including, without limitation, preservation of all lending licenses held by
each Seller and of each Seller’s status as a “qualified transferee” (however
denominated) under all documents which govern the Purchased Assets), to protect
the validity and enforceability of the Transaction Documents and each Purchased
Asset and for its performance under the Transaction Documents.

(g) Compliance with Transaction Documents. Each Seller shall observe, perform
and satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.

(h) Compliance with Other Obligations. Each Seller shall at all times comply in
all material respects (i) with its organizational documents, (ii) with any
agreements by which it is bound or to which its assets are subject and
(iii) with any Requirement of Law.

(i) Books and Record. Each Seller shall, and shall cause each other Seller Party
to, at all times keep proper books of records and accounts in which full, true
and correct entries shall be made of its transactions fairly in accordance with
GAAP, and set aside on its books from its earnings for each fiscal year all such
proper reserves in accordance with GAAP.

(j) Taxes and Other Charges. Each Seller shall pay and discharge all material
taxes, assessments, levies, liens and other charges imposed on it, on its income
or profits or on any of its property prior to the date on which penalties attach
thereto, except for any such taxes, assessments, levies, liens and other charges
which are being contested in good faith and by proper proceedings and against
which adequate reserves have been provided in accordance with GAAP.

(k) Operations. Each Seller shall continue to engage in business of the same
general type as now conducted by it or otherwise as approved by Purchaser. Each
Seller shall maintain records with respect to the Collateral and Purchased Items
and the conduct and operation of its business with no less a degree of prudence
than if the Collateral and Purchased Items were held by such Seller for its own
account and shall furnish Purchaser, upon reasonable request by Purchaser or its
designated representative, with reasonable information reasonably obtainable by
such Seller with respect to the Collateral and Purchased Items and the conduct
and operation of its business.

(l) Responsibility for Fees and Expenses of Third-Parties. Each Seller shall be
solely responsible for the fees and expenses of Custodian, Account Bank and
Servicer except as expressly set forth in the applicable Transaction Document.

(m) Future Advances. To the extent any Future Advance is validly required to be
made with respect to any Purchased Asset, unless such Seller is contesting in
good faith that such Future Advance is required to be made under the related
Purchased Asset Documents, the related Seller shall fund such Future Advance in
accordance with the related Purchased Asset Documents, regardless of whether
Purchaser agrees to fund an increase in the Purchase Price or the conditions for
increasing the Purchase Price under this Agreement have been satisfied with
regard to such Future Advance.

 

61



--------------------------------------------------------------------------------

ARTICLE 13

SINGLE PURPOSE ENTITY COVENANTS

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, each Seller covenants that:

(i) such Seller shall own no assets, and shall not engage in any business, other
than the assets and transactions specifically contemplated by the Transaction
Documents (including, without limitation, Eligible Assets for which such Seller
has delivered to Purchaser written notice of its intent to sell such Eligible
Asset as a Purchased Asset pursuant to this Agreement);

(ii) such Seller shall not make any loans or advances to any Affiliate or third
party (other than Eligible Assets or advances under the Purchased Assets to
Borrowers) and shall not acquire obligations or securities of its Affiliates
(other than in connection with the origination or acquisition of Purchased
Assets), in each case except as permitted by the Transaction Documents;

(iii) such Seller shall pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets as the same
shall become due;

(iv) such Seller shall comply with the provisions of its organizational
documents in all material respects;

(v) such Seller shall do all things necessary to observe its organizational
formalities and to preserve its existence;

(vi) such Seller shall maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates (except that such
financial statements may be consolidated to the extent consolidation is
permitted or required under GAAP or as a matter of Requirements of Law;
provided, that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of such Seller from such
Affiliate and to indicate that such Seller’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be listed on such Seller’s own separate balance
sheet) and file its own tax returns, if any (except to the extent consolidation
is required or permitted under Requirements of Law);

(vii) such Seller shall be, and at all times shall hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any Known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other;

 

62



--------------------------------------------------------------------------------

(viii) such Seller shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent; provided, that
the foregoing shall not require any member, partner or shareholder of such
Seller to make any additional capital contributions to such Seller;

(ix) such Seller shall not commingle its funds or other assets with those of any
Affiliate or any other Person and shall maintain its properties and assets in
such a manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of others;

(x) [Reserved];

(xi) such Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;

(xii) such Seller shall not, without the prior written consent of its
Independent Manager, take any action constituting an Act of Insolvency;

(xiii) such Seller shall, at all times, have at least one (1) Independent
Manager;

(xiv) such Seller’s organizational documents shall provide (i) that Purchaser be
given at least two (2) Business Days prior notice of the removal and/or
replacement of any Independent Manager, together with the name and contact
information of the replacement Independent Manager and evidence of the
replacement’s satisfaction of the definition of Independent Manager and
(ii) that any Independent Manager of such Seller shall not have any fiduciary
duty to anyone including the holders of the equity interest in such Seller and
any Affiliates of such Seller except such Seller and the creditors of such
Seller with respect to taking of, or otherwise voting on, any Act of Insolvency;
provided, that the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing;

(xv) such Seller shall not enter into any transaction with an Affiliate of such
Seller except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction;

(xvi) such Seller shall maintain a sufficient number of employees (or obtain
services to be performed by its Affiliates and/or their respective employees) in
light of contemplated business operations, provided that such Seller shall not
be required to maintain any employees;

(xvii) such Seller shall use separate stationary, invoices and checks bearing
its own name, and allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an Affiliate;

(xviii) such Seller shall not pledge its assets to secure the obligations of any
other Person other than to Purchaser pursuant to the Transaction Documents;

 

63



--------------------------------------------------------------------------------

(xix) such Seller shall not form, acquire or hold any Subsidiary or own any
equity interest in any other entity; and

(xx) such Seller shall not create, incur, assume or suffer to exist any
Indebtedness or Lien in or on any of its property, assets, revenue, the
Purchased Assets, the other Collateral, whether now owned or hereafter acquired,
other than (A) obligations under the Transaction Documents, (B) obligations
under the documents evidencing the Purchased Assets, and (C) unsecured trade
payables, in an aggregate amount not to exceed $250,000 at any one time
outstanding, incurred in the ordinary course of acquiring, owning, financing and
disposing of the Purchased Assets; provided, however, that any such trade
payables incurred by such Seller shall be paid within ninety (90) days of the
date incurred unless the same are being contested in good faith and adequate
reserves in respect of which are maintained (it being understood that the amount
of any trade debt denominated in an Applicable Currency other than U.S. Dollars
shall be calculated under this clause (xx) based on the then-current equivalent
of such amount based on the Spot Rate with respect to such Applicable Currency
as of the date of determination).

ARTICLE 14

EVENTS OF DEFAULT; REMEDIES

(a) Events of Default. Each of the following events shall constitute an “Event
of Default” under this Agreement:

(i) Failure to Repurchase or Repay. Any Seller shall fail to repurchase any
Purchased Asset upon the applicable Repurchase Date or shall fail to pay the
applicable Repurchase Price when and as required pursuant to the Transaction
Documents.

(ii) Failure to Pay Purchase Price Differential. Purchaser shall fail to receive
on any Remittance Date the accrued and unpaid Purchase Price Differential;
provided, however, no more than two (2) times during any twelve (12) month
period Sellers may cure such failure within one (1) Business Day if such failure
arose solely by reason of an error or omission of an administrative or
operational nature and funds were available to Sellers to enable it to make such
payment when due.

(iii) Failure to Cure Margin Deficit. Any Seller shall fail to cure any Margin
Deficit within the period specified in Article 4.

(iv) Failure to Remit Principal Payment. Any Seller fails to remit (or cause to
be remitted) to Purchaser any Principal Payment received with respect to a
Purchased Asset for application to the payment of the Repurchase Price for such
Purchased Asset in accordance with Article 5(e).

(v) Other Payment Default. Any Seller shall fail to make any payment not
otherwise enumerated that is owing to Purchaser that has become due, whether by
acceleration or otherwise under the terms of this Agreement, within five
(5) Business Days after notice to such Seller from Purchaser or such Seller’s
Knowledge thereof.

 

64



--------------------------------------------------------------------------------

(vi) Negative Acts. Any Seller shall fail to perform, comply with or observe any
term, covenant or agreement applicable to such Seller contained in Article 11
(Negative Covenants of Sellers) or Article 13 (Single Purpose Entity Covenants);
provided, however, that if such failure is susceptible to cure, such Seller
fails to cure the same within five (5) Business Days after notice of such breach
from Purchaser or such Seller’s Knowledge thereof (provided that, any such
breach resulting from the willful misconduct or bad faith of any Seller Party or
any Affiliate thereof shall not be susceptible to cure).

(vii) Act of Insolvency. An Act of Insolvency occurs with respect to any Seller
Party.

(viii) Admission of Inability to Perform. Any Person described in the definition
of Knowledge shall admit to Purchaser in writing or in formal written
communications to any other Person its inability to, or its intention not to,
perform any of its respective obligations under any Transaction Document.

(ix) Transaction Documents. Any Transaction Document or a replacement therefor
acceptable to Purchaser shall for whatever reason be terminated (other than by
Purchaser without cause) or cease to be in full force and effect, or shall not
be enforceable in accordance with its terms, or any Person (other than
Purchaser) shall contest the validity or enforceability of any Transaction
Document or the validity, perfection or priority of any Lien granted thereunder,
or any Person (other than Purchaser) shall seek to disaffirm, terminate or
reduce its obligations under any Transaction Document.

(x) Cross-Default. Any Seller Party shall be in default under (x) any
Indebtedness of such Seller Party which default (A) involves the failure to pay
a matured obligation or (B) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness; or (y) any other contract to which such Seller Party is a party
which default (A) involves the failure to pay a matured obligation or
(B) permits the acceleration of the maturity of obligations by any other party
to or beneficiary of such contract, in each case of clauses (x) and (y), to the
extent the obligations in connection with such default individually or in the
aggregate with other defaults are at least equal to the applicable Default
Threshold; provided, however, that any such default or failure to perform shall
not constitute a Default or an Event of Default if the applicable Seller Party
cures such default or failure to perform, as the case may be, within the grace
period, if any, provided under the applicable agreement.

(xi) ERISA. (A) Any Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) involving any Plan that is not exempt from such Sections of ERISA
and the Internal Revenue Code, (B) any material “accumulated funding deficiency”
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect to, or
proceedings shall commence to have

 

65



--------------------------------------------------------------------------------

a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Purchaser, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(D) any Plan shall terminate for purposes of Title IV of ERISA, or (E) any
Seller or any ERISA Affiliate shall, or in the reasonable opinion of Purchaser
is likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan; and in each case in
clauses (A) through (E) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect.

(xii) Recharacterization. Either (A) the Transaction Documents shall for any
reason not cause, or shall cease to cause, Purchaser to be the owner free of any
adverse claim of any of the Purchased Assets and other Purchased Items or (B) if
a Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Purchaser in
any of the Collateral and the related Seller fails to repurchase the applicable
Purchased Asset, in each case, within three (3) Business Days of notice thereof
to such Seller from Purchaser or such Seller’s Knowledge thereof;

(xiii) Governmental or Regulatory Action. Any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller Party, which suspension has a Material Adverse Effect pursuant to clauses
(b), (c) or (d) of the definition thereof.

(xiv) [Reserved].

(xv) Change of Control. A Change of Control shall have occurred without the
prior written consent of Purchaser.

(xvi) Representation or Warranty Breach. If any representation, warranty or
certification (other than (A) the MTM Representations which shall be considered
solely for the purpose of determining the Market Value and eligibility of the
Purchased Assets, unless the related Seller shall have made any such
representations and warranties with Knowledge that they were materially false or
misleading at the time made or (B) as disclosed in a Requested Exceptions Report
approved by Purchaser in accordance with the terms hereof) made to Purchaser by,
or on behalf of, any Seller Party shall have been incorrect or untrue in any
respect (or, with respect to any representation or warranty made by any Seller
(x) in Articles 10(s), 10(t), 10(w) or 10(y) with respect to any Purchased Asset
or (y) pursuant to Exhibit V, in any material respect) when made or repeated or
deemed to have been made or repeated; provided, that, if such breach is
susceptible to cure, the related Seller fails to cure the same within ten
(10) Business Days after notice of such breach to such Seller from Purchaser or
such Seller’s Knowledge thereof (provided that, any such breach resulting from
the willful misconduct or bad faith of any Seller Party or any Affiliate thereof
shall not be susceptible to cure).

 

66



--------------------------------------------------------------------------------

(xvii) Judgment. Any final non-appealable judgment by any competent court in the
United States of America or other relevant jurisdiction for the payment of money
is rendered against any Seller Party in an amount at least equal to the
applicable Litigation Threshold, and such judgment remains undischarged or
unpaid for a period of sixty (60) days, during which period execution of such
judgment is not effectively stayed by bonding over or other means reasonably
acceptable to Purchaser.

(xviii) Guarantor Breach. The breach by Guarantor of the covenants made by it in
Article V(i) (Limitation on Distributions) or Article V(k) (Financial Covenants)
of the Guaranty.

(xix) [Reserved].

(xx) Other Covenant Default. If any Seller Party shall breach or fail to perform
any of the terms, covenants, obligations or conditions under any Transaction
Document, other than as specifically otherwise referred to in this definition of
“Event of Default”, provided, that, if such breach or failure to perform is
susceptible to cure, then such Person shall have five (5) Business Days after
the earlier of notice to such Person from Purchaser, or such Person’s Knowledge,
of such breach or failure to perform, to remedy such breach or failure to
perform (provided that, any breach or failure to perform resulting from the
willful misconduct or bad faith of any applicable Person or any Affiliate
thereof shall not be susceptible to cure), provided, however, that if such
breach or failure to perform is susceptible to cure but cannot reasonably be
cured within such period and such Person shall have commenced cure within such
period and is thereafter diligently and expeditiously proceeds to cure the same,
such period shall be extended for such time as is reasonably necessary for such
Person, in the exercise of due diligence, to cure such breach or failure to
perform, but in no event shall such cure period exceed thirty (30) days after
the earlier of notice to such Person from Purchaser, or such Person’s Knowledge,
of such breach or failure to perform.

(b) Remedies. If an Event of Default shall occur and be continuing with respect
to any Seller, the following rights and remedies shall be available to
Purchaser:

(i) At the option of Purchaser, exercised by written notice to any Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to any
Seller Party), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, be deemed immediately to occur (such date, the
“Accelerated Repurchase Date”).

(ii) If Purchaser exercises or is deemed to have exercised the option referred
to in Article 14(b)(i):

(A) each Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;

 

67



--------------------------------------------------------------------------------

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Purchase Price for such Transaction (decreased
by (I) any amounts actually remitted to Purchaser by the Account Bank or any
Seller from time to time pursuant to Article 5 and applied to such Repurchase
Price, and (II) any amounts applied to the Repurchase Price pursuant to Article
14(b)(iii));

(C) the Custodian shall, upon the request of Purchaser, deliver to Purchaser all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets; and

(D) Purchaser may (1) immediately sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem
satisfactory any or all of the Purchased Assets, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Sellers credit for such Purchased Assets in an amount equal to
the market value of such Purchased Assets (as determined by Purchaser in its
sole good faith discretion) against the aggregate unpaid Repurchase Price for
such Purchased Assets and any other amounts owing by each Seller under the
Transaction Documents. The proceeds of any disposition of Purchased Assets
effected pursuant to this Article 14(b)(iii) shall be applied to the Repurchase
Obligations in such order of priority as Purchaser shall determine in its sole
and absolute discretion.

(iii) The parties acknowledge and agree that (A) the Purchased Assets subject to
any Transaction hereunder are not instruments traded in a recognized market,
(B) in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Assets). The parties
recognize that it may not be possible to purchase or sell all of the Purchased
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Purchaser may elect, in its sole and absolute discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Purchaser to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Purchaser.

 

68



--------------------------------------------------------------------------------

(iv) Sellers shall be liable to Purchaser and its Affiliates and shall indemnify
Purchaser and its Affiliates for the amount (including, without limitation, in
connection with the enforcement of the Transaction Documents) of all actual
losses, out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel) incurred by Purchaser in
connection with or as a consequence of an Event of Default.

(v) Purchaser shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC (or, with respect to any
Foreign Purchased Asset, the equivalent Requirements of Law in the relevant
non-U.S. jurisdiction), to the extent that the UCC or such other Requirement of
Law is applicable, and the right to offset any mutual debt and claim and the
right to appropriate the Purchased Assets in accordance with
Section 14(b)(ii)(D)), in equity, and under any other agreement between
Purchaser and any Seller. Without limiting the generality of the foregoing,
Purchaser shall be entitled to set off the proceeds of the liquidation of the
Purchased Assets against all of Sellers’ obligations to Purchaser under this
Agreement, without prejudice to Purchaser’s right to recover any deficiency. The
parties hereto agree that the method of valuation of Purchased Assets provided
for in this Section 14(b) shall constitute a commercially reasonable method of
valuation for the purposes of the FCA Regulations;

(vi) Purchaser may exercise any or all of the remedies available to Purchaser
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Purchaser may have.

(vii) Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Purchaser to enforce its
rights by judicial process. Each Seller also waives, to the extent permitted by
law, any defense such Seller might otherwise have arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or from
any other election of remedies. Each Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

(viii) With respect to any Foreign Purchased Asset, Purchaser may take any steps
necessary to vest all or any of such Foreign Purchased Asset in the name of
Purchaser (or its designee) including completing and submitting any Transfer
Certificate to the relevant facility agent and making payment of any transfer
fees. Each Seller hereby agrees that any such transfer fees paid by Purchaser
will constitute “Indemnified Amounts” for the purposes of Article 27 of this
Agreement.

(c) Power of Attorney. Each Seller hereby appoints Purchaser as attorney-in-fact
of such Seller during the continuance of an Event of Default for the purpose of
taking any action and executing or endorsing any instruments that Purchaser may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the exercise of any remedies hereunder, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Sellers hereby
agree to deliver to Purchaser upon request such powers of attorney as to
evidence such appointment as Purchaser may reasonably request.

 

69



--------------------------------------------------------------------------------

ARTICLE 15

SET-OFF

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, each Seller hereby
grants to Purchaser and its Affiliates, after the occurrence and during the
continuance of an Event of Default, a right to set-off, appropriate and apply,
without prior written notice to any Seller, any sum or obligation (whether or
not arising under the Transaction Documents, whether matured or unmatured,
whether or not contingent, irrespective of the currency, place of payment or
booking office of the sum or obligation and irrespective of whether Purchaser or
its Affiliates shall have made any demand hereunder) owed by any Seller to
Purchaser or any Affiliate of Purchaser against (i) any sum or obligation
(whether or not arising under the Transaction Documents, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Purchaser or its
Affiliates to each Seller and (ii) any and all deposits (general or specified),
monies, credits, securities, collateral or other property of any Seller and the
proceeds therefrom, now or hereafter held or received for the account of such
Seller (whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Purchaser or its Affiliates or any entity under the control of
Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located). Purchaser shall give written notice to the applicable Seller of any
set-off affected under this Article 15 to the extent it is not prohibited from
doing so by applicable law.

(b) If a sum or obligation is unascertained, Purchaser may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Article 15 shall be effective to create a charge or other
security interest. This Article 15 shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

(c) ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT
SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY ANY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT
TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SUCH SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY EACH
SELLER.

 

70



--------------------------------------------------------------------------------

ARTICLE 16

SINGLE AGREEMENT

Purchaser and each Seller acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and each Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 17

RECORDING OF COMMUNICATIONS

EACH OF PURCHASER AND EACH SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
FROM TIME TO TIME TO MAKE OR CAUSE TO BE MADE RECORDINGS OF COMMUNICATIONS
BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF PURCHASER AND EACH SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 18

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid,
(c) expedited prepaid delivery service, either commercial or United States
Postal Service or Royal Mail, with proof of delivery, or (d) by electronic mail,
provided that, other than with respect to day-to-day notices delivered under
this Agreement and other than with respect to any notices delivered under
Article 12(a), such electronic mail notice must also be delivered by one of the
means set forth in (a), (b), or (c) above unless the sender of such

 

71



--------------------------------------------------------------------------------

communication receives a verbal or electronic confirmation acknowledging receipt
thereof (for the avoidance of doubt, any automatically generated email or any
similar automatic response shall not constitute confirmation), to the address
specified in Exhibit I hereto or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Article 18; provided, however, at least one of the individuals identified in
clause (i) of the definition of “Knowledge” shall be an “attention” party for
notices to any Seller. A notice shall be deemed to have been given: (x) in the
case of hand delivery, at the time of delivery, if on a Business Day, and
otherwise on the next occurring Business Day, (y) in the case of registered or
certified mail or expedited prepaid delivery, when delivered, if on a Business
Day, and otherwise on the next occurring Business Day, or upon the first
attempted delivery on a Business Day or (z) in the case of electronic mail, upon
receipt of a verbal or electronic confirmation acknowledging receipt thereof
(for the avoidance of doubt, any automatically generated email or any similar
automatic response shall not constitute confirmation). A party receiving a
notice that does not comply with the technical requirements for notice under
this Article 18 may elect to waive any deficiencies and treat the notice as
having been properly given. Notwithstanding the foregoing, in the event that any
Seller directs Purchaser to transfer funds pursuant to a Transaction or
otherwise in accordance with Article 3 to an account or recipient other than
such Seller’s wiring instructions specified on Annex I, such direction shall be
in writing (including in a Confirmation) and signed by two (2) Responsible
Officers of such Seller; provided, however, that Purchaser shall not have any
duty to confirm that any such request has been signed by the requisite number of
Responsible Officers of such Seller and shall not be liable to such Seller if it
acts on a request that has not been signed by the requisite number of
Responsible Officers of such Seller or at all.

ARTICLE 19

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 20

NON-ASSIGNABILITY

(a) No Seller Party may assign any of its rights or obligations under this
Agreement or the other Transaction Documents without the prior written consent
of Purchaser (which may be granted or withheld in Purchaser’s sole and absolute
discretion) and any attempt by any Seller Party to assign any of its rights or
obligations under this Agreement or any other Transaction Document without the
prior written consent of Purchaser shall be null and void.

 

72



--------------------------------------------------------------------------------

(b) Purchaser may, without consent of any Seller, at any time and from time to
time, assign or participate some or all of its rights and obligations under the
Transaction Documents and/or under any Transaction (subject to Article 9(a)) to
any Person that is a Qualified Transferee; provided, however, that, so long as
no Event of Default shall have occurred and be continuing, without the prior
written consent of any Seller (i) no assignment or participation shall be made
to a Direct Competitor or to a Borrower or an Affiliate of any Borrower under
any Purchased Asset and (ii) other than in the case of a merger or other
fundamental corporate transaction (such as a sale of the applicable business
unit) (A) Barclays Capital PLC or an Affiliate thereof shall retain a minimum
twenty-five percent (25%) direct interest in the Transactions under this
Agreement, (B) Sellers shall only be required to interface with Barclays Capital
PLC or an Affiliate thereof with respect to this Agreement and the Transactions
hereunder and (C) Barclays Capital PLC or an Affiliate thereof shall retain all
authority to enforce remedies and provide consents, waivers or approvals
(including, without limitation, approving any Eligible Asset as a Purchased
Asset or any extension of the Availability Period) under this Agreement and to
determine the Market Value for any Purchased Asset under this Agreement. In
connection with any permitted assignment or participation, Purchaser may
bifurcate or allocate (i.e. senior/subordinate) amounts due to Purchaser. Each
Seller agrees to reasonably cooperate with Purchaser, at Purchaser’s sole cost
and expense, in connection with any such assignment, transfer or sale of
participating interest and to enter into such restatements of, and amendments,
supplements and other modifications to, the Transaction Documents to which it is
a party in order to give effect to such assignment, transfer or sale of
participating interest.

(c) Purchaser, acting solely for this purpose as an agent of Sellers, shall
maintain at one of its offices in the United States a copy of each such sale,
transfer and assignment and assumption delivered to it and a register for the
recordation of the names and addresses of Purchaser and each permitted
purchaser, transferee and assignee, as applicable, and the amounts (and stated
interest) owing to, each purchaser, transferee and assignee pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the parties hereunder shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Purchaser hereunder for all purposes of this Agreement. The Register shall
be available for inspection by any Seller at any reasonable time and from time
to time upon reasonable prior notice. No sale, transfer or assignment pursuant
to this Article 20 shall be effective until reflected in the Register.

(d) If Purchaser sells a participation interest pursuant to Article 20(b), it
shall, acting solely for this purpose as an agent of the applicable Seller,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
herein or obligations under the Transaction Documents (the “Participant
Register”); provided that Purchaser shall have no obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Transaction Document) to any Person except to the related Seller or to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and Purchaser and the related Seller shall treat each Person
whose name is recorded in the register as the owner of such participation
interest for all purposes of this Agreement notwithstanding any notice to the
contrary. No participation pursuant to this Article 20 shall be effective until
reflected in the foregoing register.

 

73



--------------------------------------------------------------------------------

(e) Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective permitted successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective permitted successors, any
benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.

ARTICLE 21

GOVERNING LAW

THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

ARTICLE 22

WAIVERS AND AMENDMENTS

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

ARTICLE 23

INTENT

(a) The parties intend and recognize that the arrangements under this Agreement
are to constitute a “title transfer financial collateral arrangement” or a
“security financial collateral arrangement” for the purposes of the Financial
Collateral Arrangements (No 2) Regulations 2003 (the “FCA Regulations”). The
parties intend and acknowledge that (i) each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of Title 11 of the United
States Code, as amended (except insofar as the type of Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable), (ii) each Purchased Asset constitutes either a “mortgage loan” or
“an interest in a mortgage” as such terms are used in Title 11 of the United
States Code and (iii) all payments hereunder are deemed “margin payments” or
settlement payments” as defined in Title II of the Bankruptcy Code.

 

74



--------------------------------------------------------------------------------

(b) The parties intend and acknowledge that either party’s right to cause the
termination, liquidation or acceleration of, or to set-off or net termination
values, payment amounts or other transfer obligations arising under, or in
connection with, this Agreement or any Transaction hereunder or to exercise any
other remedies pursuant to Article 14 is in each case a contractual right to
cause or exercise such right as described in Sections 555, 559 and 561 of Title
11 of the United States Code, as amended.

(c) The parties intend and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

(d) The parties intend and acknowledge that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

(e) The parties intend and acknowledge that this Agreement constitutes a “master
netting agreement” as defined in Section 101(38A) of Title 11 of the United
States Code, as amended, and as used in Section 561 of Title 11 of the United
States Code, as amended, and a “securities contract” with the meaning of
Section 555 and Section 559 under the Bankruptcy Code.

(f) The parties intend and acknowledge that any provisions hereof or in any
other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.

(g) Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. Federal, state and local income and
franchise tax purposes and for accounting purposes, each Transaction constitute
a financing to the applicable Seller, and that the applicable Seller be (except
to the extent that Purchaser shall have exercised its remedies following an
Event of Default) the owner of the Purchased Assets for such purposes. Unless
prohibited by applicable law, Sellers and Purchaser agree to treat the
Transactions as described in the preceding sentence for all U.S. federal, state,
and local income and franchise tax purposes (including, without limitation, on
any and all filings with any U.S. Federal, state, or local taxing authority) and
agree not to take any action inconsistent with such treatment.

(h) Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement as a “repurchase agreement” (except to
the extent the related Transaction has a duration that renders such term
inapplicable), “securities contract” and/or “master netting agreement”, (ii)
each party as a “repo participant” within the meaning of the Bankruptcy Code
except insofar as, in the case of a “repurchase agreement”, the term of the
Transactions, would render such definition inapplicable, or (iii) Purchaser as a
“financial institution” or “financial participant” within the meaning of the
Bankruptcy Code.

 

75



--------------------------------------------------------------------------------

ARTICLE 24

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of any Transaction in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to such
Transaction;

(b) in the case of any Transaction in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to such Transaction; and

(c) in the case of any Transactions in which one of the parties is a financial
institution, funds held by the financial institution in connection with such
Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund,
as applicable.

ARTICLE 25

CONSENT TO JURISDICTION; WAIVERS

(a) Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile. The parties hereby agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

76



--------------------------------------------------------------------------------

(c) The parties consent to the service of any summons and complaint and any
other process by the mailing of copies of such process to them at their
respective address specified herein. Nothing in this Article 25 shall affect the
right of either party to serve legal process in any other manner permitted by
law or affect the right of either party to bring any enforcement action or
proceeding against the other party or its property located in other
jurisdictions in the courts of such other jurisdictions to the extent required
by the laws of such other jurisdictions.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

ARTICLE 26

NO RELIANCE

Each Seller and Purchaser hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a) it is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) it is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) it is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation;

(e) no joint venture exists between Purchaser and any Seller Party pursuant to
any Transaction Document; and

(f) it is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

 

77



--------------------------------------------------------------------------------

ARTICLE 27

INDEMNITY AND EXPENSES

(a) Sellers hereby agree to indemnify Purchaser, Purchaser’s Affiliates and each
of its and their officers, directors, employees and agents (“Indemnified
Parties”) for, and hold harmless from, any and all actual out-of-pocket
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, costs, expenses (including, without limitation, the reasonable
out-of-pocket fees and expenses of outside counsel), Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under Article 5) or disbursements (all of the foregoing, collectively
“Indemnified Amounts”) that may at any time (including, without limitation, such
time as this Agreement shall no longer be in effect and the Transactions shall
have been repaid in full) be imposed on or asserted against any Indemnified
Party in any way whatsoever arising out of or in connection with, or relating
to, or as a result of, this Agreement, the other Transaction Documents, any
Transactions, any Event of Default or any action taken or omitted to be taken by
any Indemnified Party under or in connection with any of the foregoing, and any
enforcement of any of the provisions of the Transaction Documents; provided that
no Seller shall be liable for Indemnified Amounts resulting from the gross
negligence or willful misconduct of any Indemnified Party. Without limiting the
generality of the foregoing, each Seller agrees to hold Purchaser harmless from
and indemnify Purchaser against all Indemnified Amounts with respect to all
Purchased Assets relating to or arising out of any violation or alleged
violation of any environmental law, rule or regulation or any consumer credit
laws, including without limitation ERISA, the Truth in Lending Act and/or the
Real Estate Settlement Procedures Act in each case, which does not result from
the gross negligence or willful misconduct of any Indemnified Party. In any
suit, proceeding or action brought by Purchaser in connection with any Purchased
Asset for any sum owing thereunder, or to enforce any provisions of any
Purchased Asset, each Seller agrees to hold Purchaser harmless from and
indemnify Purchaser from and against all Indemnified Amounts suffered by
Purchaser by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller Party or any Affiliate thereof party to
the Transaction Documents of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from any Seller Party or any
Affiliate thereof party to the Transaction Documents. The obligation of each
Seller hereunder is a recourse obligation of such Seller. This Article 27(a)
shall (other than in respect of Indemnified Taxes) not apply with respect to
taxes other than any taxes that represent losses, claims, damages, etc. arising
from any non-tax claim.

(b) Sellers agree to pay or reimburse upon written demand all of Purchaser’s
actual out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel) incurred in connection with
(i) the preparation, negotiation, execution and consummation of, and any
amendment, supplement or modification to, any Transaction Document or any
Transaction thereunder, whether or not such Transaction Document (or amendment
thereto) or such Transaction is ultimately consummated (provided that the
related Seller shall not be required to reimburse Purchaser for any such costs
and expenses related to

 

78



--------------------------------------------------------------------------------

Pre-Purchase Due Diligence in a respect of any Transaction or proposed
Transaction which is not ultimately consummated, in each case other than the
applicable Pre-Purchase Legal/Due Diligence Review Fee), (ii) the consummation
and administration of any Transaction, (iii) any preservation of the Purchaser’s
rights under the Transaction Documents, (iv) any performance by Purchaser of any
obligations of any Seller in respect of any Purchased Asset, (v) if any Event of
Default has occurred and is continuing any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, (vi) the custody, care or preservation of the Collateral
(including insurance, filing and recording costs) and defending or asserting
rights and claims of Purchaser in respect thereof, by litigation or otherwise,
(vii) the maintenance of the Collection Accounts and registering the Collateral
in the name of Purchaser or its nominee, (viii) any default by any Seller in
repurchasing the Purchased Asset after such Seller has given a notice in
accordance with Article 3(e) of an Early Repurchase Date, (ix) any failure by
any Seller to sell any Eligible Asset to Purchaser on the Purchase Date thereof,
(x) any actions taken and which are reasonably necessary to perfect or continue
any lien created under any Transaction Document, (xi) Purchaser owning any
Purchased Asset or other Purchased Item and/or (xii) in accordance with
Section 28(e), any due diligence performed by Purchaser pursuant to Article 28.
All such expenses shall be recourse obligations of Sellers to Purchaser under
this Agreement. A certificate as to such costs and expenses, setting forth the
calculations thereof shall be conclusive and binding upon Sellers absent
manifest error.

(c) This Article 27 shall survive termination of this Agreement and the
repurchase of all Purchased Assets.

ARTICLE 28

DUE DILIGENCE

(a) Each Seller acknowledges that Purchaser has the right to perform continuing
due diligence reviews with respect to the Purchased Assets (including obtaining
updated or new appraisals not to exceed one appraisal per year for any Mortgaged
Property so long as the related loan is not a Defaulted Asset), the Borrowers
(including any other obligors), the Seller Parties and Servicer for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise. Each Seller agrees that upon reasonable prior
notice (unless an Event of Default has occurred and is continuing, in which case
no prior notice shall be required), such Seller shall provide (or shall cause
any other Seller Party or Servicer, as applicable, to provide) reasonable access
to Purchaser and any of its agents, representatives or permitted assigns to the
offices of such Seller, such other Seller Party or Servicer, as the case may be,
during normal business hours and permit them to examine, inspect, and make
copies and extracts of the Purchased Asset Files, Servicing Records and any and
all documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession or under the control of such party.

(b) Each Seller agrees that it shall, promptly upon reasonable request of
Purchaser, deliver (or shall cause to be delivered) to Purchaser and any of its
agents, representatives or permitted assigns copies of any documents permitted
to be reviewed by Purchaser in accordance with Article 28(a).

 

79



--------------------------------------------------------------------------------

(c) Each Seller agrees to make available (or to cause any other Seller Party or
Servicer, as applicable, to make available) to Purchaser and any of its agents,
representatives or permitted assigns (i) in person at the time of any inspection
pursuant to Article 28(a) or (ii) upon reasonable prior written notice (unless
an Event of Default has occurred and is continuing, in which case no prior
notice shall be required and there shall be no limitation on frequency), by
phone, as applicable, a knowledgeable financial or accounting officer or asset
manager, as applicable, of such Seller, such other Seller Party or Servicer, as
the case may be, for the purpose of answering questions about any of the
foregoing Persons, or any other matters relating to the Transaction Documents or
any Transaction that Purchaser wishes to discuss with such Person.

(d) Without limiting the generality of the foregoing, each Seller acknowledges
that Purchaser may enter into Transactions with any Seller based solely upon the
information provided by such Seller to Purchaser and the representations,
warranties and covenants contained herein, and that Purchaser, at its option,
has the right at any time to conduct a partial or complete due diligence review
on some or all of the Purchased Assets. Purchaser may underwrite such Purchased
Assets itself or engage a third-party underwriter to perform such underwriting.
Each Seller agrees to reasonably cooperate with Purchaser and any third party
underwriter designated by Purchaser in writing in connection with such
underwriting, including, but not limited to, providing Purchaser and such third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of such Seller reasonably requested by Purchaser in
writing.

(e) Each Seller agrees to reimburse Purchaser within ten (10) Business Days
after receipt of an invoice therefor for any and all reasonable out-of-pocket
costs and expenses (including, without limitation, the reasonable fees and
expenses of outside counsel) incurred by Purchaser in connection with its
continuing due diligence activities pursuant to this Article 28.

ARTICLE 29

SERVICING

(a) The parties hereto agree and acknowledge that the Purchased Assets are sold
to Purchaser on a “servicing released” basis and Purchaser is owner of all
Servicing Rights so long as the Purchased Assets are subject to this Agreement.
Notwithstanding the foregoing, while no Event of Default exists, each Seller
shall be granted a revocable license (which license shall automatically be
revoked (i) every thirty (30) days unless Purchaser provides written notice to
such Seller that such license is extended for another thirty (30) days
(provided, however, that if Purchaser fails to deliver any such notice of
renewal, then upon notice from such Seller of such failure, Purchaser shall
provide notice to such Seller and Servicer of Purchaser’s election to extend
such thirty (30) day period or not extend such thirty (30) day period and, if
such notice of election to extend is provided by Purchaser after the expiration
of the immediately preceding thirty (30) day period, such extension shall apply
retroactively for the period beginning on the last day of such preceding thirty
(30) day period through and including the date such notice of election to extend
is provided by Purchaser), it being acknowledged that Purchaser intends to
include such written notice in a Purchase Price Differential statement with
respect to the Pricing Rate Period (provided, however, that Purchaser shall have
no obligation to provide such written notice in the aforesaid manner)) or
(ii) upon the occurrence of an Event of Default) to cause

 

80



--------------------------------------------------------------------------------

Servicer to service the Purchased Assets sold by such Seller, and such Seller
shall, at such Seller’s sole cost and expense, cause the Servicer to service the
Purchased Assets in accordance with the Servicing Agreement and this Article 29
and for the benefit of Purchaser; provided, however, that while an Event of
Default exists, the related Seller’s license to cause Servicer to service the
Purchased Assets shall be revoked. Notwithstanding the foregoing, no Seller
shall take any action or effect any Material Modification without first having
given prior notice thereof to Purchaser in each such instance and receiving the
prior written consent of Purchaser.

(b) The obligation of Servicer (or of the applicable Seller to cause Servicer)
to service any of the Purchased Assets shall cease, at Purchaser’s option, upon
the earliest of (i) Purchaser’s termination of Servicer in accordance with
Article 29(c), (ii) Purchaser not extending the related Seller’s revocable
license in accordance with Article 29(a) or (iii) the transfer of servicing to
any other Servicer and the assumption of such servicing by such other Servicer
in accordance with the terms of this Agreement. Each Seller agrees to reasonably
cooperate with Purchaser in connection with any termination of Servicer. Upon
any termination of Servicer, if no Event of Default shall have occurred and be
continuing, Sellers shall at their sole cost and expense transfer the servicing
of the effected Purchased Assets to another Servicer approved by Purchaser in
its reasonable discretion.

(c) Purchaser may, in its sole and absolute discretion, terminate Servicer or
any sub-servicer with respect to any Purchased Asset (i) upon the occurrence of
a default by the Servicer under the Servicing Agreement or (ii) during the
continuance of an Event of Default, either for cause or without cause, in each
case, without payment of any penalty or termination fee.

(d) Sellers shall not, and shall not permit Servicer to, employ any other
sub-servicers to service the Purchased Assets without the prior written approval
of Purchaser. If the Purchased Assets are serviced by a sub-servicer, the
related Seller shall irrevocably assign all rights, title and interest (if any)
in the servicing agreements with such sub-servicer to Purchaser; provided that
Servicer may delegate certain non-cashiering administrative functions to third
parties without Purchaser’s consent provided that Servicer at all times remains
liable for such functions.

(e) Each Seller shall cause Servicer and any sub-servicer to service the
Purchased Assets pursuant to the Servicing Agreement and any other applicable
servicing agreement, as the case may be, in each case in accordance with
Accepted Servicing Practices. With respect to each Purchased Asset, the
applicable Seller shall, within one (1) Business Day following the related
Purchase Date, deliver to each Borrower, issuer of a Participation Interest and
servicer (including the Servicer pursuant to the Servicing Agreement) of a
Purchased Asset an irrevocable redirection letter in the form attached as
Exhibit XI hereto (a “Redirection Letter”) acknowledging Purchaser’s security
interest in the Purchased Assets and instructing the Borrower, issuer or
servicer, as applicable, to remit all Income received with respect to the
Purchased Asset to the applicable Collection Account in accordance with Article
5(e) or as otherwise directed by Purchaser in accordance with the Redirection
Letter. If a Borrower, issuer, servicer or other obligor forwards any Income
with respect to a Purchased Asset to any Seller or to any of its Affiliates
rather than directly to the applicable Collection Account, such Seller shall
deliver an additional Redirection Letter to such Person, with a simultaneous
copy to the Servicer and the Purchaser, and make other commercially reasonable
efforts to cause such Person to forward such amounts directly to the applicable
Collection Account.

 

81



--------------------------------------------------------------------------------

(f) Each Seller agrees that, upon Purchaser’s purchase of each Purchased Asset,
Purchaser is the owner of all servicing records related to the Purchased Assets,
including but not limited to the Servicing Agreement, files, documents, records,
data bases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Assets (the “Servicing Records”) so long as the Purchased Assets
are subject to this Agreement. Each Seller covenants to (or use commercially
reasonable efforts to cause Servicer to) safeguard such Servicing Records and to
deliver them promptly to Purchaser or its designee (including the Custodian) at
Purchaser’s request.

(g) The payment of servicing fees shall be solely the responsibility of Sellers
and shall be subordinate to payment of amounts outstanding and due to Purchaser
under the Transaction Documents (except as expressly set forth in the
Transaction Documents).

ARTICLE 30

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN

(a) Contractual Recognition of Bail-in.

(i) Each party acknowledges and accepts that liabilities arising under this
Agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of this Agreement as may
be necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by Purchaser to any Seller may include, without
limitation:

(A) a reduction, in full or in part, of the Bail-in Termination Amount; and/or

(B) a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case such Seller acknowledges
and accepts that any such shares or other instruments of ownership may be issued
to or conferred upon it as a result of the Bail-in Action.

(ii) Each party acknowledges and accepts that this provision is exhaustive on
the matters described herein to the exclusion of any other agreements,
arrangements or understanding between the parties relating to the subject matter
of this Agreement and that no further notice shall be required between the
parties pursuant to the Agreement in to order to give effect to the matters
described herein.

(iii) The acknowledgements and acceptances contained in clauses (i) and (ii)
above will not apply if:

(A) the relevant resolution authority determines that the liabilities arising
under this Agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or

 

82



--------------------------------------------------------------------------------

(B) the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in clauses
(i) and (ii).

(iv) For purposes of this Article 30:

“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this Agreement.

“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this Agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.

“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.

“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.

A reference to a “regulated entity” is to any BRRD undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority (“FCA”),
both as amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.

(b) Contractual Recognition of UK Stay in Resolution. Where a resolution measure
is taken in relation to any BRRD undertaking or any member of the same group as
that BRRD undertaking and that BRRD undertaking or any member of the same group
as that BRRD undertaking is a party to this Agreement (any such party to this
Agreement being an “Affected Party”), each other party to this Agreement agrees
that it shall only be entitled to exercise any termination rights under or
rights to enforce a security interest in connection with this Agreement against
the Affected Party to the extent that it would be entitled to do so under the
Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.

 

83



--------------------------------------------------------------------------------

For the purpose of this clause, “resolution measure” means a ‘crisis prevention
measure’, ‘crisis management measure’ or ‘recognised third-country resolution
action’, each with the meaning given in the “PRA Rulebook: CRR Firms and
Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be amended
from time to time (the “PRA Contractual Stay Rules”), provided, however, that
‘crisis prevention measure’ shall be interpreted in the manner outlined in Rule
2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”, “Special
Resolution Regime” and “termination right” have the respective meanings given in
the PRA Contractual Stay Rules.

(c) Notice Regarding Client Money Rules. Purchaser, as a CRD credit institution
(as such term is defined in the rules of the FCA), holds all money received and
held by it hereunder as banker and not as trustee. Accordingly, money that is
received and held by Purchaser from a Seller Party will not be held in
accordance with the provisions of the FCA’s Client Asset Sourcebook relating to
client money (the “Client Money Rules”) and will not be subject to the statutory
trust provided for under the Client Money Rules. In particular, Purchaser shall
not segregate money received by it from a Seller Party from Purchaser money and
Purchaser shall not be liable to account to a Seller Party for any profits made
by Purchaser use as banker of such cash and upon failure of Purchaser, the
client money distribution rules within the Client Asset Sourcebook (the “Client
Money Distribution Rules”) will not apply to these sums and so a Seller Party
will not be entitled to share in any distribution under the Client Money
Distribution Rules.

ARTICLE 31

MISCELLANEOUS

(a) All rights, remedies and powers of Purchaser hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Purchaser
whether under law, equity or agreement. In addition to the rights and remedies
granted to it in this Agreement, to the extent this Agreement is determined to
create a security interest, Purchaser shall have all rights and remedies of a
secured party under the UCC or, with respect to Foreign Purchased Assets, the
equivalent Requirements of Law in the relevant non-U.S. jurisdiction, as
applicable.

(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Signature pages to any
Transaction Document or certification delivered pursuant thereto delivered in
electronic form (such as PDF) shall be considered binding with the same force
and effect as original signatures.

(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

 

 

84



--------------------------------------------------------------------------------

(d) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(e) This Agreement, the Fee Letter and each Confirmation contain a final and
complete integration of all prior expressions by the parties with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties with respect to such subject matter, superseding all prior
oral or written understandings.

(f) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(g) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(h) Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole and absolute discretion, Purchaser shall decide to
consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Purchaser shall be final and
conclusive.

ARTICLE 32

TAXES

(a) Status of Purchaser.

(i) If Purchaser is entitled to an exemption from or reduction of withholding
tax with respect to payments made under the Transaction Documents, Purchaser
shall deliver to Sellers, prior to becoming a party to this Agreement, and at
the time or times reasonably requested by any Seller, such properly completed
and executed documentation reasonably requested by such Seller as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, Purchaser, if reasonably requested by any Seller,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Seller as will enable such Seller to determine
whether or not Purchaser is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this Article
32(a)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Purchaser’s reasonable judgment such completion, execution or submission would
subject such Purchaser to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Purchaser.

 

85



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) if Purchaser is a U.S. Person, it shall deliver to Sellers on or prior to
the date on which Purchaser becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of any Seller), executed copies or
originals of IRS Form W-9 (or any successor form) certifying that Purchaser is
exempt from U.S. federal backup withholding tax;

(B) if the Purchaser is not a U.S. Person, it shall, to the extent it is legally
entitled to do so, deliver to Sellers (in such number of copies as shall be
requested by any Seller) on or prior to the date on which Purchaser becomes a
party under this Agreement, whichever of the following is applicable:

(1) in the case of a Purchaser that is claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments
characterized as interest for U.S. tax purposes under any Transaction Document,
executed copies or originals of IRS Form W-8BEN or W-8BEN-E (or any successor
forms thereof, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed copies or originals of IRS Form W-8ECI (or any successor form
thereof);

(3) in the case of a Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Purchaser is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of any Seller as described in Section 881(c)(3)(B) of the Internal Revenue Code,
or a “controlled foreign corporation” related to any Seller described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies or originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form thereof); or

 

86



--------------------------------------------------------------------------------

(4) to the extent a Purchaser is not the beneficial owner, executed copies or
originals of IRS Form W-8IMY (or any successor form thereof), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W- 8BEN-E (or any successor forms thereof, as
applicable), a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Purchaser is a partnership and one or more direct or indirect partners of
such Purchaser are claiming the portfolio interest exemption, such Purchaser may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;

(C) if Purchaser is not a U.S. Person, it shall, to the extent it is legally
entitled to do so, deliver to Sellers (in such number of copies as shall be
requested by any Seller) on or prior to the date on which Purchaser becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of any Seller), executed copies or originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Sellers to determine the withholding or deduction required to be made; and

(D) if a payment made to Purchaser under any Transaction Document would be
subject to U.S. federal withholding tax imposed by FATCA if Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), Purchaser shall deliver to Sellers at the time or times prescribed
by law and at such time or times reasonably requested by any Seller such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Seller as may be necessary for such
Seller to comply with its obligations under FATCA and to determine that
Purchaser has complied with Purchaser’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and provide such successor form to Sellers, or promptly
notify Sellers in writing of its legal inability to do so.

(b) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any taxes as to which it has been indemnified
pursuant to this Agreement (including by the payment of additional amounts
pursuant to this Agreement), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Agreement with respect to the taxes giving rise to such refund), net of all
out of pocket costs and expenses (including taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Agreement (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such

 

87



--------------------------------------------------------------------------------

indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Agreement, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Agreement the payment of which would place
the indemnified party in a less favorable net after tax position than the
indemnified party would have been in if the tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other Person.

(c) Taxes and Foreign Purchased Assets.

(i) Purchaser, on the one hand, and each of the Sellers (as relevant), on the
other hand, each confirm that it will take all steps (including without
limitation the completion of procedural formalities) reasonably required by the
other such that payments by the obligors in respect of the Foreign Purchased
Assets can be made without deduction or withholding for or on account of tax so
far as legally permissible.

(ii) Purchaser agrees that, so long as no Event of Default has occurred and is
continuing, it will promptly notify the applicable Seller if Purchaser assigns
or otherwise transfers any interest in any Foreign Purchased Asset where an
individual holding the title of Managing Director or higher within the group at
Purchaser that covers this Agreement has actual knowledge that to do so would or
is likely to result in any increased deduction or withholding for or on account
of tax from amounts payable by the obligors in respect of such Foreign Purchased
Asset.

(d) Survival. Each party’s obligations under this Article 32 shall survive any
assignment of rights by Purchaser, the termination of the Transactions and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

ARTICLE 33

JOINT AND SEVERAL LIABILITY

(a) Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Purchaser to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) the liability of each
Seller with respect to the Repurchase Obligations (A) shall be absolute and
unconditional to the extent set forth in this Agreement and the other
Transaction Documents and shall remain in full force and effect, and be
reinstated, until all Repurchase Obligations shall have been paid, performed
and/or satisfied, as applicable, in full, and (B) until such payment,
performance and/or satisfaction, as applicable, has occurred, shall not be
discharged, affected, modified or impaired on the occurrence from time to time
of any event, including any of the following, whether or not with notice to or
the consent of any Seller, (1) the waiver, compromise, settlement, release,
termination or amendment (including any extension or postponement of the time
for payment, performance, satisfaction, renewal or refinancing) of any of the
Repurchase Obligations (other than a waiver, compromise, settlement,

 

88



--------------------------------------------------------------------------------

release or termination in full of the Repurchase Obligations), (2) the failure
to give notice to any Seller of the occurrence of any nonpayment or other
default, (3) the failure to make any demand for payment of any amounts owing to
Purchaser by any other Seller, (4) the release, substitution or exchange by
Purchaser of any Purchased Asset (whether with or without consideration) or the
acceptance by Purchaser of any additional collateral or the availability or
claimed availability of any other collateral or source of repayment or any
non-perfection or other impairment of collateral, (5) the release of any Person
primarily or secondarily liable for all or any part of the Repurchase
Obligations, whether by Purchaser or in connection with any Act of Insolvency
affecting any Seller or any other Person who, or any of whose property, shall at
the time in question be obligated in respect of the Repurchase Obligations or
any part thereof, or (6) to the extent permitted by Requirements of Law, any
other event, occurrence, action or circumstance that would, in the absence of
this Article 33, result in the release or discharge of any or all Sellers from
the performance or observance of any Repurchase Obligation, (iii) Purchaser
shall not be required first to initiate any suit or to exhaust its remedies
against any Seller or any other Person to become liable, or against any of the
Purchased Assets, in order to enforce the Transaction Documents and each Seller
expressly agrees that, notwithstanding the occurrence of any of the foregoing,
each Seller shall be and remain directly and primarily liable for all sums due
under any of the Transaction Documents, (iv) when making any demand hereunder
against any Seller, Purchaser may, but shall be under no obligation to, make a
similar demand on any other Seller, and any failure by Purchaser to make any
such demand or to collect any payments from any other Seller, or any release of
any such other Seller shall not relieve any Seller in a respect of which a
demand or collection is not made or Sellers not so released of their obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of Purchaser against
Sellers, and (v) on disposition by Purchaser of any Purchased Asset, each Seller
shall be and shall remain jointly and severally liable for any deficiency to the
extent set forth in this Agreement and the other Transaction Documents.

(b) In furtherance of the foregoing, each Seller waives (i) any and all notices
of the creation, renewal, extension or accrual of any amounts at any time owing
to Purchaser by any other Seller under the Transaction Documents, (ii) any and
all notices of or proof of reliance by Purchaser upon any Seller or acceptance
of the obligations of any Seller under this Article 33, and all such amounts,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
obligations of Sellers under this Article 33, (iii) diligence, presentment,
protest, demand for payment and notice of nonpayment or other default to or upon
any Seller with respect to any amounts at any time owing to Purchaser by any
Seller under the Transaction Documents, other than such notices as are expressly
required to be given under this Agreement or any of the other Transaction
Documents.

(c) To the extent any Seller (a “Paying Seller”) shall have paid more than its
proportionate share of any payment made hereunder, such Paying Seller hereby
waives (i) any right to subrogation or set-off that it may acquire on account of
such payment against any other Seller or any collateral security or guarantee
and (ii) the right to seek contribution or reimbursement from any other Seller
in respect such payment, in each case, until all Repurchase Obligations are paid
in full. If any amount shall be paid to any Paying Seller on account of such
subrogation rights at any time when any Repurchase Obligations are outstanding,
amount shall be held by Paying Seller in trust for Purchaser, segregated from
other funds of Paying Seller, and shall, forthwith upon receipt by Paying
Seller, be turned over to Purchaser in the exact form received by Paying Seller
(duly indorsed by the Paying Seller to Purchaser, if required), to be applied
against amounts owing to Purchaser by Sellers under the Transaction Documents,
whether matured or unmatured, in such order as Purchaser may determine.

 

89



--------------------------------------------------------------------------------

(d) With respect to any matter under the Transaction Documents for which (i) any
consent or approval of Seller is required, (ii) any notice to, or from, Seller
is required or (iii) any other undertaking is made by Seller, unless otherwise
specified with respect to such consent, approval, notice or undertaking , such
action by (or notice to) any Seller shall be sufficient for all such purpose.

[REMAINDER OF PAGE LEFT BLANK]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

BARCLAYS BANK PLC, as Purchaser

By:

 

/s/ Francis X. Gilhool

 

Name: Francis X. Gilhool

 

Title: Managing Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Barclays-BXMT – A&R Master Repurchase Agreement]



--------------------------------------------------------------------------------

PARLEX 3A FINCO, LLC, as US Seller

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title: Executed Vice President, Capital

Markets and Treasurer

PARLEX 3A UK FINCO, LLC, as UK Seller

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title: Executive Vice President, Capital

Markets and Treasurer

PARLEX 3A EUR FINCO, LLC, as EUR Seller

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title: Executive Vice President, Capital

Markets and Treasurer

 

[Signature Page to A&R Master Repurchase Agreement]



--------------------------------------------------------------------------------

ANNEX I

WIRE INSTRUCTIONS

Payments to US Seller:

 

Bank:

 

Bank of America

ABA#:

 

026009593

Account#:

 

483024227101

Account Name:

 

Blackstone Mortgage Trust, Inc.

Contact:

 

Thomas Brandlein, (646) 482-3175

Payments to UK Seller:

Bank:

 

Bank of America

Account#:

 

22096011

Bank Sort Code #:

 

165050

IBAN#:

 

GB69 BOFA 1650 5022 0960 11

Bank SWIFT ID #:

 

BOFAGB22

Account Name:

 

Ambassador GBP Holdings, LLC for the benefit of Parlex 3A UK Finco, LLC

Contact:

 

Thomas Brandlein, (646) 482-3175

Payments to EUR Seller:

Bank:

 

Bank of America

IBAN#:

 

GB77 BOFA 1650 5022 0780 19

Bank SWIFT ID #:

 

BOFAGB22

Account Name:

 

Ambassador EUR Holdings, LLC for the benefit of Parlex 3A EUR Finco, LLC

Contact:

 

Thomas Brandlein, (646) 482-3175

 

Annex. I-1



--------------------------------------------------------------------------------

EXHIBIT I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Purchaser:

  

Barclays Bank PLC

  

745 7th Avenue

  

New York, New York 10019

  

Attention: Francis X. Gilhool, Jr.

  

Telephone: (212) 526-6970

  

Email: francis.gilhool@barclayscapital.com

with copies to:

  

Dechert LLP

  

Cira Centre

  

2929 Arch Street

  

Philadelphia, PA 19104

  

Attention: David W. Forti

  

Telephone: (215) 994 2647

  

Email: david.forti@dechert.com

Sellers:

  

Parlex 3A Finco, LLC

  

Parlex 3A UK Finco, LLC

  

Parlex 3A EUR Finco, LLC

  

c/o Blackstone Mortgage Trust, Inc.

  

345 Park Avenue, 42nd Floor

  

New York, New York 10154

  

Attention: Douglas Armer

  

Telephone: (212) 583-5000

  

Email: BXMTBarclaysFacility@blackstone.com

with copies to:

  

Ropes & Gray LLP

  

1211 Avenue of the Americas

  

New York, NY 10036-8704

  

Attn: Daniel L. Stanco

  

Tel: (212) 841-5758

  

Email: Daniel.Stanco@ropesgray.com

Guarantor:

  

Blackstone Mortgage Trust, Inc.

  

c/o Blackstone Mortgage Trust, Inc.

  

345 Park Avenue, 42nd Floor

  

New York, New York 10154

  

Attention: Douglas Armer

  

Telephone: (212) 583-5000

  

Email: BXMTBarclaysFacility@blackstone.com

 

Exhibit I-1



--------------------------------------------------------------------------------

with copies to:

  

Ropes & Gray LLP

  

1211 Avenue of the Americas

  

New York, NY 10036-8704

  

Attn: Daniel L. Stanco

  

Tel: (212) 841-5758

  

Email: Daniel.Stanco@ropesgray.com

 

Ex. I-2



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF CONFIRMATION STATEMENT

[Date]

To: Barclays Bank PLC

Ladies and Gentlemen:

Reference is made hereby to the Amended and Restated Master Repurchase
Agreement, dated as of June 19, 2019 (as further amended, restated,
supplemented, or otherwise modified and in effect from time to time, the
“Agreement”) by and among Barclays Bank PLC (“Purchaser”), Parlex 3A Finco, LLC
(“US Seller”), Parlex 3A UK Finco, LLC (“UK Seller”) and Parlex 3A EUR Finco,
LLC (“EUR Seller” and, together with US Seller and UK Seller, each a “Seller”
and collectively, “Sellers”). This Confirmation is being delivered by
[US][UK][EUR] Seller to evidence its agreement to enter into a Transaction
pursuant to which (i) Purchaser will purchase from Seller the Eligible Asset
identified on the attached Schedule 1 and (ii) Seller will repurchase the
Eligible Asset identified on the attached Schedule 1. Purchaser’s delivery of an
executed counterpart of this Confirmation to Seller evidences Purchaser’s
agreement, subject to and in accordance with the Agreement, to enter into such
Transaction with Seller. Capitalized terms used herein without definition have
the meanings given in the Agreement.

 

Purchase Date:

  

__________, 20__

Purchased Asset(s):

  

___________________, as further identified on Schedule 1

Asset Type:

  

[Mortgage Loan][Mortgage Loan and Mezzanine Loan]1[Senior Note][Senior
Participation Interest]

Outstanding Principal Amount of Purchased

Asset as of Purchase Date:

  

As set forth on attached Schedule 1

Available Future Advances under Purchased

Asset as of Purchase Date:

  

As set forth on attached Schedule 1

Approved Future Advances:

  

[$][€][£]__________

Additional Approved Future

  

Advance Conditions:

  

[Specify any additional conditions required by Purchaser]

Repurchase Date:

  

__________, 20__

Repurchase Price:

  

As provided in the Agreement

 

1

Unless otherwise specified, with respect to any Asset Combination, any reference
to Eligible Asset or Purchased Asset shall include the applicable Mezzanine
Related Asset and the Mezzanine Asset that is, or is proposed to be, subject to
the same Transaction.

 

Ex. II-1



--------------------------------------------------------------------------------

Market Value:

  

[$][€][£]__________

Applicable Index:

  

[LIBOR][EURIBOR][___________]

Spread of Purchased Asset2:

  

__________% over [LIBOR][EURIBOR][___________]

Applicable Currency:

  

[$][€][£]

Purchase Date Spot Rate:

  

[NAP][__________%]3

Purchase Price Percentage:

  

__________%

Maximum Purchase Price:

  

[$][€][£]__________

Purchase Price:

  

[$][€][£]__________ (see attached Schedule 2)

Pricing Rate:

  

As defined in the Agreement

Governing Agreements:

  

As identified on attached Schedule 1

Representations and Warranties:

  

[Exhibit V-A to the Agreement][Exhibit V-B to the Agreement][Attached as
Schedule 2]4

Requested Wire Amount:

  

[$][€][£]__________

Type of Funding:

  

[Wet][Dry] Funding

Wiring Instructions

  

As identified on attached Schedule 3

Name and address for communications:

  

Purchaser:

  

Barclays Bank PLC

  

745 7th Avenue

  

New York, New York 10019

  

Attention: Francis X. Gilhool, Jr.

  

Telephone: (212) 526-6970

  

Email: francis.gilhool@barclayscapital.com

 

2

For the avoidance of doubt, this represents the spread of the Purchased Asset as
specified in the related Purchased Asset Documents.

3

To be included for Foreign Purchased Asset.

4

In the case of (x) a U.S. Purchased Asset, Exhibit V-A, (y) a Foreign Purchased
Asset (GBP), Exhibit V-B or (z) any other Foreign Purchased Asset, attach
Schedule 2.

 

 

Ex. II-2



--------------------------------------------------------------------------------

with copies to:

  

Dechert LLP

  

Cira Centre

  

2929 Arch Street

  

Philadelphia, PA 19104

  

Attention: David W. Forti

  

Telephone: (215) 994 2647

  

Email: david.forti@dechert.com

  

Seller:

  

[Parlex 3A Finco, LLC]

  

[Parlex 3A UK Finco, LLC]

  

[Parlex 3A EUR Finco, LLC]

  

c/o Blackstone Mortgage Trust, Inc.

  

345 Park Avenue, 42nd Floor

  

New York, New York 10154

  

Attention: Douglas Armer

  

Telephone: (212) 583-5000

  

Email: BXMTBarclaysFacility@blackstone.com

with copies to:

  

Ropes & Gray LLP

  

1211 Avenue of the Americas

  

New York, NY 10036-8704

  

Attn: Daniel L. Stanco

  

Tel: (212) 841-5758

  

Email: Daniel.Stanco@ropesgray.com

To evidence your agreement to enter into the Transaction in accordance with the
terms set forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.

 

[PARLEX 3A FINCO, LLC][ PARLEX 3A UK FINCO, LLC][PARLEX 3A EUR FINCO, LLC] By:  
   

Name:

 

Title:

 

Ex. II-3



--------------------------------------------------------------------------------

      [By:            

Name:

       

Title:]5

AGREED AND ACKNOWLEDGED:

      BARCLAYS BANK PLC      

By:

           

Name:

       

Title:

     

 

5

If wire instructions are to an account other than Seller’s account as set forth
on Annex I to the Agreement, the Confirmation must be signed by two
(2) Responsible Officers of Seller.



 

Ex. II-4



--------------------------------------------------------------------------------

Schedule 1 to Confirmation

Purchased Asset Schedule

Purchased Asset(s): [            ]

Outstanding Principal Amount of Purchased

Asset as of Purchase Date: [            ]

Available Future Advances under Purchased

Asset as of Purchase Date: [            ]

 

Ex. II-5



--------------------------------------------------------------------------------

Schedule 2 to Confirmation

Transaction Activity Log

 

Ex. II-6



--------------------------------------------------------------------------------

Schedule 3 to Confirmation

Wiring Instructions

Bank Name: _____________________

ABA #: _____________________

Account Number: _____________________

Reference: _____________________

 

Ex. II-7



--------------------------------------------------------------------------------

EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLERS

PARLEX 3A FINCO, LLC

 

Name

  

Specimen Signature

Douglas N. Armer    /s/ Douglas N. Armer

 

PARLEX 3A UK FINCO, LLC

 

Name

  

Specimen Signature

Douglas N. Armer    /s/ Douglas N. Armer

PARLEX 3A EUR FINCO, LLC

 

Name

  

Specimen Signature

Douglas N. Armer    /s/ Douglas N. Armer

 

[Signature Page to A&R Master Repurchase Agreement (Exhibit III)]



--------------------------------------------------------------------------------

EXHIBIT IV-A

FORM OF POWER OF ATTORNEY (U.S. PURCHASED ASSETS)

Know All Men by These Presents, that Parlex 3A Finco, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint Barclays Bank PLC
(“Purchaser”), its attorney-in-fact to act in Seller’s name, place and stead in
any way that Seller could do with respect to (i) the completion of the
endorsements of the Purchased Assets, including without limitation the
Promissory Notes, Assignments of Mortgages and Participation Certificates, and
any transfer documents related thereto, (ii) the recordation of the Assignments
of Mortgages, (iii) the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) the enforcement
of Seller’s rights under the Purchased Assets purchased by Purchaser pursuant to
the Amended and Restated Master Repurchase Agreement, dated as of June 19, 2019
(as amended, restated, supplemented, or otherwise modified and in effect from
time to time, the “Repurchase Agreement”), by and among Purchaser, Seller,
Parlex 3A UK Finco, LLC and Parlex 3A EUR Finco, LLC and to take such other
steps as may be necessary or desirable to enforce Purchaser’s rights against
such Purchased Assets, the related Purchased Asset Files and the Servicing
Records to the extent that Seller is permitted by law to act through an agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS POWER OF ATTORNEY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Ex. IV-A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this 30 day of March, 2018.

 

PARLEX 3A FINCO, LLC

By:  

/s/ Douglas N. Armer

Name:  

Douglas N. Armer

Title:  

Managing Director, Head of Capital Markets and Treasurer

ACKNOWLEDGMENT

STATE OF New York     )

COUNTY OF New York )

On March 29, 2018, before me, Migdalia Thomas a Notary Public, personally
appeared Douglas N. Armer, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that heexecuted the same in his authorized capacity, and that
by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of NY that the
foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature Migdalia Thomas

(Seal)

MIGDALIA THOMAS

Notary Public, State of New York

No. 01TH6291822

Qualified in Queens County

Commission Expires: 10/21/2021

 

Barclays-BXMT – Limited Power of Attorney from Seller



--------------------------------------------------------------------------------

EXHIBIT IV-B

FORM OF POWER OF ATTORNEY (FOREIGN PURCHASED ASSETS (GBP))

THIS POWER OF ATTORNEY is made and given on [_____] [__], 20[__], by Parlex 3A
UK Finco, LLC, a Delaware limited liability company whose registered office is
at [_________] (“Seller”) in favor of Barclays Bank PLC, whose registered office
is at [745 7th Avenue, New York, New York 10019] (the “Attorney” or
“Purchaser”), for the purposes and on the terms hereinafter set forth.

(A) By an Amended and Restated Master Repurchase Agreement, dated as of June 19,
2019 (as amended, restated, supplemented, or otherwise modified and in effect
from time to time, the “Repurchase Agreement”), Seller agreed to sell, and the
Attorney agreed to purchase, the Purchased Assets on terms requiring Seller to
repurchase the same on the terms set out therein

(B) In connection with the agreement of the Attorney to purchase the Purchased
Assets, Seller has agreed to enter into these presents for the purposes
hereinafter appearing.

NOW THIS DEED WITNESSETH and SELLER HEREBY APPOINTS the Attorney to be its true
and lawful attorney in the name of Seller or otherwise, for and on behalf of
Seller to do any of the following acts, deeds and things or any of them:

 

(a)

amend, substitute pages (where applicable), complete, date and deliver to the
facility agent for execution any Transfer Certificate executed by Seller,

 

(b)

take any action (including exercising voting and/or consent rights) with respect
to any participation interest,

 

(c)

complete the preparation and filing, in form and substance satisfactory to
Purchaser, of such financing statements, continuation statements, and other UCC
or other forms, as Purchaser may from time to time, reasonably consider
necessary to create, perfect, and preserve Purchaser’s security interest in the
Purchased Assets, Repurchase Agreement,

 

(d)

enforce Seller’s rights under the Purchased Assets purchased by Purchaser
pursuant to the Repurchase Agreement,

 

(e)

to take such other steps as may be necessary or desirable to fully and
effectively transfer Seller’s rights, title and interests in the Purchased
Assets to Purchaser or to enforce Purchaser’s rights against, under or with
respect to such Purchased Assets and the related Asset Files and the Servicing
Records or to enforce Seller’s rights under the Purchased Assets purchased by
Purchaser pursuant to the Repurchase Agreement.

The Attorney shall have the power in writing under seal by an officer of the
Attorney from time to time to appoint a substitute (each, a “Substitute
Attorney”) who shall have the power to act on behalf of Seller (whether
concurrently with or independently of the Attorney) as if that Substitute
Attorney shall have been originally appointed as the Attorney by this Deed
and/or to revoke any such appointment at any time without assigning any reason
therefor provided the Attorney shall continue to be liable for the negligence,
willful misconduct or bad faith of any such Substitute Attorney appointed by it.

 

Ex. IV-B-1



--------------------------------------------------------------------------------

SELLER DECLARES THAT:

This Power of Attorney shall be irrevocable and is given as security for the
interests of the Attorney under the Repurchase Agreement and will survive and
not be affected by the subsequent bankruptcy or insolvency or dissolution of
Seller.

Seller hereby agrees at all times hereafter to ratify and confirm whatever the
Attorney or any Substitute Attorney lawfully does or purports to do in the
exercise of any power conferred by this Power of Attorney.

Words and expressions defined in the Repurchase Agreement shall have the same
meanings in this Power of Attorney except so far as the context otherwise
requires.

This Power of Attorney is governed by and shall be construed in accordance with
English law.

[SIGNATURE PAGE FOLLOWS]

 

Ex. IV-B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this     day of                  , 20         .

 

PARLEX 3A UK FINCO, LLC

By:  

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

Title: Executive Vice President, Capital

         Markets and Treasurer

 

[Signature Page to Power of Attorney (UK)]



--------------------------------------------------------------------------------

EXHIBIT V-A

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

(FOR U.S. PURCHASED ASSETS)

Capitalized terms used but not defined in this Exhibit V shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V is attached (the “Master Repurchase Agreement”).

Seller acknowledges and agrees that the representations and warranties contained
in this Exhibit V may be amended from time to time by Purchaser in its
reasonable discretion to conform such representations and warranties to
Purchaser’s then current standard representations and warranties for commercial
mortgage-backed securitization transactions; provided, that such amended
representations and warranties shall only apply to Purchased Assets that are
originated after the date Seller receives written notice of the amended
representations and warranties.

CERTAIN DEFINED TERMS

“Anticipated Repayment Date” shall mean, with respect to any Mortgage Loan or
Mezzanine Loan that is identified on the related Purchased Asset Schedule as an
ARD Loan, the date upon which such Mortgage Loan or Mezzanine Loan, as
applicable, commences accruing interest at an increased interest rate.

“ARD Loan” shall mean a Mortgage Loan or a Mezzanine Loan the terms of which
provide that if, after an Anticipated Repayment Date, the related Borrower has
not prepaid such Mortgage Loan or Mezzanine Loan, as applicable, in full, any
principal outstanding on the Anticipated Repayment Date will accrue interest at
an increased interest rate.

“Assignment of Leases” shall mean any assignment of leases, rents and profits or
similar document or instrument executed by a Borrower in connection with the
origination of a Mortgage Loan.

“Companion Interest” shall mean, with respect to any Purchased Asset that is a
Participation Interest or a Senior Note, any subordinate or pari passu
Promissory Note or Participation Interest secured directly or indirectly by the
same Mortgaged Property.

“Equity Interests” shall mean, with respect to any Mezzanine Loan, 100% of the
direct or indirect equity interests, as applicable, in the entity or entities
that own the Mortgaged Property or Mortgaged Properties that indirectly secure
such Mezzanine Loan.

“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

 

Ex. V-A-1



--------------------------------------------------------------------------------

“Interest Rate” shall mean, with respect to each Mortgage Loan or Mezzanine
Loan, the related annualized rate at which interest is scheduled (in the absence
of a default) to accrue on such Mortgage Loan or Mezzanine Loan, as applicable,
from time to time in accordance with the related Promissory Note and applicable
law.

“REMIC Provisions” shall mean the provisions of the Code relating to real estate
mortgage investment conduits, within the meaning of Section 860D(a) of the Code.

“Treasury Regulations” shall mean applicable final regulations of the U.S.
Department of the Treasury.

REPRESENTATIONS AND WARRANTIES

A. All Purchased Assets. With respect to each Purchased Asset:

1. Complete Servicing File. All documents comprising the Servicing Records are
in the possession of the Servicer.

2. Ownership of Purchased Assets. Immediately prior to the sale, transfer and
assignment to Purchaser, no Purchased Asset was subject to any assignment (other
than assignments to Seller), participation (excluding, for the avoidance of
doubt, any Companion Interest) or pledge, and Seller had good title to, and was
the sole owner of, each Purchased Asset free and clear of any and all liens,
charges, pledges, encumbrances, participations (excluding, for the avoidance of
doubt, any Companion Interest), any other ownership interests on, in or to such
Purchased Asset other than any interim servicing agreement or similar agreement
and the rights of the holder of a Companion Interest under the related co-lender
or participation agreement. Seller has full right and authority to sell, assign
and transfer each Purchased Asset, and upon the insertion of Purchaser’s name
where applicable and countersignature by Purchaser where applicable, the
assignment to Purchaser constitutes a legal, valid and binding assignment of
such Purchased Asset free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Purchased Asset other than
(a) the rights of the holder of a Companion Interest under the related co-lender
or participation agreement and/or (b) if the Purchased Asset is subject to a
Mezzanine Loan, the holder of such Mezzanine Loan pursuant to the related
intercreditor agreement.

3. Purchased Asset File. The Purchased Asset File contains a true, correct and
complete copy (or, if required by the Custodial Agreement, original) of each
document evidencing or securing the Purchased Asset, or affecting the rights of
any holder thereof. With respect to any document contained in the Purchased
Asset File that is required to be recorded or filed in accordance with the
requirements set forth in the Custodial Agreement, such document is in form
suitable for recording or filing, as applicable, in the appropriate jurisdiction
and has been or will be recorded or filed as required by the Custodial
Agreement. With respect to each assignment, assumption, modification,
consolidation or extension contained in the Purchased Asset File, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is required to be recorded or filed, such assignment, assumption,
modification, consolidation or extension is in form suitable for recording or
filing, as applicable, in the appropriate jurisdiction.

 

Ex. V-A-2



--------------------------------------------------------------------------------

4. Purchased Asset Schedule. The information pertaining to each Purchased Asset
which is set forth in the related Purchased Asset Schedule is true and correct
in all material respects as of the Purchase Date and contains all information
required by the Transaction Documents to be contained therein.

B. Mortgage Loans. With respect to each Mortgage Loan that constitutes a
Purchased Asset:

1. Whole Loans. Such Mortgage Loan is a whole Mortgage Loan and not a
Participation Interest or other partial interest in a Mortgage Loan.

2. Loan Document Status. Each related Promissory Note, Mortgage, Assignment of
Leases (if a separate instrument) and other agreement executed by or on behalf
of the related Borrower in connection with such Purchased Asset is the legal,
valid and binding obligation of such Borrower (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except as such enforcement may
be limited by (i) anti-deficiency laws, bankruptcy, insolvency, receivership,
redemption, liquidation, fraudulent transfer, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and except that certain
provisions in such Purchased Asset Documents (including, without limitation,
provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clauses (i) and (ii) above) such
limitations or unenforceability will not render such Purchased Asset Documents
invalid as a whole or materially interfere with the mortgagee’s realization of
the principal benefits and/or security provided thereby (clauses (i) and (ii)
collectively, the “Insolvency Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes, Mortgages or other
operative Purchased Asset Documents, including, without limitation, any such
valid offset, defense, counterclaim or right based on intentional fraud by
Seller in connection with the origination of the Mortgage Loan, that would deny
the mortgagee the principal benefits intended to be provided by the Promissory
Note, Mortgage or other operative Purchased Asset Documents.

3. Mortgage Provisions. The Purchased Asset Documents for such Mortgage Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, nonjudicial foreclosure, in each case
subject to the limitations set forth in the Insolvency Qualifications.

4. Hospitality Provisions. The Purchased Asset Documents for such Mortgage Loan
that is secured by a hospitality property operated pursuant to a franchise
agreement or license agreement include an executed copy of such franchise or
license agreement as well as a comfort letter or similar agreement signed by the
Borrower and franchisor or licensor

 

Ex. V-A-3



--------------------------------------------------------------------------------

of such property enforceable by Purchaser or any subsequent holder of such
Mortgage Loan (including a securitization trustee) against such franchisor,
either directly or as an assignee of the originator. The Mortgage or related
security agreement for each Mortgage Loan secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office (or, with
respect to Wet Purchased Assets, has been submitted for filing in such office).

5. Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Purchased Asset File or to the
extent otherwise permitted in accordance with the Master Repurchase Agreement
(a) the material terms of each Mortgage, Promissory Note, Mortgage Loan guaranty
and related operative Purchased Asset Documents have not been waived, impaired,
modified, altered, satisfied, canceled, subordinated or rescinded in any respect
which materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or the use
or operation of the remaining portion of such Mortgaged Property; and (c) the
Borrower has not been released from its material obligations under the related
Purchased Asset Documents.

6. Lien; Valid Assignment. Subject to the Insolvency Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases from Seller will
constitute a legal, valid and binding assignment from Seller. Each related
Mortgage and Assignment of Leases is freely assignable without the consent of
the related Borrower. Each related Mortgage is (or, with respect to Wet
Purchased Assets, upon the recording thereof in the appropriate recording office
will be) a legal, valid and enforceable first lien on the related Borrower’s fee
(or if identified on the related Purchased Asset Schedule, leasehold) interest
in the Mortgaged Property in the principal amount of such Mortgage Loan or
allocated loan amount (subject only to Permitted Encumbrances (as defined below)
or any other title exceptions identified to Purchaser in a Requested Exceptions
Report (“Title Exceptions”)), except as the enforcement thereof may be limited
by the Insolvency Qualifications. Such Mortgaged Property (subject to Permitted
Encumbrances or any Title Exceptions) as of the origination date of the related
Mortgage Loan and, to Seller’s Knowledge, as of the related Purchase Date, is
free and clear of any recorded mechanics’ liens, recorded materialmen’s liens
and other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy, and, to Seller’s Knowledge and
subject to the rights of tenants (subject to and excepting Permitted
Encumbrances and any other Title Exceptions), and no rights exist which under
law could give rise to any such lien or encumbrance that would be prior to or
equal with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below). Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements is required in
order to effect such perfection.

7. Permitted Liens; Title Insurance. Each Mortgaged Property securing such
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or,

 

Ex. V-A-4



--------------------------------------------------------------------------------

if such policy is yet to be issued, by a pro forma policy, a preliminary title
policy with escrow or closing instructions or a “marked up” commitment, in each
case binding on the title insurer) (the “Title Policy”) in the original
principal amount of such Mortgage Loan (or with respect to a Mortgage Loan
secured by multiple properties, an amount equal to at least the allocated loan
amount with respect to the Title Policy for each such property) after all
advances of principal (including any advances held in escrow or reserves), that
insures for the benefit of the owner of the indebtedness secured by the
Mortgage, the first priority lien of the Mortgage, which lien is subject only to
(a) the lien of current real property taxes, water charges, sewer rents and
assessments not yet due and payable; (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record; (c) the exceptions
(general and specific) and exclusions set forth in such Title Policy; (d) other
matters to which like properties are commonly subject; (e) the rights of tenants
(as tenants only) under leases (including subleases) pertaining to the related
Mortgaged Property and condominium declarations; and (f) if the related Mortgage
Loan is cross-collateralized with any other Mortgage Loan, the lien of the
Mortgage for another Mortgage Loan contained in the same cross-collateralized
group, provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with the value or current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or the Borrower’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clause
(f) of the preceding sentence none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage. Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made thereunder and no claims have been paid
thereunder. Neither Seller, nor to Seller’s Knowledge, any other holder of the
Mortgage Loan, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy.

8. Junior Liens. It being understood that B notes secured (and any other
Purchased Asset that are cross-collateralized and cross-defaulted with a
Purchased Asset) by the same Mortgage as a Mortgage Loan are not subordinate
mortgages or junior liens, there are no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than as permitted under the related Purchased Asset Documents, Permitted
Encumbrances and the Title Exceptions, taxes and assessments, mechanics’ and
materialmen’s liens (which are the subject of the representation in paragraph
(7) above), and equipment and other personal property financing and related
Mezzanine Loan(s) which are also Purchased Assets under the Master Repurchase
Agreement). Except for related Mezzanine Loan(s) which are also Purchased Assets
under the Master Repurchase Agreement or as set forth on the related Purchased
Asset Schedule, Seller has no Knowledge of any mezzanine debt secured directly
by interests in the related Borrower.

9. Assignment of Leases and Rents. There exists as part of the related Purchased
Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage). Subject to Permitted Encumbrances and
Title Exceptions, each related Assignment of Leases creates (or, with respect to
Wet Purchased Assets, upon the recording thereof in the appropriate recording
office, will create) a valid first-priority collateral assignment of, or a valid
first-priority lien or security interest in, rents and certain rights under the
related lease or leases, subject only to a license granted to the related
Borrower to exercise

 

Ex. V-A-5



--------------------------------------------------------------------------------

certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Insolvency Qualifications. The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

10. UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the related originator has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, have been submitted in proper
form for filing and/or recording), UCC financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Mortgage Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by the related Borrower and located on such Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Purchased Asset Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be. Subject to the Insolvency Qualifications, each
related Mortgage (or equivalent document) upon recordation, creates a valid and
enforceable lien and security interest on the items of personalty described
above. No representation is made as to the perfection of any security interest
in rents or other personal property to the extent that possession or control of
such items or actions other than the filing of UCC financing statements are
required in order to effect such perfection.

11. Condition of Property. Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
(6) months of origination of the Mortgage Loan and within six (6) months of the
Purchase Date.

An engineering report or property condition assessment was prepared in
connection with the origination of such Mortgage Loan no more than twelve
(12) months prior to the Purchase Date. Seller has no Knowledge, based solely
upon due diligence customarily performed in connection with the origination of
comparable loans, of any material damage to the Mortgaged Property that Seller
believes would have a material adverse effect on the value of the Mortgaged
Property (a) other than those disclosed in the engineering report or property
condition assessment delivered to Purchaser in accordance with Exhibit VII and
(b) except to the extent that such material damage (i) has been repaired in all
material respects, (ii) is addressed by the escrow of funds established in an
aggregate amount consistent with the standards utilized by Seller with respect
to similar loans it holds for its own account have been established, which
escrowed amount will in all events be in an aggregate amount not less than the
estimated cost of the necessary repairs, or (iii) is fully covered by insurance
(subject to any deductible).

12. Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Purchase Date have

 

Ex. V-A-6



--------------------------------------------------------------------------------

become delinquent in respect of each related Mortgaged Property have been paid,
or an escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon. For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

13. Condemnation. As of the date of origination of such Mortgage Loan and to
Seller’s Knowledge as of the Purchase Date, there is no proceeding pending and,
to Seller’s Knowledge as of the date of origination of such Mortgage Loan and as
of the Purchase Date, there is no proceeding threatened for the total or partial
condemnation of such Mortgaged Property that would have a material adverse
effect on the value, use or operation of the Mortgaged Property.

14. Actions Concerning Mortgage Loan. As of the date of origination of such
Mortgage Loan and to Seller’s Knowledge as of the Purchase Date, there was no
pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any Borrower, guarantor, or Borrower’s
interest in the Mortgaged Property, an adverse outcome of which would reasonably
be expected to materially and adversely affect (a) such Borrower’s title to the
Mortgaged Property, (b) the validity or enforceability of the Mortgage, (c) such
Borrower’s ability to perform under the related Mortgage Loan, (d) such
guarantor’s ability to perform under the related guaranty, (e) the principal
benefit of the security intended to be provided by the Purchased Asset Documents
or (f) the current principal use of the Mortgaged Property.

15. Escrow Deposits. All escrow deposits and payments required to be escrowed
with lender pursuant to such Mortgage Loan are in the possession, or under the
control, of Seller or Servicer, and there are no deficiencies (subject to any
applicable grace or cure periods) in connection therewith, and all such escrows
and deposits or the right thereto) that are required to be escrowed with the
lender under the related Purchased Asset Documents are being conveyed by Seller
to Purchaser.

16. No Holdbacks. The principal amount of the Mortgage Loan stated on the
related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except for
Future Advances identified on the related Purchased Asset Schedule or in those
cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Borrower or other
considerations determined by Seller to merit such holdback).

17. Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Purchased Asset Documents to be, insured by a property insurance
policy providing coverage for loss in accordance with coverage found under a
“special cause of loss form” or “all risk form” that includes replacement cost
valuation issued by an insurer meeting the requirements of the related Purchased
Asset Documents and having a claims-paying or

 

Ex. V-A-7



--------------------------------------------------------------------------------

financial strength rating of at least “A-:VIII” from A.M. Best Company, “A3”
from Moody’s Investors Service, Inc. or “A-” from Standard & Poor’s Ratings
Service (collectively, the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (x) the original
principal balance of the Mortgage Loan and (y) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the related Borrower included in the Mortgaged Property (with
no deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

Each related Mortgaged Property is also covered (as of the Purchased Date), and
required to be covered pursuant to the related Purchased Asset Documents, by
business interruption or rental loss insurance which (subject to a customary
deductible) covers a period of not less than twelve (12) months (or with respect
to each Mortgage Loan on a single asset with a maximum principal balance of
$50 million or more, eighteen (18) months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in the maximum amount available under
the National Flood Insurance Program.

If the Mortgaged Property is located within twenty-five (25) miles of the coast
of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South Carolina
or North Carolina, the related Borrower is required to maintain coverage for
windstorm and/or windstorm related perils and/or “named storms” issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered (as of the Purchased Date), and required to be
covered pursuant to the related Purchased Asset Documents, by a commercial
general liability insurance policy issued by an insurer meeting the Insurance
Rating Requirements including coverage for property damage, contractual damage
and personal injury (including bodily injury and death) in amounts as are
generally required by prudent institutional commercial mortgage lenders, and in
any event not less than $1 million per occurrence and $2 million in the
aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was obtained by an insurer meeting the Insurance
Rating Requirements in an amount not less than 100% of the SEL or PML, as
applicable.

 

Ex. V-A-8



--------------------------------------------------------------------------------

The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the related Purchase Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of Purchaser. Each related Mortgage
Loan obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for premiums. All
such insurance policies (other than commercial liability policies) require at
least ten (10) days’ prior notice to the lender of termination or cancellation
arising because of nonpayment of a premium and at least thirty (30) days prior
notice to the lender of termination or cancellation (or such lesser period, not
less than ten (10) days, as may be required by applicable law) arising for any
reason other than non-payment of a premium and no such notice has been received
by Seller.

18. Access; Utilities; Separate Tax Lots. To Seller’s Knowledge based solely on
surveys obtained in connection with origination and the lender’s Title Policy
(or, if such policy is not yet issued, a pro forma title policy, a preliminary
title policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of such Mortgage Loan, each Mortgaged Property
(a) is located on or adjacent to a public road and has direct legal access to
such road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Borrower to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created.

19. No Encroachments. To Seller’s Knowledge based solely on surveys obtained in
connection with origination and the lender’s Title Policy (or, if such policy is
not yet issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of such Mortgage Loan, (a) all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy, (b) no improvements on adjoining parcels

 

Ex. V-A-9



--------------------------------------------------------------------------------

encroach onto the related Mortgaged Property except for encroachments that do
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under, or after
taking into account any applicable provisions of the Title Policy, and (c) no
improvements encroach upon any easements except for encroachments the removal of
which would not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy.

20. No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (in each case except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

21. REMIC. With respect to any Mortgage Loan identified in the relevant
Purchased Asset Documents as being REMIC eligible, such Mortgage Loan is a
“qualified mortgage” within the meaning of Section 860G(a)(3) of the Code (but
determined without regard to the rule in Treasury Regulations
Section 1.860G-2(f)(2) that treats certain defective mortgage loans as qualified
mortgages), and, accordingly, (a) the issue price of the Mortgage Loan to the
related Borrower at origination did not exceed the non-contingent principal
amount of the Mortgage Loan and (b) either: (i) such Mortgage Loan is secured by
an interest in real property (including buildings and structural components
thereof, but excluding personal property) having a fair market value (A) at the
date the Mortgage Loan was originated at least equal to 80% of the adjusted
issue price of the Mortgage Loan on such date or (B) at the Purchase Date at
least equal to 80% of the adjusted issue price of the Mortgage Loan on such
date, provided that for purposes hereof, the fair market value of the real
property interest must first be reduced by (1) the amount of any lien on the
real property interest that is senior to the Mortgage Loan and (2) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(ii) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third-party
credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan is identified in the related
Purchased Asset Documents as being REMIC eligible, if such Mortgage Loan was
“significantly modified” prior to the Purchase Date so as to result in a taxable
exchange under Section 1001 of the Code, it either (x) was modified as a result
of the default or reasonably foreseeable default of such Mortgage Loan or
(y) satisfies the provisions of either sub-clause (b)(i)(A) above (substituting
the date of the last such modification for the date the Mortgage Loan was
originated) or sub-clause (b)(i)(B), including the proviso thereto. If such
Mortgage Loan is identified in the Purchased Asset Documents as being REMIC
eligible, any prepayment premium and yield maintenance charges applicable to the
Mortgage Loan constitute “customary prepayment penalties” within the meaning of
Treasury Regulations Section 1.860G-(b)(2). All terms used in this paragraph
shall have the same meanings as set forth in the related Treasury Regulations.

22. Compliance with Usury Laws. The Interest Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination of such
Mortgage Loan with, or was exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

 

Ex. V-A-10



--------------------------------------------------------------------------------

23. Authorized to do Business. To the extent required under applicable law, as
of the Purchase Date or as of the date that such entity held the Promissory
Note, each holder of the Promissory Note was authorized to transact and do
business in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by any holder thereof.

24. Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination of the related Mortgage Loan and, to
Seller’s Knowledge, as of the Purchase Date, a trustee, duly qualified under
applicable law to serve as such, currently so serves and is named in the deed of
trust or has been substituted in accordance with the Mortgage and applicable law
or may be substituted in accordance with the Mortgage and applicable law by the
related mortgagee.

25. Local Law Compliance. To Seller’s Knowledge, based solely upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, or other affirmative investigation of local law compliance consistent
with the investigation conducted by Seller for similar commercial and
multifamily mortgage loans intended for securitization, with respect to the
improvements located on or forming part of each Mortgaged Property securing such
Mortgage Loan as of the date of origination of such Mortgage Loan and as of the
Purchase Date, there are no material violations of applicable zoning ordinances,
building codes and land laws (collectively, “Zoning Regulations”) other than
those which (i) constitute a legal non-conforming use or structure, as to which
the related Mortgaged Property may be restored or repaired to the full extent
necessary to maintain the use of the structure immediately prior to a casualty
or the inability to restore or repair to the full extent necessary to maintain
the use or structure immediately prior to the casualty would not materially and
adversely affect the value, use or operation of the related Mortgaged Property,
(ii) are insured by the Title Policy or other insurance policy, (iii) law and
ordinance insurance coverage has been obtained in respect thereof in amounts
customarily required by Seller for loans originated for securitization that
provides coverage for additional costs to rebuild and/or repair the property to
current Zoning Regulations, or (iv) would not have a material adverse effect on
the value, operation or net operating income of the Mortgaged Property. The
terms of the Purchased Asset Documents require the Borrower to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

26. Licenses and Permits. Each Borrower covenants in the Purchased Asset
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to Seller’s Knowledge based upon any of a
letter from any governmental authorities or other affirmative investigation of
local law compliance consistent with the investigation conducted by Seller for
similar related commercial and multifamily mortgage loans intended for
securitization, all such material licenses, permits and applicable governmental
authorizations are in effect. The Mortgage Loan requires the related Borrower to
be qualified to do business in the jurisdiction in which the related Mortgaged
Property is located.

 

Ex. V-A-11



--------------------------------------------------------------------------------

27. Recourse Obligations. The Purchased Asset Documents for such Mortgage Loan
provide that such Mortgage Loan (a) becomes full recourse to the Borrower and
guarantor (which is a natural person or persons, or an entity distinct from the
Borrower (but may be affiliated with the Borrower) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Borrower; (ii) if Borrower or
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Borrower or (iii) upon any voluntary transfer of either the
Mortgaged Property or equity interests in Borrower made in violation of the
Purchased Asset Documents; and (b) contains provisions providing for recourse
against the Borrower and guarantor (which is a natural person or persons, or an
entity distinct from the Borrower (but may be affiliated with the Borrower) that
has assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Borrower’s
(i) misappropriation of rents after the occurrence of an event of default under
the Mortgage Loan; (ii) misappropriation of security deposits (or,
alternatively, the failure of any security deposits to be delivered to lender
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to an event of default under such Mortgage Loan)),
insurance proceeds, or condemnation awards; (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the related
Purchased Asset Documents; or (v) commission of intentional material physical
waste at the Mortgaged Property.

28. Mortgage Releases. The terms of the related Mortgage or related Purchased
Asset Documents do not provide for release of any material portion of the
Mortgaged Property from the lien of the Mortgage except (a) a partial release,
accompanied by principal repayment of not less than a specified percentage at
least equal to the lesser of (i) 110% of the related allocated loan amount of
such portion of the Mortgaged Property and (ii) the outstanding principal
balance of the Mortgage Loan, (b) upon payment in full of such Mortgage Loan,
(c) [reserved], (d) releases of out-parcels that are unimproved or other
portions of the Mortgaged Property which will not have a material adverse effect
on the underwritten value of the Mortgaged Property and which were not afforded
any material value in the appraisal obtained at the origination of the Mortgage
Loan and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (e) as required pursuant to an order of
condemnation. With respect to any Mortgage Loan identified in the related
Purchased Asset Documents as REMIC eligible, with respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and
(ii) would not cause the subject Mortgage Loan to fail to be a “qualified
mortgage” within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the
mortgagee or servicer can, in accordance with the related Purchased Asset
Documents, condition such release of collateral on the related Borrower’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x). For purposes of the preceding clause (x), for any Mortgage
Loan originated after December 6, 2010, if the fair market value of the real
property constituting such Mortgaged Property after the release is not equal to
at least 80% of the principal balance of the Mortgage Loan outstanding after the
release, the Borrower is required to make a payment of principal in an amount
not less than the amount required by the REMIC Provisions.

 

Ex. V-A-12



--------------------------------------------------------------------------------

With respect to any Mortgage Loan identified in the related Purchased Asset
Documents as REMIC eligible, in the event of a taking of any portion of a
Mortgaged Property by a state or any political subdivision or authority thereof,
whether by legal proceeding or by agreement, the Borrower can be required to pay
down the principal balance of the related Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Borrower if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan.

With respect to any Mortgage Loan identified in the related Purchased Asset
Documents as REMIC eligible, no such Mortgage Loan that is secured by more than
one Mortgaged Property or that is cross-collateralized with another Mortgage
Loan permits the release of cross-collateralization of the related Mortgaged
Properties other than in compliance with the REMIC Provisions.

29. Financial Reporting and Rent Rolls. The Purchased Asset Documents for such
Mortgage Loan require the Borrower to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
and rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Borrower are in
the form of an annual combined balance sheet of the Borrower entities (and no
other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

30. Acts of Terrorism Exclusion. With respect to each Mortgage Loan with a
maximum principal balance over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007, and the
Terrorism Risk Insurance Program Reauthorization Act of 2015 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy. With respect to each other
Mortgage Loan, the related special all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Mortgage Loan, and,
to Seller’s Knowledge, do not, as of the Purchase Date, specifically exclude
Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to such Mortgage Loan, the related Purchased Asset Documents do not expressly
waive or prohibit the mortgagee from requiring coverage for Acts of Terrorism,
as defined in TRIA, or damages related thereto except to the extent that any
right to require such coverage may be limited by commercial availability on
commercially reasonable terms; provided, however, that if TRIA or a similar or
subsequent statute is not in effect, then, provided that terrorism insurance is
commercially available, the Borrower under such Mortgage Loan is required to
carry terrorism insurance, but in such event the Borrower

 

Ex. V-A-13



--------------------------------------------------------------------------------

shall not be required to spend on terrorism insurance coverage more than two
times the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Purchased Asset Documents (without giving effect to the cost
of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, the Borrower is required to purchase the maximum amount of
terrorism insurance available with funds equal to such amount.

31. Due-on-Sale or Encumbrance. Subject to specific exceptions set forth below,
such Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Mortgaged Property, including,
without limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Purchased Asset
Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Borrower, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Purchased Asset Documents, (iii) transfers
of less than, or other than, a controlling interest in the related Borrower,
(iv) transfers to another holder of direct or indirect equity in the Borrower, a
specific Person designated in the related Purchased Asset Documents or a Person
satisfying specific criteria identified in the related Purchased Asset
Documents, (v) transfers of stock or similar equity units in publicly traded
companies, (vi) a substitution or release of collateral within the parameters of
paragraph 28 herein or (vii) any mezzanine debt that existed at the origination
of the related Mortgage Loan, or future permitted mezzanine debt or (b) the
related Mortgaged Property is encumbered with a subordinate lien or security
interest against the related Mortgaged Property, other than (i) any Companion
Interest in such Mortgage Loan or subordinate debt that existed at origination
and is permitted under the related Purchased Asset Documents, (ii) purchase
money security interests, (iii) any Mortgage Loan that is cross-collateralized
and cross-defaulted with another Mortgage Loan or (iv) Permitted Encumbrances;
provided however, that the Mortgage Loan may provide a mechanism for the
assumption of the Mortgage Loan by a third party upon the Borrower’s
satisfaction of certain conditions precedent and the payment of a required
transfer fee. The Mortgage or other Purchased Asset Documents provide that to
the extent any rating agency fees are incurred in connection with the review of
and consent to any transfer or encumbrance, the Borrower is responsible for such
payment along with all other reasonable fees and expenses incurred by the
mortgagee relative to such transfer or encumbrance.

32. Single-Purpose Entity. Each Mortgage Loan requires the Borrower to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Purchased Asset Documents and the organizational documents of the
Borrower with respect to each Mortgage Loan with a maximum principal balance in
excess of $5 million as of the Purchase Date provide that the Borrower is a
Single-Purpose Entity, and each Mortgage Loan with a maximum principal balance
of $20 million or more as of the Purchase Date has a

 

Ex. V-A-14



--------------------------------------------------------------------------------

counsel’s opinion regarding non-consolidation of the Borrower. For this purpose,
a “Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Mortgage Loan has a maximum principal
balance equal to $5 million or less as of the Purchase Date, its organizational
documents or the related Purchased Asset Documents) provide substantially to the
effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Mortgaged Properties, and whose organizational documents further
provide, or which entity represented in the related Purchased Asset Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Purchased Asset Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Borrower for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

33. Defeasance. The Mortgage Loan does not permit defeasance.

34. Interest Rates. Each Mortgage Loan bears interest at a floating rate of
interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate), except in situations where default
interest may be imposed. For this purpose, “LIBOR” shall mean (a) the offered
rate for deposits in U.S. dollars for a period equal to thirty (30) days, which
appears on appears on Reuters Screen LIBOR01 Page (or its equivalent) as the
London Interbank Offering Rate as of 11:00 a.m., London time, on the applicable
determination date or (b) if such rate does not appear on Reuters Screen LIBOR01
Page (or its equivalent) as the London Interbank Offering Rate as of 11:00 a.m.,
London time, on the applicable determination date, then the arithmetic mean
(rounded as aforesaid) of certain offered quotations of rates to prime banks in
the London interbank market as of approximately 11:00 a.m., London time, in an
amount that is representative for a single transaction in the relevant market at
the relevant time. If LIBOR shall cease to be available pursuant to clauses
(a) and (b) above or to the extent it becomes unlawful for the lender to make or
maintain LIBOR loans, (x) in the event there exists an alternative rate to
replace LIBOR, the index rate of interest for such Mortgage Loan shall be a
published index that the lender determines is then-currently used in making
determinations of the interest rate for variable rate commercial loans, or
(y) in the event there does not exist an alternative rate to replace LIBOR, the
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate.”

35. Ground Leases. With respect to any Mortgage Loan where the Mortgage Loan is
secured by a ground leasehold estate under a Ground Lease in whole or in part,
and the related Mortgage does not also encumber the related lessor’s fee
interest in such Mortgaged Property, based upon the terms of the Ground Lease
and any estoppel or other agreement received from the ground lessor in favor of
the originator, its successors and assigns, Seller represents and warrants that:

(a) The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage;

 

Ex. V-A-15



--------------------------------------------------------------------------------

(b) The lessor under such Ground Lease has agreed in a writing included in the
related Purchased Asset File (or in such Ground Lease) that the Ground Lease may
not be amended, modified, or canceled or terminated by agreement of lessor and
lessee without the prior written consent of the lender (except termination or
cancellation if (i) notice of a default under the Ground Lease is provided to
lender and (ii) such default is curable by lender as provided in the Ground
Lease but remains uncured beyond the applicable cure period), and no such
consent has been granted by Seller since the origination of the Mortgage Loan,
except as reflected in any written instruments included in the related Purchased
Asset File;

(c) The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either the Borrower or the mortgagee) that extends not
less than twenty (20) years beyond the stated maturity of the related Mortgage
Loan, or ten (10) years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

(d) The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

(e) The Ground Lease does not, in Seller’s reasonable judgment, place
commercially unreasonable restrictions on the identity of the Mortgagee and the
Ground Lease is assignable to the holder of the Mortgage Loan and its assigns
without the consent of the lessor thereunder (or if such consent is necessary it
has been obtained), and in the event it is so assigned, it is further assignable
by the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor;

(f) Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To Seller’s Knowledge, there is no
material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a default under the terms
of such Ground Lease and to Seller’s Knowledge, such Ground Lease is in full
force and effect as of the Purchase Date;

(g) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against lender
unless such notice is given to the lender;

 

Ex. V-A-16



--------------------------------------------------------------------------------

(h) A lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

(i) The Ground Lease does not impose any restrictions on subletting that would
be viewed, in Seller’s reasonable judgment, as commercially unreasonable by
Seller in connection with loans originated for securitization;

(j) Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Purchased Asset
Documents) the lender or a trustee appointed by it having the right to hold and
disburse such proceeds as repair or restoration progresses, or to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest;

(k) In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

(l) Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

36. Servicing. The servicing and collection practices used by Seller (or, to
Seller’s Knowledge, the related originator or any interim servicer, if Seller or
an Affiliate was not the originator) with respect to the Mortgage Loan have at
all times been, in all respects, legal and have met Accepted Servicing
Practices.

37. Origination and Underwriting. The origination practices of Seller (or, to
Seller’s Knowledge, the related originator if Seller or an Affiliate was not the
originator) with respect to such Mortgage Loan have been, in all material
respects, legal and as of the date of its origination, such Mortgage Loan and
the origination thereof (to Seller’s Knowledge, if Seller or an Affiliate was
not the originator) complied in all material respects with, or was exempt from,
all requirements of federal, state or local law relating to the origination of
such Mortgage Loan; provided that such representation and warranty does not
address or otherwise cover any matters with respect to federal, state or local
law otherwise covered in this Exhibit V-A.

 

Ex. V-A-17



--------------------------------------------------------------------------------

38. [Reserved].

39. No Material Default; Payment Record. No Mortgage Loan has been more than
thirty (30) days delinquent, without giving effect to any grace or cure period,
in making required payments since origination, and as of its Purchase Date, no
Mortgage Loan is more than thirty (30) days delinquent (beyond any applicable
grace or cure period) in making required payments. To Seller’s Knowledge, there
is (a) no material default, breach, violation or event of acceleration existing
under the related Mortgage Loan, or (b) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Mortgage Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by Seller in this
Exhibit V. No person other than the holder of such Mortgage Loan may declare any
event of default under the Mortgage Loan or accelerate any indebtedness under
the Purchased Asset Documents.

40. Bankruptcy. As of the date of origination (to Seller’s Knowledge, if Seller
or an Affiliate was not the originator) of such Mortgage Loan and, to Seller’s
Knowledge, as of the Purchase Date, neither the Mortgaged Property (other than
tenants of such Mortgaged Property), nor any portion thereof, is the subject of,
and no Borrower, guarantor or tenant occupying a single-tenant property is a
debtor in state or federal bankruptcy, insolvency or similar proceeding.

41. Organization of Borrower. With respect to such Mortgage Loan, in reliance on
certified copies of the organizational documents of the related Borrower
delivered by such Borrower in connection with the origination of such Mortgage
Loan, the Borrower is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except with respect to any Mortgage Loan that is cross-collateralized or
cross defaulted with another Purchased Asset, to Seller’s Knowledge, no Mortgage
Loan has a Borrower that is an affiliate of a Borrower under another Purchased
Asset.

42. Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within twelve (12) months prior
to its origination date (or an update of a previous ESA was prepared during such
period), and such ESA (i) did not identify the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, hereinafter “Environmental Condition”) at the related Mortgaged
Property or the need for further investigation, or (ii) if the existence of an
Environmental Condition or need for further

 

Ex. V-A-18



--------------------------------------------------------------------------------

investigation was indicated in any such ESA, then at least one of the following
statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Borrower and is held or
controlled by the related lender; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Borrower that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the related Purchase Date, and, if and as
appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Borrower was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Borrower having financial
resources reasonably estimated to be adequate to address the situation is
required to take action. To Seller’s Knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

43. [Reserved].

44. Appraisal. The Purchased Asset File contains an appraisal of the related
Mortgaged Property with an appraisal date within six (6) months of the Mortgage
Loan origination date, and within six (6) months of the Purchase Date. The
appraisal is signed by an appraiser who is a Member of the Appraisal Institute
(“MAI”) and, to Seller’s Knowledge, had no interest, direct or indirect, in the
Mortgaged Property or the Borrower or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation.

45. Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan, except as set forth on the related
Purchased Asset Schedule.

46. Advance of Funds by Seller. After origination of such Mortgage Loan, no
advance of funds has been made by Seller to the related Borrower other than in
accordance with the related Purchased Asset Documents, and, to Seller’s
Knowledge, no funds have been received from any person other than the related
Borrower or an affiliate for, or on account of, payments due on such Mortgage
Loan (other than as contemplated by the Purchased Asset Documents, such as, by
way of example and not in limitation of the foregoing, amounts paid by the
tenant(s) into a lender-controlled lockbox if required or contemplated under the
related lease or the related Purchased Asset Documents). Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under such Mortgage Loan, other than contributions made on or prior to
the Purchase Date.

 

Ex. V-A-19



--------------------------------------------------------------------------------

47. Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

48. Affiliates. The related Borrower is not an Affiliate of Seller.

C. Mezzanine Loans. With respect to each Mezzanine Loan that constitutes a
Purchased Asset:

1. Whole Loans. Such Mezzanine Loan is a whole Mezzanine Loan secured by Equity
Collateral consisting of one hundred percent (100%) of the direct or indirect
equity interests in the entity or entities that own directly or indirectly the
related Mortgaged Property or Mortgaged Properties. No Mezzanine Loan is a
Participation Interest or other partial interest in a Mezzanine Loan. The
related Mortgage Loan complies with all of the representations and warranties
set forth in Section (B) above and is also a Purchased Asset subject to a
Transaction under the Master Repurchase Agreement.

2. Mezzanine Loan Document Status. Each related Promissory Note and other
agreement executed by or on behalf of the related Borrower in connection with
such Mezzanine Loan is the legal, valid and binding obligation of such Borrower
(subject to any non-recourse provisions contained in any of the foregoing
agreements and any applicable state anti-deficiency or market value limit
deficiency legislation), as applicable, and is enforceable in accordance with
its terms, except as such enforcement may be limited by the Insolvency
Qualifications.

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes or other Purchased
Asset Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of such Mezzanine Loan, that would deny the pledgee the
principal benefits intended to be provided by the Promissory Note or other
Purchased Asset Documents.

3. Pledge Provisions. The Purchased Asset Documents for each Mezzanine Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the related Equity Interests of
the principal benefits of the security intended to be provided thereby,
including realization by UCC foreclosure subject to the limitations set forth in
the Insolvency Qualifications.

4. Mezzanine Loan Status; Waivers and Modifications. Since origination and
except by written instruments set forth in the related Purchased Asset File or
to the extent otherwise permitted in accordance with the Master Repurchase
Agreement, (a) the material terms of the related pledge agreement, Promissory
Note, guaranty, and the other Purchased Asset

 

Ex. V-A-20



--------------------------------------------------------------------------------

Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mezzanine Loan; (b) no related
Equity Interests or any portion thereof has been released from the lien of the
related pledge or other security agreement in any manner which materially
interferes with the security intended to be provided by such agreement; and
(c) the related Borrower has not been released from its material obligations
under the related Purchased Asset Documents.

5. Lien; Valid Assignment. Subject to the Insolvency Qualifications, each
assignment of Mezzanine Loan and agreements executed in connection therewith
from Seller will constitute a legal, valid and binding assignment from Seller.
Each Mezzanine Loan is freely assignable without the consent of the related
Borrower. Each pledge of collateral for the Mezzanine Loan creates (or, with
respect to Wet Purchased Assets, upon the filing of a UCC financing statement in
the applicable filing office, will create) a legal, valid and enforceable first
priority security interest in such collateral, except as the enforcement thereof
may be limited by the Insolvency Qualifications. Notwithstanding anything herein
to the contrary, no representation is made as to the perfection of any security
interest in personal property to the extent that possession or control of such
items or actions other than the filing of UCC financing statements is required
in order to effect such perfection.

6. UCC 9 Policies. Seller’s security interest in the Equity Interests is covered
by a “UCC 9” insurance policy relating to the Mezzanine Loan (or, if such policy
is yet to be issued, by a pro forma title policy or “marked up” commitment
preliminary title policy with escrow or closing instructions, in each case
binding on the issuer), and (i) such policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, (ii) all premiums
thereunder have been paid, (iii) no claims have been made by or on behalf of
Seller thereunder, and (iv) no claims have been paid thereunder. The originator
of such Mezzanine Loan obtained a mezzanine endorsement to the “owner’s” title
policy and an assignment of title proceeds in connection therewith.

7. Actions Concerning Mezzanine Loan. As of the date of origination of such
Mezzanine Loan and to Seller’s Knowledge as of the Purchase Date, there was no
pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any related Borrower or guarantor, or the
related Equity Interests, or Mortgaged Property, an adverse outcome of which
would reasonably be expected to materially and adversely affect (a) such
Borrower’s title to such Equity Interests, (b) the related mortgage Borrower’s
title to the related Mortgaged Property, (c) the validity or enforceability of
the related Purchased Asset Documents, (d) such Borrower’s ability to perform
under such Mezzanine Loan (or the related mortgage Borrower’s ability to perform
under the related Mortgage Loan, as applicable), (e) such guarantor’s ability to
perform under the related guaranty or (f) the principal benefit of the security
intended to be provided by the Purchased Asset Documents.

8. Escrow Deposits. All escrow deposits and payments required to be escrowed
with lender pursuant to such Mezzanine Loan are in the possession, or under the
control, of Seller or Servicer, and there are no deficiencies (subject to any
applicable grace or cure periods) in connection therewith, and all such escrows
and deposits (or the right thereto) that are required to be escrowed with the
lender under the related Purchased Asset Documents are being conveyed by Seller
to Purchaser.

 

Ex. V-A-21



--------------------------------------------------------------------------------

9. No Holdbacks. The principal amount of such Mezzanine Loan stated on the
related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except for
Future Advances identified on the related Purchased Asset Schedule or in those
cases where the full amount of the Mezzanine Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to matters with respect to the
related Mortgaged Property, the Borrower or other considerations determined by
Seller to merit such holdback).

10. No Contingent Interest or Equity Participation. No Mezzanine Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (in each case except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

11. Compliance with Usury Laws. The Interest Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mezzanine Loan complied as of the date of origination of such
Mezzanine Loan with, or was exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

12. Recourse Obligations. The Purchased Asset Documents for such Mezzanine Loan
provide that such Mezzanine Loan (a) becomes full recourse to the Borrower and
guarantor (which is a natural person or persons, or an entity distinct from the
related Borrower (but may be affiliated with such Borrower) that has assets
other than the equity in the related Mortgaged Property that are not de minimis)
in any of the following events: (i) if any voluntary petition for bankruptcy,
insolvency, dissolution or liquidation pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by the related Borrower;
(ii) if Borrower or guarantor shall have colluded with (or, alternatively,
solicited or caused to be solicited) other creditors to cause an involuntary
bankruptcy filing with respect to the Borrower; or (iii) upon any voluntary
transfer of the related Mortgaged Property, Equity Interests, or equity
interests in the related Borrower made in violation of the related Purchased
Asset Documents; and (b) contains provisions providing for recourse against the
Borrower and guarantor (which is a natural person or persons, or an entity
distinct from the related Borrower (but may be affiliated with such Borrower)
that has assets other than the equity in the related Mortgaged Property that are
not de minimis), for losses and damages sustained by reason of the Borrower’s
(i) misappropriation of rents after the occurrence of an event of default under
the Mezzanine Loan; (ii) misappropriation of security deposits (or,
alternatively, the failure of any security deposits to be delivered to lender
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to an event of default under such Mezzanine Loan)),
insurance proceeds, or condemnation awards; (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the related
Purchased Asset Documents; or (v) commission of intentional material physical
waste at the related Mortgaged Property.

 

Ex. V-A-22



--------------------------------------------------------------------------------

13. Single-Purpose Entity. Each Mezzanine Loan requires the related Borrower to
be a Single-Purpose Entity for at least as long as such Mezzanine Loan is
outstanding. Both the Purchased Asset Documents and the organizational documents
of the Borrower with respect to each Mezzanine Loan with a maximum principal
balance in excess of $5 million as of the Purchase Date provide that such
Borrower is a Single-Purpose Entity, and each Mezzanine Loan with a maximum
principal balance of $20 million or more as of the Purchase Date has a counsel’s
opinion regarding non-consolidation of such Borrower.

14. Defeasance. The Mezzanine Loan does not permit defeasance.

15. Interest Rates. Each Mezzanine Loan bears interest at a floating rate of
interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate), except in situations where default
interest may be imposed. For this purpose, “LIBOR” shall mean (a) the offered
rate for deposits in U.S. dollars for a period equal to thirty (30) days, which
appears on appears on Reuters Screen LIBOR01 Page (or its equivalent) as the
London Interbank Offering Rate as of 11:00 a.m., London time, on the applicable
determination date or (b) if such rate does not appear on Reuters Screen LIBOR01
Page (or its equivalent) as the London Interbank Offering Rate as of 11:00 a.m.,
London time, on the applicable determination date, then the arithmetic mean
(rounded as aforesaid) of certain offered quotations of rates to prime banks in
the London interbank market as of approximately 11:00 a.m., London time, in an
amount that is representative for a single transaction in the relevant market at
the relevant time. If LIBOR shall cease to be available pursuant to clauses
(a) and (b) above or to the extent it becomes unlawful for the lender to make or
maintain LIBOR loans, (x) in the event there exists an alternative rate to
replace LIBOR, the index rate of interest for such Mezzanine Loan shall be a
published index that the lender determines is then-currently used in making
determinations of the interest rate for variable rate commercial loans, or
(y) in the event there does not exist an alternative rate to replace LIBOR, the
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate.”

16. Servicing. The servicing and collection practices used by the Seller (or, to
Seller’s Knowledge, the related originator or any interim servicer, if Seller or
an Affiliate was not the originator) with respect to the Mezzanine Loan have at
all times been, in all respects, legal and have met Accepted Servicing
Practices.

17. Origination and Underwriting. The origination practices of Seller (or, to
Seller’s Knowledge, the related originator if Seller or an Affiliate was not the
originator) with respect to such Mezzanine Loan have been, in all material
respects, legal and as of the date of its origination, such Mezzanine Loan and
the origination thereof (to Seller’s Knowledge, if Seller or an Affiliate was
not the originator) complied in all material respects with, or was exempt from,
all requirements of federal, state or local law relating to the origination of
such Mezzanine Loan; provided that such representation and warranty does not
address or otherwise cover any matters with respect to federal, state or local
law otherwise covered in this Exhibit V.

18. No Material Default; Payment Record. No Mezzanine Loan has been more than
thirty (30) days delinquent, without giving effect to any grace or cure period,
in making required payments since origination, and as of its Purchase Date, no
Mezzanine Loan is more than thirty (30) days delinquent (beyond any applicable
grace or cure period) in making

 

Ex. V-A-23



--------------------------------------------------------------------------------

required payments. To Seller’s Knowledge, there is (a) no material default,
breach, violation or event of acceleration existing under the Mezzanine Loan, or
(b) no event (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
which default, breach, violation or event of acceleration, in the case of either
(a) or (b), materially and adversely affects the value of the Mezzanine Loan,
provided, however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by Seller in this Exhibit V. No person other than the holder of
such Mezzanine Loan may declare any event of default under the Mezzanine Loan or
accelerate any indebtedness under the Purchased Asset Documents.

19. Bankruptcy. As of the date of origination (to Seller’s Knowledge, if Seller
or an Affiliate was not the originator) of each Mezzanine Loan and, to Seller’s
Knowledge, as of the Purchase Date, no related Borrower or guarantor is a debtor
in any state or federal bankruptcy, insolvency or similar proceeding.

20. Organization of Borrower. With respect to such Mezzanine Loan, in reliance
on certified copies of the organizational documents of the related Borrower
delivered by such Borrower in connection with the origination of such Mezzanine
Loan, such Borrower is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except with respect to any Mezzanine Loan that is cross-collateralized or
cross-defaulted with another Purchased Asset, to Seller’s Knowledge, no
Mezzanine Loan has a Borrower that is an affiliate of another Borrower under
another Purchased Asset.

21. Cross-Collateralization. No Mezzanine Loan is cross-collateralized or
cross-defaulted with any other loan, except any another Purchased Asset and only
to the extent set forth on the related Purchased Asset Schedule.

22. Advance of Funds by Seller. After origination of such Mezzanine Loan, no
advance of funds has been made by Seller to the related Borrower other than in
accordance with the related Purchased Asset Documents, and, to Seller’s
Knowledge, no funds have been received from any person other than the related
Borrower or an affiliate of the related Borrower for, or on account of, payments
due on such Mezzanine Loan (other than as contemplated by the related Purchased
Asset Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a lender-controlled lockbox if
required or contemplated under the related lease or the related Purchased Asset
Documents). Neither Seller nor any affiliate thereof has any obligation to make
any capital contribution to any Borrower under a Mezzanine Loan, other than
contributions made on or prior to the Purchase Date.

23. Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of such Mezzanine Loan.

24. Affiliates. The related Borrower is not an Affiliate of Seller.

 

Ex. V-A-24



--------------------------------------------------------------------------------

25. Not a Security. With respect to each Mezzanine Loan, such Mezzanine Loan has
not been deemed, and is not, a “security” within the meaning of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.

D. Senior Notes. With respect to each Purchased Asset that is a Promissory Note,
such note is a Senior Note (with no existing more-senior Promissory Note or
Participation Interest) related to a Mortgage Loan or a Mezzanine Loan that
complies with all of the representations set forth in Section (B) or (C) above,
as applicable. If such Promissory Note is pari passu with any other Promissory
Note, the holder of such Promissory Note is the lead and controlling holder as
between such pari passu Promissory Note pursuant to a co-lender agreement that
is legal, valid and enforceable as between its parties, subject to the
limitations set forth in the Insolvency Qualifications.

E. Participation Interests. With respect to each Purchased Asset that is a
Participation Interest:

1. Mortgage Loan/Mezzanine Loan. The related Mortgage Loan complies with all of
the representations set forth in Section (B) above and, if applicable, the
related Mezzanine Loan complies with all of the representations set forth in
Section (C) above.

2. Participation Certificate. Such Participation Interest is evidenced by a
physical Participation Certificate.

3. Record Holder; Status of Participation Agreement. Such Participation Interest
is a senior or pari passu participation interest (in each case, with no existing
more-senior participation interest) in either (x) a whole Mortgage Loan, (y) a
whole Mezzanine Loan or (z) both a whole Mortgage Loan and a whole Mezzanine
Loan. Seller or an agent on behalf of Seller and the holder of the related
Companion Interest(s) is the Record Holder of the related Mortgage Loan and, if
applicable, the Record Holder under the related Mezzanine Loan pursuant to (x) a
participation agreement that is legal, valid and enforceable as between its
parties and (y) if applicable, a custodial agreement that is legal, valid and
enforceable as between its parties, in each case subject to the limitations set
forth in the Insolvency Qualifications. If such Participation Interest is (i) a
pari passu participation interest or (ii) a senior participation interest with
respect to which no related junior participation interest accounts for more than
ten (10) percent of the maximum principal balance of the related Mortgage Loan
and, if applicable, the related Mezzanine Loan, the related participation
agreement provides that the holder of such Participation Interest has full
power, authority and discretion to service (or cause to be serviced) the related
Mortgage Loan and, if applicable, the related Mezzanine Loan, modify and amend
the terms thereof, pursue remedies and enforcement actions, including
foreclosure or other legal action, without consent or approval of any holder of
a Companion Interest (each, a “Companion Interest Holder”). If such
Participation Interest is a senior participation interest with respect to which
the related junior participation interest accounts for more than ten
(10) percent of the maximum principal balance of the related Mortgage Loan and,
if applicable, the related Mezzanine Loan, the control rights granted to the
holder of such junior participation pursuant to the related participation
agreement are customary for holders of junior participations in commercial
mortgage loans.

 

Ex. V-A-25



--------------------------------------------------------------------------------

4. Costs and Expenses. If the Participation Interest is pari passu with any
Companion Interest, the holder of such Companion Interest is required to pay its
pro rata share of any expenses, costs and fees associated with servicing and
enforcing rights and remedies under the related Mortgage Loan and, if
applicable, the related Mezzanine Loan upon request therefor by the holder of
such Participation Interest (or the Record Holder or a servicer). If the
Participation Interest is senior to any Companion Interests, the holder of such
Companion Interest is required to bear any expenses, costs and fees associated
with servicing and enforcing rights and remedies under the related Mortgage Loan
and, if applicable, the related Mezzanine Loan prior to the holder of such
Participation Interest.

5. Companion Interest Holders. The related participation agreement is effective
to convey the related Companion Interests to the related Companion Interest
Holders and is not intended to be or effective as a loan or other financing
secured by the related Mortgaged Property or, if applicable, the related Equity
Interests. Neither the holder of the Participation Interest nor the Record
Holder owes any fiduciary duty or obligation to any Companion Interest Holder
pursuant to the applicable participation agreement.

6. Purchased Asset File. The Purchased Asset File with respect to such
Participation Interest includes all material documents evidencing such
Participation Interest and since origination and except by written instruments
set forth in the related Purchased Asset File or to the extent otherwise
permitted in accordance with the Master Repurchase Agreement, the terms of such
documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any material respect except as set forth
in the documents contained in the Purchased Asset File. Each assignment of the
related Participation Certificate contained in the Purchased Asset File is in
the form required by the related participation agreement or is otherwise
sufficient to assign such Participation Certificate.

7. No Defaults or Waivers under Participation Documents. All amounts due and
owing to any Companion Interest Holder pursuant to the related participation
agreement or related documents have been duly and timely paid. (a) There is
(i) no default, breach or violation existing under any participation agreement
or related document, and (ii) no event (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, or violation under
any participation agreement or related document, and (b) no default, breach or
violation under any participation agreement or related document has been waived,
that, in the case of either (a) or(b), materially and adversely affects the
value of the Participation Interest; provided, however, that this representation
and warranty does not cover any default, breach or violation that specifically
pertains to or arises out of an exception scheduled to any other representation
and warranty made by Seller in this Exhibit V. No person other than the holder
of such Participation Interest or the related Companion Interests (or, in each
case, a pledgee of any such Participation Interests) may declare any default,
breach or violation under the applicable participation agreement or related
documents.

8. Bankruptcy. As of the Purchase Date (to Seller’s Knowledge, if neither Seller
nor an Affiliate thereof was the issuer of such Participation Interest), no
issuer of such Participation Interest is a debtor in any outstanding in state or
federal bankruptcy or insolvency proceeding. As of the Purchase Date (to
Seller’s Knowledge, if neither Seller nor an Affiliate thereof is the Companion
Interest Holder), no related Companion Interest Holder is a debtor in any
outstanding in state or federal bankruptcy or insolvency proceeding.

 

Ex. V-A-26



--------------------------------------------------------------------------------

9. No Known Liabilities. Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Participation Interest is or may become obligated.

10. Transfer. If Seller is the Record Holder, the Record Holder role, rights and
responsibilities are assignable by Seller without consent or approval other than
those that have been obtained and Seller will timely deliver to Custodian all
necessary assignments, notices, and documents in order to convey record title of
the related Mortgage Loan and, if applicable, the related Mezzanine Loan, and
other rights and interests to Purchaser in its capacity as successor Record
Holder;

11. No Repurchase. The terms of the related participation agreement do not
require or obligate the holder of the Participation Interest or the Record
Holder or their respective successors or assigns to repurchase any Companion
Interest under any circumstances.

12. No Misrepresentations. Neither Seller nor any Affiliate thereof that is the
issuer of such Participation Interest, in selling any Companion Interest to a
Companion Interest Holder, committed any fraud or made any misrepresentation or
omission of information Known to Seller or any Affiliate thereof necessary for a
prudent commercial real estate lender to make an informed decision to purchase
such Companion Interest.

13. UCC. Such Participation Interest (i) is not dealt in or traded on a
securities exchange or in a securities market, (ii) does not by its terms
expressly provide that it is a Security governed by Article 8 of the UCC,
(iii) is not Investment Property, (iv) is not held in a Securities Account and
(v) does not constitute a Security or a Financial Asset. The related
Participation Certificate is an Instrument. For purposes of this paragraph (13),
capitalized terms undefined in the Master Repurchase Agreement have the meaning
given to such term in the UCC.

 

Ex. V-A-27



--------------------------------------------------------------------------------

EXHIBIT V-B

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

(FOR FOREIGN PURCHASED ASSETS (GBP))

(attached)

 

Ex. V-B-1



--------------------------------------------------------------------------------

EXHIBIT V-B

REPRESENTATIONS AND WARRANTIES

REGARDING INIDIVIDUAL PURCHASED ASSETS IN ENGLAND AND WALES

The following Representations and Warranties are made in respect of Purchased
Assets where (and to the extent that) the Mortgaged Properties/y are/is located
in England or Wales.

Capitalized terms used but not defined in this Exhibit V-B shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V-B is attached (the “Master Repurchase Agreement”).

Seller acknowledges and agrees that the representations and warranties contained
in this Exhibit V-B may be amended from time to time by Purchaser in its
reasonable discretion to conform such representations and warranties to
Purchaser’s then current standard representations and warranties for commercial
mortgage-backed securitization transactions; provided, that such amended
representations and warranties shall only apply to Purchased Assets that are
originated or first acquired by Seller or any of its Affiliates after the date
Seller receives written notice of the amended representations and warranties.

REPRESENTATIONS AND WARRANTIES

With respect to each applicable Purchased Asset:

1. Such Purchased Asset complies with all of the representations and warranties
set for in Exhibit V-A of the Master Repurchase Agreement, to the extent
applicable for a Purchased Asset secured by Mortgaged Property located in
England or Wales.

2. The relevant Seller’s share of the related Purchased Asset carries a right to
repayment of principal under the related loan agreement (the related loan
agreement as amended from time to time, the “Relevant Loan”) in an amount not
less than the principal balance of the Seller’s share of the Relevant Loan
disclosed in the Confirmation.

3. Subject to registration at the Land Registry in England and Wales (an
application for which shall be submitted within the applicable priority period),
and subject to any Title Exception which references this Warranty and which is
expressed to be a derogation from this Warranty (if any), each Mortgage
constitutes a first ranking charge by way of legal mortgage over the relevant
Mortgaged Property and secures in priority to all other mortgages and charges
all monies owing under the related Mortgage Loan or, to the extent that the
Mortgage has not yet been registered, there is nothing preventing the related
Mortgage becoming registered as a first ranking charge by way of legal mortgage.

4. The Purchased Asset carries a right to repayment of principal under the
related Purchased Asset Documents in an amount not less than the principal
balance of such Purchased Asset as disclosed in the Confirmation and the
Purchased Asset is not subject to any right of set-off or counterclaim in favor
of a Borrower.

5. Interest is charged on the relevant Seller’s share of the related Purchased
Asset at such a rate or rates as may be determined in accordance with the
provisions of the Relevant Loan.



--------------------------------------------------------------------------------

6. On the basis of, and subject to the reservations and qualifications set out
in, the legal opinions referred to in the Relevant Loan, the related Purchased
Asset constitutes a valid and binding obligation of, and is enforceable against,
the Borrowers, subject to the general principles of law limiting such valid and
binding obligation and its enforceability.

7. Each relevant Seller or an Affiliate of the relevant Seller has, since the
date of origination of the related Purchased Asset, kept or procured the keeping
of full and commercially proper accounts, books and records showing clearly all
transactions, payments, receipts, proceedings and notices relating to its
relevant Seller share of the related Purchased Asset made or received by it or
by an Affiliate of the relevant Seller and which are complete and accurate in
all material respects and the said records are available to it on an
unrestricted basis, or, to the relevant Seller’s Knowledge, such records have
been kept by or on behalf of a predecessor-in-title to the relevant Seller, and,
to the Seller’s Knowledge such records of a predecessor-in-title to the relevant
Seller or an Affiliate of the relevant Seller are complete and accurate in all
material respects.

8. So far as the relevant Seller is aware, no event of default (howsoever
described) under the related Purchased Asset (each, a “Loan Event of Default”)
or any event or circumstance which would (with the expiry of a grace period, the
giving of notice, the making of any determination under the relevant documents
or any combination of any of the foregoing) be a Loan Event of Default has
occurred that has not been cured or waived.

9. The relevant Seller has not received any notice, and is not aware, that any
Hedging Transaction is invalid, void, or is subject to a claim impairment the
effect of which would reduce, impair or otherwise materially and adversely
affect the Relevant Loan or the Relevant Security (as that term is defined
below) for that Relevant Loan.

10. To the relevant Seller’s Knowledge there are no circumstances giving rise to
a material reduction in the market value of the relevant Mortgaged Properties
since the funding date of the relevant Purchased Asset (other than market forces
generally).

11. Each relevant Seller is (subject only to delivery of any necessary notice
which have been delivered or, to the extent not yet delivered, which shall be
delivered within 5 Business Days of the date that this Warranty is made) the
sole legal and beneficial owner of the relevant Purchased Asset and is the sole
beneficial owner of its interest in the security granted by a Borrower in
respect of the related Mortgage Loan (the “Relevant Security”) in each case free
and clear of all encumbrances, claims and equities other than those contemplated
by the Transaction Documents. The relevant Seller’s interest in the related
Purchased Asset is transferred with full title guarantee.

12. Each relevant Seller is entitled, under the terms of the Relevant Loan and
subject to the provisions for transfer as set out therein, to enter into the
Relevant Loan, to execute and deliver a Transfer Certificate and to grant
security to the Purchaser in accordance with the terms of the Relevant Loan, and
to transfer the relevant Purchased Asset (and its interest in the Relevant
Security relating to the same) to the Purchaser absolutely.

13. Prior to the advancing and purchase of the relevant Purchased Asset:

(a) the relevant Seller or a predecessor-in-title of the relevant Seller
commissioned an adequate due diligence procedure which initially or after
further investigation disclosed nothing which would have caused a reasonably
prudent mortgage lender to decline to proceed with the advance on its agreed
terms; and

 

Ex. V-B-3



--------------------------------------------------------------------------------

(b) the relevant Seller or, to the Seller’s Knowledge, a predecessor-in-title of
the relevant Seller have not become aware of any matter or thing since the date
of origination or acquisition materially affecting the title of the Borrowers to
any part of the Relevant Security which would have caused a reasonably prudent
mortgage lender to decline to proceed with the advance on its agreed terms.

14. To the Sellers’ Knowledge no report on title given by a lawyer in connection
with its or a predecessor-in-title’s origination of the relevant Purchased Asset
was negligently or fraudulently prepared.

15. The Mortgaged Properties securing the relevant Purchased Asset were valued
by an independent valuer prior to the advance of the relevant Purchased Asset
(the related valuation, the “Initial Valuation”).

16. To the Sellers’ Knowledge, the Initial Valuation was not fraudulently
undertaken by the relevant valuer and such Initial Valuation did not fail to
disclose any fact or circumstance which, if disclosed, would have caused the
relevant Sellers or a predecessor-in-title of the Relevant Seller to decline to
proceed with the origination of the relevant Purchased Asset.

17. To the Sellers’ Knowledge, the origination and advance of the relevant
Purchased Asset and any relevant Relevant Security and the circumstances of the
Borrowers satisfied in all material respects the applicable parts of the
relevant Seller’s underwriting and lending criteria, or of the underwriting and
lending criteria of a predecessor-in-title to the relevant Seller.

18. Each relevant Seller and each predecessor-in-title to the relevant Seller
has performed in all material aspects all of its obligations under or in
connection with the relevant Purchased Asset and to the relevant Seller’s
Knowledge the Borrowers have not taken or threatened to take any action against
such relevant Seller or against any agent, security trustee or other
administrative party under the Relevant Loan (together with the relevant Seller,
the “Finance Parties”) for any material failure on the part of the Finance
Parties under or in respect of the relevant Purchased Asset to perform any such
obligations.

19. The relevant Seller has not received written notice of any default or
forfeiture of any occupational lease granted in respect of any Mortgaged
Property or of the insolvency of any tenant of any Mortgaged Property which
would, in any case impair or otherwise materially and adversely affect the
Related Security.

20. Prior to making the initial advance under the relevant Purchased Asset, (i)
no written recommendation was received by the relevant Seller or a
predecessor-in-title of the relevant Seller from any valuer in connection with
its work on the Initial Valuation to carry out any further or additional
environmental audit, survey or report of any Mortgaged Property which was not
pursued (except for de minimis recommendations which, if not pursued, would be
inconsistent with the performance of adequate due diligence), and (ii) if any
such environmental audit, survey or report was performed prior to such
origination or acquisition, the results of any such environmental audit, survey
or report which was procured by the relevant Seller or a predecessor-in-title of
the relevant Seller were made available to the valuer in respect of the Initial
Valuation.

 

Ex. V-B-4



--------------------------------------------------------------------------------

21. The sale of the relevant Purchased Asset pursuant to a Transaction will
occur in the ordinary course of the business of the relevant Seller.

22. The relevant Borrowers had as at the date of origination of the relevant
Purchased Asset, and have, subject to matters disclosed in the due diligence
reports and the Property Reports which were disclosed to the valuer in
connection with the Initial Valuation, good and marketable title to the
Mortgaged Properties.

23. The relevant Sellers have not received and (to the relevant Seller’s
Knowledge) no Finance Party has received written notice that any insurance
policy in respect of a Mortgaged Property is about to lapse.

24. The relevant Seller has not received notice and the relevant Seller has no
Knowledge of the bankruptcy, liquidation, receivership, administration or a
winding up or administrative order or dissolution made against any Borrower or
owner of a Mortgaged Property.

25. As of the Purchase Date, to the relevant Seller’s Knowledge, no amount of
principal or interest due from the Borrowers has at any time been more than 5
Business Days overdue in respect of the related Purchased Asset.

26. No Mortgage Loan nor the related Mortgage consist of or includes any “stock”
or “marketable securities” within the meaning of section 125 of the Finance Act
2003, “chargeable securities” for the purposes of section 99 of the Finance Act
1986, a “chargeable interest” for the purposes of section 48 of the Finance Act
2003 or a “chargeable interest” for the purposes of section 4 of the Land
Transaction Tax and Anti-avoidance of Devolved Taxes (Wales) Act 2017) (in each
case, as such legislation may be amended, extended or re-enacted from time to
time).

27. No agreement for any Mortgage Loan is in whole or in part a regulated
agreement or consumer credit agreement (as defined in Section 8 of the Consumer
Credit Act 1974 (as amended, extended or re-enacted from time to time).

 

Ex. V-B-5



--------------------------------------------------------------------------------

EXHIBIT VI

ASSET INFORMATION

 

Asset ID #:

  

Hyper-Amortization Flag:

Applicable Currency:

  

Hyper-Amortization Term:

Asset Type: [Mortgage Loan][Mortgage Loan

  

Hyper-Amortization Rate Increase:

and Mezzanine Loan][Senior Note][Senior

  

Balloon Amount:

Participation]

  

Balloon LTV:

Borrower Name:

  

Prepayment Penalty Flag:

Borrower Address:

  

Prepayment Penalty Text:

Borrower City:

  

Lockout Period:

Borrower State:

  

Lien Position:

Borrower Zip Code:

  

Fee/Leasehold:

Recourse?

  

Ground Lease Expiration Date:

Guaranteed?

  

CTL (Yes/No):

Related Borrower Name(s):

  

CTL Rating (Moody’s):

Original Principal Balance:

  

CTL Rating (Duff):

Maximum Principal Balance:

  

CTL Rating (S&P):

Note Date:

  

CTL Rating (Fitch):

Loan Date:

  

Lease Guarantor:

Loan Type (e.g. fixed/arm):

  

CTL Lease Type (NNN, NN, Bondable):

Current Principal Balance:

  

Property Name:

Current Interest Rate (per annum):

  

Property Address:

Paid to date:

  

Property City:

Annual P&I:

  

Property Zip Code:

Next Payment due date:

  

Property Type (General):

Index (complete whether fixed or arm):

  

Property Type (Specific):

Gross Spread/Margin (complete whether fixed

or arm):

  

Cross-collateralized (Yes/No):*

  

Property Size:

Life Cap:

  

Year built:

Life Floor:

  

Year renovated:

Periodic Cap:

  

Actual Average Occupancy:

Periodic Floor:

  

Occupancy Rent Roll Date:

Rounding Factor:

  

Underwritten Average Occupancy:

Lookback (in days):

  

Largest Tenant:

Interest Calculation Method (e.g., Actual/360):

  

Largest Tenant SF:

Interest rate adjustment frequency:

  

Largest Tenant Lease Expiration:

P&I payment frequency:

  

2nd Largest Tenant:

First P&I payment due:

  

2nd Largest Tenant SF:

First interest rate adjustment date:

  

2nd Largest Tenant Lease Expiration:

First payment adjustment date:

  

3rd Largest Tenant:

Next interest rate adjustment date:

  

3rd Largest Tenant SF:

Next payment adjustment date:

  

3rd Largest Tenant Lease Expiration:

Conversion Date:

  

Converted Interest Rate Index:

  

 

*  If yes, give property information on each property covered and in aggregate
as appropriate. Asset ID’s should be denoted with a suffix letter to signify
loans/collateral.

Converted Interest Rate Spread:

Maturity date:

ARD Loan?

Loan term:

Amortization term:

 

Ex. VI-1



--------------------------------------------------------------------------------

Underwritten Average Rental Rate/ADR:

Underwritten Vacancy/Credit Loss:

Underwritten Other Income:

Underwritten Total Revenues:

Underwritten Replacement Reserves:

Underwritten Management Fees:

Underwritten Franchise Fees:

Underwritten Total Expenses:

Underwritten Leasing Commissions:

Underwritten Tenant Improvement Costs:

Underwritten NOI:

Underwritten NCF:

Underwritten Debt Service Constant:

Underwritten DSCR at NOI:

Underwritten DSCR at NCF:

Underwritten NOI Period End Date:

Hotel Franchise:

Hotel Franchise Expiration Date:

Appraiser Name:

Appraised Value:

Appraisal Date:

Appraisal Cap Rate:

Appraisal Discount Rate:

Underwritten LTV:

Environmental Report Preparer:

Environmental Report Date:

Environmental Report Issues:

Covered by Environmental Insurance (Yes/No):

Architectural and Engineering Report Preparer:

Architectural and Engineering Report Date:

Deferred Maintenance Amount:

Ongoing Replacement Reserve Requirement per A&E Report:

Immediate Repairs Escrow % (e.g. [___]%):

Replacement Reserve Annual Deposit:

Replacement Reserve Balance:

Tenant Improvement/Leasing Commission Annual Deposits:

Tenant Improvement/Leasing Commission Balance:

Taxes paid through date:

Monthly Tax Escrow:

Tax Escrow Balance:

Insurance paid through date:

Monthly Insurance Escrow:

Insurance Escrow Balance:

Reserve/Escrow Balance as of Date:

Probable Maximum Loss %:

Covered by Earthquake Insurance (Yes/No):

Number of times 30 days late in last 12 months:

Number of times 60 days late in last 12 months:

Number of times 90 days late in last 12 months:

Servicing Fee:

Secondary Financing in Place (Yes/No)

Secondary Financing Amount

Secondary Financing Description

Future Supplemental Financing (Yes/No)

Future Supplemental Financing Description Notes:

 

 

Ex. VI-2



--------------------------------------------------------------------------------

EXHIBIT VII

ADVANCE PROCEDURES

Timing set forth in this Exhibit reflects typical timing Purchaser needs to
review the Due Diligence Package. Purchaser will reasonably cooperate with
Seller to accommodate shorter timing, as needed, on a case by case basis.

Submission of Due Diligence Package. No less than ten (10) Business Days prior
to the each Purchase Date, Seller shall deliver to Purchaser for Purchaser’s
review and approval a due diligence package with respect to each Eligible Asset
proposed to be purchased on such proposed Purchase Date, which shall contain the
following items to the extent such items are applicable to such Eligible Asset
and are in Seller’s possession or available to it (the “Due Diligence Package”):

(1) Purchased Asset Documents. With respect to each Eligible Asset:

(a) if such Eligible Asset is not a Wet Purchased Asset, each of the Purchased
Asset Documents, blacklined against the approved form Purchased Asset Documents;
provided, however, if such Eligible Asset has not been originated and closed at
the time of such delivery, Seller shall deliver copies of all draft Purchased
Asset Documents, blacklined against the approved form Purchased Asset Documents
(with executed copies of all Purchased Asset Documents to be delivered no less
than three (3) Business Days prior to the proposed Purchase Date);

(b) if such Eligible Asset is a Wet Purchased Asset, (i) copies of all draft
Purchased Asset Documents, along with blacklines against the approved form
Purchased Asset Documents, (ii) no later than 11:00 a.m. on the Business Day
before the requested Purchase Date, execution versions in final form of (A) the
Promissory Note endorsed by the Seller in blank, without recourse (either on the
face thereof or pursuant to a separate allonge) and, with respect to Foreign
Purchased Assets, copies of all Transfer Certificates (or equivalent
documentation in any relevant jurisdiction) duly completed and executed by the
relevant parties, (B) the Mortgage and/or pledge agreement, (C) evidence
satisfactory to Purchaser that all documents necessary to perfect Seller’s (and,
by means of assignment to Purchaser on the Purchase Date, Purchaser’s) security
interest in the collateral (or, in the case of a Foreign Purchased Asset,
evidence satisfactory to the Purchaser of all filings, recordings, notifications
and/or regulations required under applicable Requirements of Law in the relevant
non-U.S. jurisdiction to perfect a valid first priority legal mortgage or charge
in the collateral) and (D) such other components of the Purchased Asset File as
Purchaser may reasonably require on a case by case basis with respect to the
particular Purchased Asset, in each case, along with blacklines of such executed
Purchased Asset Documents against the previously delivered drafts and (iii) not
later than the third (3rd) Business Day following the related Purchase Date,
executed copies of all Purchased Asset Documents along with blacklines of such
executed Purchased Asset Documents against the previously delivered drafts.

 

Ex. VII-1



--------------------------------------------------------------------------------

(c) if such Eligible Asset is a Wet Purchased Asset, a fully executed and
delivered Bailee Letter and Bailee Trust Receipt;

(d) certificates or other evidence of insurance demonstrating insurance coverage
in respect of the underlying real estate directly or indirectly securing or
supporting such Eligible Asset of types, in amounts, with insurers and otherwise
in compliance with the terms, provisions and conditions set forth in the
Purchased Asset Documents; provided, however, with respect to any Wet Purchased
Asset, if such certificates or other evidence of insurance are not available at
least ten (10) Business Day prior to the related Purchase Date, Seller shall
deliver such certificates or other evidence of insurance to Purchaser as soon as
they are available thereafter, and in any case, by no later than 10:00 a.m. on
the Business Day before the requested Purchase Date. Such certificates or other
evidence shall indicate that Seller, will be named as an additional insured as
its interest may appear and shall contain a loss payee endorsement in favor of
such additional insured with respect to the policies required to be maintained
under the Purchased Asset Documents;

(e) all surveys of the underlying real estate directly or indirectly securing or
supporting such Eligible Asset;

(f) as reasonably requested by Purchaser, reasonably satisfactory reports of
UCC, tax lien, judgment and litigation searches and title updates conducted by
search firms and/or title companies reasonably acceptable to Purchaser with
respect to the Eligible Asset, underlying real estate directly or indirectly
securing or supporting such Eligible Asset and Borrower, such searches to be
conducted in such location reasonably satisfactory to Purchaser;

(g) an unconditional commitment to issue a Title Policy in favor of Seller and
Seller’s successors and/or assigns with respect to Seller’s interest in the
related real property and insuring the assignment of the Eligible Asset to
Purchaser, with an amount of insurance that shall be not less than the maximum
principal amount of the Eligible Asset, or an endorsement or confirmatory letter
from the title insurance company that issued the existing title insurance
policy, in favor of Seller and Seller’s successors and/or assigns, that amends
the existing title insurance policy by stating that the amount of the insurance
is not less than the maximum principal amount of the Eligible Asset (taking into
account the proposed advance); and

(h) certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.

 

Ex. VII-2



--------------------------------------------------------------------------------

(2) Transaction-Specific Due Diligence Materials. Each of the following:

(a) a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks and all Underwriting
Issues,

(b) the Asset Information and, if available, maps and photos of the underlying
real estate directly or indirectly securing or supporting such Eligible Asset;

(c) a current rent roll and roll over schedule;

(d) a cash flow pro-forma, plus historical information;

(e) a description of the underlying real estate directly or indirectly securing
or supporting such Eligible Asset and any other collateral securing such
Eligible Asset, the related collateral securing such Eligible Asset, if any;

(f) indicative debt service coverage ratios;

(g) indicative loan-to-value ratios;

(h) a term sheet outlining the transaction generally;

(i) a description of the Borrower and sponsor, including experience with other
projects (real estate owned), their ownership structure (including, without
limitation, the board of directors, if applicable) and financial statements, if
available;

(j) a description of Seller’s relationship, if any, to the Borrower and sponsor;
and

(k) copies of documents evidencing such Eligible Asset, or current drafts
thereof, including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Purchaser, Seller shall deliver such
items to Purchaser promptly upon Seller’s receipt of such items.

(3) Environmental and Engineering. A “Phase 1” (and, if recommended by such
“Phase 1”, “Phase 2”) environmental report, an asbestos survey, if applicable,
and an engineering report, each in form reasonably satisfactory to Purchaser, by
an engineer or environmental consultant reasonably approved by Purchaser.

(4) Credit Memorandum. A credit memorandum, asset summary or other similar
document that details cash flow underwriting, historical operating numbers,
underwriting footnotes, rent roll and lease rollover schedule.

 

Ex. VII-3



--------------------------------------------------------------------------------

(5) Appraisal. An appraisal by a member of the Appraisal Institute performed in
accordance with The Federal Institutions Reform, Recovery and Enforcement Act of
1989, as amended. The related appraisal shall (A) be dated less than twelve
(12) months prior to the origination of the Eligible Asset and (B) not be
ordered by the related borrower or an Affiliate of the related borrower.

(6) Opinions of Counsel. Copies of all opinions of counsel addressed to Seller
and its successors and assigns from counsel to the underlying obligor on the
underlying loan transaction (including, without limitation, as to enforceability
of the loan documents, due formation, authority, choice of law, bankruptcy and
perfection of security interests) delivered in connection with the origination
thereof; provided that Seller may deliver drafts of such opinions if the
relevant Eligible Asset is a Wet Purchased Asset, and shall deliver final,
executed copies of such opinions (with blacklines to the previously distributed
drafts) on the Purchase Date of such Eligible Asset; provided, further, that
with respect to Eligible Assets which provide that the Borrower must be a
Single-Purpose Entity (as defined in Exhibit V), a counsel’s opinion regarding
non-consolidation of the Borrower shall not be required if such Eligible Asset
has a maximum principal balance of less than $20 million as of the proposed
Purchase Date.

(7) Additional Real Estate Matters. To the extent obtained by Seller from the
Borrower or the underlying obligor at the origination of the Eligible Asset,
such other real estate related certificates and documentation as may have been
requested by Purchaser, such as abstracts of all leases in effect at the real
property relating to such Eligible Asset.

(8) Exceptions Report. A list of all exceptions to the representations and
warranties set forth in Exhibit VI to this Agreement relating to the Purchased
Asset and any other Eligibility Criteria for such Purchased Asset (the
“Requested Exceptions Report”).

(9) Know Your Customer Information. All documentation and other information
received, and the results of all searched and investigations performed, as part
of “Know Your Customer” and Sanctions diligence with respect to the related
Borrower, guarantor and related parties.

(10) Other Documents. Any other documents as Purchaser or its counsel shall
reasonably deem necessary.

(11) Approval of Eligible Asset. Conditioned upon the timely and satisfactory
completion of Seller’s requirements in clause (a) above, Purchaser shall
endeavor to, no less than two (2) Business Days prior to the proposed Purchase
Date (i) notify Seller in writing (which may take the form of electronic mail
format) that Purchaser has not approved the proposed Eligible Asset as a
Purchased Asset or (ii) notify Seller in writing (which may take the form of
electronic mail format) that Purchaser has approved the proposed Eligible Asset
as a Purchased Asset. Purchaser’s failure to respond to Seller on or prior to
two (2) Business Days prior to the proposed Purchase Date, shall be deemed to be
a denial of Seller’s request that Purchaser approve the proposed Eligible Asset,
unless Purchaser and Seller has agreed otherwise in writing.

 

Ex. VII-4



--------------------------------------------------------------------------------

(12) Assignment Documents. No less than two (2) Business Days prior to the
proposed Purchase Date, Seller shall have delivered to Purchaser, in form and
substance reasonably satisfactory to Purchaser and its counsel, execution
versions of all applicable assignment documents in blank with respect to the
proposed Eligible Asset that shall be subject to no liens except as expressly
permitted by Purchaser. Each of the assignment documents shall contain such
representations and warranties in writing concerning the proposed Eligible Asset
and such other terms as in each case shall be reasonably satisfactory to
Purchaser.

 

Ex. VII-5



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF MARGIN CALL

[DATE]

Via Electronic Transmission

[Parlex 3A Finco, LLC]

[Parlex 3A UK Finco, LLC]

[Parlex 3A EUR Finco, LLC]

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: Douglas Armer

Email: BXMTBarclaysFacility@blackstone.com

 

  Re:

Amended and Restated Master Repurchase Agreement, dated as of June 19, 2019 (as
further amended, restated, supplemented, or otherwise modified and in effect
from time to time, the “Master Repurchase Agreement”) by and among Barclays Bank
PLC (“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC
(“UK Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and, together with US
Seller and UK Seller, each a “Seller” and collectively, “Sellers”)

Ladies and Gentlemen:

Pursuant to Article 4(a) of the Master Repurchase Agreement, Purchaser hereby
notifies Sellers that a Margin Deficit Event has occurred as set forth below.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement.

 

Purchased Asset:

                                                

(a)

   Maximum Purchase Price of Purchased Asset:    [$][€][£]                    

(b)

   Outstanding Purchase Price of Purchased Asset:   
[$][€][£]                    

(c)

   Margin Deficit ((a) minus (b)):    [$][€][£]                    

A Margin Deficit Event exists with respect to the Purchased Asset identified
above when the amount in (c) above is at least $250,000.

 

MARGIN DEFICIT:

   [$][€][£]                    

Accrued interest from                  to                 :

   [$][€][£]                    

TOTAL AMOUNT DUE:

   [$][€][£]                    

WHEN A MARGIN DEFICIT EVENT EXISTS, SELLERS ARE REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH THE MASTER REPURCHASE AGREEMENT AND
WITHIN THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.

 

Ex. VIII-1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:

     

Name:

 

Title:

 

Ex. VIII-2



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF RELEASE LETTER

[DATE]

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

 

  Re:

Amended and Restated Master Repurchase Agreement, dated as of June 19, 2019 (as
further amended, restated, supplemented, or otherwise modified and in effect
from time to time, the “Master Repurchase Agreement”) by and among Barclays Bank
PLC (“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC
(“UK Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and, together with US
Seller and UK Seller, each a “Seller” and collectively, “Sellers”)

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Master Repurchase Agreement with respect to such Purchased
Assets, such release to be effective automatically without further action by any
party upon payment by Purchaser of the amount of the Purchase Price contemplated
under the Master Repurchase Agreement (calculated in accordance with the terms
thereof) in accordance with the wiring instructions set forth in the Master
Repurchase Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.

 

Very truly yours,

[PARLEX 3A FINCO, LLC][ PARLEX 3A UK FINCO, LLC][ PARLEX 3A EUR FINCO, LLC]

By:

     

Name:

 

Title:

 

Ex. IX-1



--------------------------------------------------------------------------------

Schedule A

[List of Purchased Asset Documents]

 

Ex. IX-2



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF COVENANT COMPLIANCE CERTIFICATE

[DATE]

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

 

  Re:

Amended and Restated Master Repurchase Agreement, dated as of June 19, 2019 (as
further amended, restated, supplemented, or otherwise modified and in effect
from time to time, the “Master Repurchase Agreement”) by and among Barclays Bank
PLC (“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC
(“UK Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and, together with US
Seller and UK Seller, each a “Seller” and collectively, “Sellers”)

Ladies and Gentlemen:

This Covenant Compliance Certificate is furnished pursuant to that Master
Repurchase Agreement and the Amended and Restated Guaranty dated as of June 19,
2019 (the “Guaranty”) made by Blackstone Mortgage Trust, Inc. (“Guarantor”) in
favor of Purchaser. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  (i)

I am a duly elected, qualified and authorized [Chief Financial Officer] of
Guarantor.

 

  (ii)

All of the financial statements, calculations and other information set forth in
this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct in all
material respects as of the date hereof.

 

  (iii)

I have reviewed the terms of the Master Repurchase Agreement, the Guaranty and
the other Transaction Documents and I have made, or have caused to be made under
my supervision, a detailed review of the transactions and financial condition of
the Seller Parties during the accounting period covered by the financial
statements attached (or most recently delivered to Purchaser if none are
attached).

 

  (iv)

I am not aware of any facts or circumstances that, in the commercially
reasonable judgement of Seller, have caused, or are reasonably likely to cause
the Market Value of any Purchased Asset to decline at any time within the
reasonably foreseeable future.

 

Ex. X-1



--------------------------------------------------------------------------------

  (v)

As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 12(b)(v) of the Master Repurchase Agreement, each
Seller Party has observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in the Master Repurchase Agreement, the Guaranty and the
other Transaction Documents to be observed, performed or satisfied by it.

 

  (vi)

[IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described in
paragraph (iii) above did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default as of the date of this Covenant Compliance Certificate (including
immediately after giving effect to any pending Transactions requested to be
entered into), except as set forth below.] [IF FINANCIAL STATEMENTS ARE
ATTACHED: The examinations described in paragraph (iii) above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes a Default or an Event of Default during or at the end of the
accounting period covered by the attached financial statements, or as of the
date of this Covenant Compliance Certificate (including immediately after giving
effect to any pending Transactions requested to be entered into), except as set
forth below.]

 

  (vii)

As of the date hereof, each of the representations and warranties made by each
Seller Party in any Transaction Document is true, correct and complete in all
material respects with the same force and effect as if made on and as of the
date hereof, other than as set forth in any Requested Exceptions Report approved
by Purchaser in accordance with the Master Repurchase Agreement.

 

  (viii)

Each Seller Party hereby represents and warrants on behalf of itself that (i) it
is in compliance in all material respects with all of the terms and conditions
of the Transaction Documents to which it is a party and (ii) it has no claim or
offset against Purchaser under such Transaction Documents.

 

  (ix)

To the best of my knowledge, each Seller Party has, during the period since the
delivery of the immediately preceding Covenant Compliance Certificate, observed
or performed all of its covenants and other agreements in all material respects,
and satisfied in all material respects every condition, contained the Master
Repurchase Agreement, the Guaranty and the other Transaction Documents to be
observed, performed or satisfied by it, and I have no knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes a Default or an Event of Default (in each case, including
immediately after giving effect to any pending Transactions requested to be
entered into), except as set forth below.

 

  (x)

[IF FINANCIAL SUMMARY PROPERTY PERFORMANCE REPORTS ARE ATTACHED: Attached hereto
are the summary property performance reports required to be delivered pursuant
to Article 12(b) of the Master Repurchase Agreement, which reports, to the best
of my knowledge after due inquiry, fairly

 

Ex. XI-2



--------------------------------------------------------------------------------

 

and accurately present in all material respects the related Purchased Assets as
of the date or with respect to the period therein specified, determined in
accordance with the requirements set forth in Article 12(b) of the Master
Repurchase Agreement.]

 

  (xi)

[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the calculations
demonstrating compliance with the financial covenants set forth in Article V(k)
of the Guaranty.]

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Seller Party has taken, is taking,
or proposes to take with respect to each such condition or event:

 

                   

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC.

By:      

Name:

 

Title:

 

Ex. XI-3



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF REDIRECTION LETTER

[PARLEX 3A FINCO, LLC]

[PARLEX 3A UK FINCO, LLC]

[PARLEX 3A EUR FINCO, LLC]

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue

New York, New York 10154

REDIRECTION LETTER

AS OF [        ], 201[    ]

[Servicer][Borrower]

Ladies and Gentlemen:

Please refer to: (a) that certain [Loan Agreement], dated [_________], 201[ ],
by and between [____________] (the “Borrower”), as borrower, and [Parlex 3A
Finco, LLC][Parlex 3A UK Finco, LLC][Parlex 3A EUR Finco, LLC], a Delaware
limited liability company (the “Lender”), as lender; and (b) all documents
securing or relating to that certain $[__________] loan made by the Lender (or
its predecessor in interest) to the Borrower on [___________], 20[    ] (the
“Loan”).

You are advised as follows, effective as of the date of this letter.

Assignment of the Loan. The Lender has entered into an Amended and Restated
Master Repurchase Agreement, dated as of June 19, 2019 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), with Barclays Bank PLC (“Barclays”), and has assigned
its rights and interests in the Loan (and all of its rights and remedies in
respect of the Loan) to Barclays subject to the terms of the Repurchase
Agreement. This assignment shall remain in effect unless and until Barclays has
notified you otherwise in writing.

Direction of Funds. In connection with the Lender’s obligations under the
Repurchase Agreement, the Lender hereby directs you to disburse, by wire
transfer, any and all payments to be made under or in respect of the Loan as and
when due and payable to the Lender to the following account at PNC Bank,
National Association for the benefit of Barclays:

PNC Bank, National Association

ABA #[___________]

Deposit Acct No.: [___________]

Deposit Account Name: Midland Loan Services, a Division of PNC Bank, National
Association, on behalf of [Parlex 3A Finco, LLC][Parlex 3A UK Finco, LLC][Parlex
3A EUR Finco, LLC], for the benefit of Barclays Bank PLC – Deposit Account

 

Ex. XI-4



--------------------------------------------------------------------------------

This direction shall remain in effect unless and until Barclays has notified you
otherwise in writing.

Modifications, Waivers, Etc. No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of this letter shall be
effective without the prior written consent of Barclays.

Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.

[SIGNATURE PAGE FOLLOWS]

 

Ex. XI-5



--------------------------------------------------------------------------------

Very truly yours,

[PARLEX 3A FINCO, LLC][ PARLEX 3A

UK FINCO, LLC][ PARLEX 3A EUR FINCO, LLC]

By:      

Name:

 

Title:

Agreed and accepted this [____]

        day of [____________], 201[__]

[____________________]

 

By:      

Name:

 

Title:

 

Ex. XI-6



--------------------------------------------------------------------------------

EXHIBIT XII

FORM OF BAILEE LETTER

[PARLEX 3A FINCO, LLC]

[PARLEX 3A UK FINCO, LLC]

[PARLEX 3A EUR FINCO, LLC]

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

_______________ __, 20__

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

Email: francis.gilhool@barclayscapital.com

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attn: Daniel L. Stanco, Esq.

Email: Daniel.Stanco@ropesgray.com

 

  Re:

Bailee Agreement (the “Bailee Agreement”) in connection with the sale of [Name
of Purchased Asset(s)] by [Parlex 3A Finco, LLC][Parlex 3A UK Finco, LLC][Parlex
3A EUR Finco, LLC] (“Seller”) to Barclays Bank PLC (“Purchaser”)

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Master Repurchase
Agreement dated as of June 19, 2019, by and between Seller and Purchaser (as the
same may be amended, modified or supplemented from time to time, the “Repurchase
Agreement”). In consideration of the mutual promises set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Purchaser and Ropes & Gray LLP (“Bailee”) hereby agree as
follows:

1. Seller shall deliver to Bailee and Bailee shall hold, in connection with the
Purchased Asset[s] delivered to Bailee hereunder (for Bailee’s delivery to the
Custodian), the custodial delivery certificate (the “Custodial Delivery
Certificate”) attached hereto as Attachment 1, in connection with the Purchased
Asset[s] identified thereon.

2. On or prior to the date indicated on the Custodial Delivery Certificate
delivered by Seller (the “Funding Date”), Seller shall have delivered to Bailee,
as bailee for hire, the documents set forth on Exhibit B to the Custodial
Delivery Certificate (collectively, the “Purchased Asset File[s]”) for the
Eligible Asset[s] (the “Purchased Asset[s]”) listed in Exhibit A to the
Custodial Delivery Certificate.

 

Ex. XII-1



--------------------------------------------------------------------------------

3. Bailee shall issue and deliver to Purchaser and the Custodian (as defined in
Section 5 below) on or prior to the Funding Date by electronic mail in the name
of Purchaser, an initial trust receipt and certification in the form of
Attachment 2 attached hereto (the “Trust Receipt”), which Trust Receipt shall
state that Bailee has received the documents comprising the Purchased Asset
File[s] as set forth in the Custodial Delivery Certificate.

4. On the applicable Funding Date, in the event that Purchaser fails to purchase
any Eligible Asset from Seller that is identified in the related Custodial
Delivery Certificate (as confirmed by Purchaser in writing (which may include
electronic mail)), Bailee shall release the Purchased Asset File[s] to Seller in
accordance with Seller’s instructions.

5. Following the Funding Date and the funding of the Purchase Price for the
applicable Purchased Asset[s], Bailee shall forward the Purchased Asset File[s]
to U.S. Bank, National Association (the “Custodian”), at 1133 Rankin Street,
Suite 100, St. Paul, Minnesota 55116, Attention: Commercial Review Team, by
insured overnight courier for receipt by the Custodian no later than 1:00 p.m.
on the third (3rd) Business Day following the applicable Funding Date (the
“Delivery Date”).

6. From and after the applicable Funding Date until the time of receipt of
Purchaser’s written confirmation as described in Section 4 hereof or the
applicable Delivery Date, as applicable, Bailee (a) shall maintain continuous
custody and control of the related Purchased Asset File[s] as bailee for
Purchaser (excluding any period when the same [is/are] under the delivery
process described in Section 5 hereof) and (b) shall hold the related Purchased
Asset File[s] as sole and exclusive bailee for Purchaser unless and until
otherwise instructed in writing by Purchaser.

7. In the event that Bailee fails to deliver to Purchaser a Promissory Note or
other material portion of a Purchased Asset File[s] that was in its possession
to the Custodian within five (5) Business Days following the applicable Funding
Date and the funding of the Purchase Price for the applicable Purchased
Asset[s], the same shall constitute a “Bailee Delivery Failure” under this
Bailee Agreement.

8. Seller agrees to indemnify and hold Bailee and its partners, directors,
officers and employees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable attorneys’
fees and costs, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Bailee Agreement or any
action taken or not taken by it or them hereunder unless such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by Bailee) were imposed
on, incurred by or asserted against Bailee because of the breach by Bailee of
its obligations hereunder, which breach was caused by gross negligence or
willful misconduct on the part of Bailee or any of its partners, directors,
officers, agents or employees. The foregoing indemnification shall survive any
resignation or removal of Bailee or the termination or assignment of this Bailee
Agreement.

 

Ex. XII-2



--------------------------------------------------------------------------------

9. Bailee agrees to indemnify and hold Purchaser and its owners, officers,
directors, employees, affiliates and designees, harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (other than
special, indirect, punitive or consequential damages, which shall in no event be
paid by the Bailee), including reasonable attorneys’ fees and costs of outside
counsel, that may be imposed on, incurred by, or asserted against it or them in
any way relating to or arising out of a Bailee Delivery Failure that was caused
by the gross negligence or willful misconduct on the part of Bailee or any of
its partners, directors, officers or employees. The foregoing indemnification
shall survive any termination or assignment of this Bailee Agreement.

10. Seller hereby represents, warrants and covenants that Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that Bailee hereunder may act as counsel to
Seller in connection with a proposed Transaction and may represent Seller in
connection with any dispute related to this Bailee Agreement or the Transaction
Documents.

11. This Bailee Agreement may not be modified, amended or altered, except by
written instrument, executed by all of the parties hereto.

12. This Bailee Agreement may not be assigned by Seller or Bailee without the
prior written consent of Purchaser.

13. For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument. Electronically transmitted signature pages shall be
binding to the same extent.

14. This Bailee Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

15. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.

[SIGNATURES COMMENCE ON NEXT PAGE]

 

Ex. XII-3



--------------------------------------------------------------------------------

Very truly yours,

[PARLEX 3A FINCO, LLC][ PARLEX 3A

UK FINCO, LLC][ PARLEX 3A EUR FINCO, LLC]

By:      

Name:

 

Title:

 

ACCEPTED AND AGREED: ROPES & GRAY LLP, as Bailee By:      

Name:

 

Title:

 

ACCEPTED AND AGREED:

BARCLAYS BANK PLC, as Purchaser

By:      

Name:

 

Title:

 

Ex. XII-4



--------------------------------------------------------------------------------

ATTACHMENT 1 TO BAILEE AGREEMENT

CUSTODIAL DELIVERY CERTIFICATE

[See attached]



--------------------------------------------------------------------------------

ATTACHMENT 2 TO BAILEE AGREEMENT

FORM OF BAILEE TRUST RECEIPT

____________, 201__

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

Email: francis.gilhool@barclayscapital.com

 

  Re:

Bailee Agreement, dated __________, 201___ (the “Bailee Agreement”) among
[Parlex 3A Finco, LLC][Parlex 3A UK Finco, LLC][Parlex 3A EUR Finco, LLC]
(“Seller”), Barclays Bank PLC (“Purchaser”) and Ropes & Gray LLP (“Bailee”)

Ladies and Gentlemen:

In accordance with the provisions of Section 3 of the above-referenced Bailee
Agreement, the undersigned, as Bailee, hereby certifies that as to the Purchased
Asset[s] described in Exhibit A to the Custodial Delivery Certificate, it has
reviewed the Purchased Asset File[s] and has determined that all documents
listed in Exhibit B to the Custodial Delivery Certificate are in its possession.

Bailee hereby confirms that it is holding the Purchase Loan File[s] as agent and
bailee for the exclusive use and benefit of Purchaser pursuant to the terms of
the Bailee Agreement.

All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the above-referenced Bailee Agreement.

 

ROPES & GRAY LLP,

    as Bailee

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XIII-A

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Purchasers That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of June 19, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC (“UK
Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and, together with US Seller
and UK Seller, each a “Seller” and collectively, “Sellers”).

Pursuant to the provisions of Section 32 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the obligations in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of any Seller that is a U.S.
Person or Guarantor within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and (iv) it is not a controlled foreign corporation related to the
Sellers or Guarantor as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished Sellers with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Sellers, and (2) the
undersigned shall have at all times furnished Sellers with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

Date: ___________ ___, 20[__]

 

[NAME OF PURCHASER]

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XIII-B

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of June 19, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC (“UK
Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and together with US Seller
and UK Seller, each a “Seller” and collectively, “Sellers”).

Pursuant to the provisions of Section 32 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Seller that is a
U.S. Person or Guarantor within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (iv) it is not a controlled foreign corporation
related to the Sellers or Guarantor as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished its participating Purchaser with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Purchaser in
writing, and (2) the undersigned shall have at all times furnished such
Purchaser with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

Date: ___________ ___, 20[__]

 

[NAME OF PARTICIPANT]

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XIII-C

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of June 19, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC (“UK
Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and together with US Seller
and UK Seller, each a “Seller” and collectively, “Sellers”).

Pursuant to the provisions of Section 32 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Seller that is a U.S. Person or Guarantor within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Sellers or Guarantor as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished its participating Purchaser with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Purchaser and (2) the undersigned shall have at
all times furnished such Purchaser with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

Date: ___________ ___, 20[__]

 

[NAME OF PARTICIPANT]

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT XIII-D

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Purchasers That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Master Repurchase Agreement
dated as of June 19, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), by and among Barclays Bank PLC
(“Purchaser”), Parlex 3A Finco, LLC (“US Seller”), Parlex 3A UK Finco, LLC (“UK
Seller”) and Parlex 3A EUR Finco, LLC (“EUR Seller” and together with US Seller
and UK Seller, each a “Seller” and collectively, “Sellers”).

Pursuant to the provisions of Section 32 of the Repurchase Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
obligations in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
obligations, (iii) with respect to the extension of credit pursuant to this
Repurchase Agreement or any other Transaction Document, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Seller that is a U.S. Person or Guarantor within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Sellers or Guarantor as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished Sellers with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Sellers, and (2) the undersigned shall have at all times furnished
Sellers with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Repurchase Agreement and
used herein shall have the meanings given to them in the Repurchase Agreement.

Date: ___________ ___, 20[__]

 

[NAME OF PURCHASER]

By:       Name:   Title: